As filed with the Securities and Exchange Commission on April 20, 2015 File Nos. 033-23493 and 811-05583 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under The Securities Act of 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 87 [X] and/or Registration Statement Under The Investment Company Act of 1940 Amendment No. 88 [X] FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST (a Delaware Statutory Trust) (Exact Name of Registrant as Specified in Charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Karen L. Skidmore, Esq., One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [ ] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X] on May 1, 2015 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement on Form N-1A relates to the prospectus and SAI of Franklin VolSmart Allocation VIP Fund (formerly, Franklin Managed Volatility Global Allocation VIP Fund), series of the Registrant and does not otherwise delete, amend, or supersede any information contained in the Registration Statement. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities and Exchange Act of 1933, as amended, and the Investment Company of 1940, as amended. May 1, 2015 SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class 2 Franklin VolSmart Allocation VIP Fund (formerly, Franklin Managed Volatility Global Allocation VIP Fund) Prospectus Franklin Templeton Variable Insurance Products Trust 1 # 1376169 v. 1 # 1376169 v. 4 Contents Fund Summary Information about the Fund you should know before investing Franklin VolSmart Allocation VIP Fund Overview Franklin Templeton Variable Insurance Products Trust FUND DETAILS More information on investment policies, practices and risks /financial highlights Franklin VolSmart Allocation VIP Fund Additional Information DEALER COMPENSATION PORTFOLIO HOLDINGS STATEMENTS AND REPORTS ADMINISTRATIVE SERVICES Distributions and Taxes INCOME AND CAPITAL GAINS DISTRIBUTIONS Tax Considerations FUND ACCOUNT INFORMATION Information about Fund transactions and services Buying Shares Selling Shares Exchanging Shares Market Timing Trading Policy Involuntary Redemptions Fund Account Policies Questions For More Information Where to learn more about the Fund Back Cover 2 # 1376169 v. 1 # 1376169 v. 4 Fund Summary Franklin VolSmart Allocation VIP Fund (formerly known as Franklin Managed Volatility Global Allocation VIP Fund) Investment Goal Total return (including income and capital gains) while seeking to manage volatility. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The table and the example do not include any fees or sales charges imposed by variable insurance contracts, qualified retirement plans or funds of funds. If they were included, your costs would be higher. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 2 Management fees 1 0.80% Distribution and service (12b-1) fees 1 0.25% Other expenses 1 0.30% Acquired fund fees and expenses 1, 2 0.19% Total annual Fund operating expenses 1 1.54% Fee waiver and/or expense reimbursement 3 -0.45% Total annual Fund operating expenses after fee waiver and/or expense reimbursement 1, 2, 3 1.09% 3 # 1376169 v. 1 # 1376169 v. 4 1.The fees and expenses in the table above have been restated to reflect changes in the management fee and distribution fee and service (12b-1) fees of the Fund, as well as changes in other expenses and acquired fund fees and expenses due to changes in the Fund’s investment strategies effective on May 1, 2015. Consequently, the total annual Fund operating expenses differ from the ratio of expenses to average net assets shown in the Financial Highlights. 2.Total annual Fund operating expenses differ from the ratio of expenses to average net assets shown in the Financial Highlights, which reflect the operating expenses of the Fund and do not include acquired fund fees and expenses. 3.The investment manager has contractually agreed to waive or assume certain expenses so that common expenses of the Fund (excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses) do not exceed 0.65% until at least April 30, 2016. Contractual fee waiver and/or expense reimbursement agreements may not be changed or terminated during the terms time period set forth above. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. The Example reflects adjustments made to the Fund’s operating expenses due to the fee waiver and/or expense reimbursement by management for the 1 Year numbers only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: [to be updated in rule 485(b) filing:] 1 Year 3 Years 5 Years 10 Years Class 2 $ [] $ [] $ [] $ [] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. [to be updated in rule 485(b) filing:] During the most recent fiscal year, the Fund’s portfolio turnover rate was [] % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment goal by using an asset allocation strategy to diversify the Fund’s portfolio allocating its assets across certain asset classes (principally U.S. equity and fixed income securities) and , sectors while seeking to manage and strategies in an attempt to produce a diversified portfolio that will generate returns while minimizing the expected volatility of the Fund’s returns so that it volatility does not exceed a target of 10% per year ( volatility within the 10% target is referred to as “Target Volatility”). There is no guarantee that the Fund will not exceed its Target Volatility. In addition, the Fund employs a tail risk protection strategy using one or more swaps to provide a hedge against tail risk that may allow the Fund to experience a benefit during negative market events. The Fund’s assets are primarily invested in its “core portfolio,” which is principally comprised of various U.S. equity and fixed income investments and strategies, as described in more detail below. The Fund’s investment manager, Franklin Advisers, Inc. (Advisers), and one of the Fund’s sub-advisors, K2 /D&S Management Co., L.L.C. (K2 Advisors) allocate the Fund’s assets among the strategies and investments in the core portfolio to diversify the assets of the Fund and to reduce the Fund’s risk of being significantly impacted by changes in a specific asset class. 4 # 1376169 v. 1 # 1376169 v. 4 In addition, Advisers and K2 Advisors employ two additional strategies to manage the Fund’s risk exposure to market volatility and to extreme market downturns. Advisers and K2 Advisors employ a volatility management strategy, which is designed to manage the expected volatility of the Fund’s returns so that volatility remains within the Fund’s Target Volatility. In employing this strategy, Advisers and K2 Advisors measure the Fund’s expected volatility and utilize certain derivative instruments (such as futures contracts on indices) to adjust the Fund’s expected volatility to within the Target Volatility, as described in more detail below. There is no guarantee that the Fund will stay within its Target Volatility. K2 Advisors also employs a “ tail risk protection strategy ,” designed to protect the Fund from risks related to extreme short-term market downturns ( tail risk ). K2 Advisors employs this strategy by utilizing certain derivatives (such as total return swap agreements) to hedge the tail risk of the Fund. There is no guarantee that the Fund’s volatility management or tail risk protection strategies will achieve their goals be successful . The Fund’s Target Volatility is not a total return performance target – the Fund does not expect, nor does it represent, that its total return performance will be within any specified range. It is possible that the Fund could stay under within its Target Volatility while having negative performance returns. Also, efforts to manage the Fund’s volatility and protect against tail risk could can be expected to limit the Fund’s gains in rising markets, may expose the Fund to costs to which it would otherwise not have been exposed, and if unsuccessful may result in substantial losses. The Fund may obtain exposure to the strategies and investments in its core portfolio by directly investing in the securities and instruments in that strategy, or by investing in other mutual funds that would provide exposure to a certain strategy. In addition, the Fund is structured as a multi-manager fund . The investment manager in which Advisers sub-contracts with Franklin Advisory Services, LLC (Advisory Services) to manage the rising dividends strategy portion of the Fund’s core portfolio and K2 /D&S Management Co., L.L.C. Advisors to assist in the management of the overall asset allocation, volatility management and tail risk protection strategies. For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” generally may include any sub-advisor or investment advisor of an underlying fund , except as the context otherwise requires . Core Portfolio The Under normal market conditions, the Fund’s core portfolio generally consists of: (1) direct investments in equity and other securities pursuant to the Fund’s rising dividends strategy; (2) investments in other Franklin Templeton funds (underlying funds) to gain exposure to equity and fixed income markets; and (3) cash, cash equivalents and money market securities. Under normal market conditions Initially , the core portfolio will be allocated according to approximately the following baseline percentages (plus or minus 5%) to achieve the Fund’s asset allocation strategy: · 50% Rising Dividends Strategy · ( 10% Franklin DynaTech Fund · 13% Franklin Low Duration Total Return Fund · 10% Franklin Strategic Income Fund · 10% Franklin Income Fund · 7% Cash, Cash Equivalents and Money Market Securities At the discretion of the investment managers, the above allocations may vary from time to time, e.g., based on market conditions or the investment managers’ assessment of an asset class’ relative attractiveness as an investment opportunity or as part of the volatility management strategy. For example , as a result of the Fund’s use of derivatives, and/or in an effort to manage expected volatility, the Fund may hold significant amounts of cash, cash equivalents and money market instruments. The investment strategies of the core portfolio are as follows: Rising Dividends Strategy - This strategy focuses on long-term capital appreciation and preservation of capital . Under normal market conditions, the rising dividends strategy invests by primarily investing in equity securities of companies that have paid consistently rising dividends. The rising dividends strategy portion of the Fund may invest in companies of any size, across the entire market spectrum and may invest a portion of the strategy’s total assets in foreign securities. a history of consistent and substantial dividend increases) 5 # 1376169 v. 1 # 1376169 v. 4 · 10% Franklin DynaTech Fund - The DynaTech Fund’s investment goal is (focuses on capital appreciation . Under normal market conditions, the fund seeks investments by primarily investing in equity securities of companies that the investment manager believes are leaders in innovation, take advantage of new technologies, have superior management, and benefit from new industry conditions in the dynamically changing global economy . The fund may invest in companies in any economic sector or of any market capitalization and may invest in companies both inside and outside of the United States. ) · 13% Franklin Low Duration Total Return Fund - The Low Duration Total Return Fund’s investment goal is to seek (focuses on a high level of current income as is consistent with prudent investing, while seeking preservation of capital . Under normal market conditions, the fund invests by investing primarily in investment grade debt securities and investments targeting an estimated average portfolio duration of three (3) years or less . The fund may also invest a portion of its total assets in non-investment grade debt securities and foreign securities. In addition, the fund regularly enters into various derivative transactions to enhance fund returns, increase liquidity, gain exposure to certain instruments or markets in a more efficient or less expensive way and/or hedge risks associated with its other portfolio investments. ) · 10% Franklin Strategic Income Fund - The Strategic Income Fund’s investment goal is to earn (focuses on earning a high level of current income . A secondary goal is and, secondarily, capital appreciation over the long term . Under normal market conditions, the fund invests at least 65% of its assets by investing generally in U.S. and foreign debt securities, including those in emerging markets . The fund shifts its investments among various classes of debt securities and at any given time may have a substantial amount of its assets invested in any class of debt security. The fund may invest up to 100% of its assets in high yield, lower-quality debt securities (also known as “junk bonds”). In addition, the fund regularly enters into various currency-related transactions involving derivative instruments for hedging purposes, to enhance fund returns or to obtain exposure to various market sectors. ) · 10% Franklin Income Fund - The Income Fund’s investment goal is to maximize (focuses on maximizing income while maintaining prospects for capital appreciation . Under normal market conditions, the fund invests by generally investing in a diversified portfolio of debt and equity securities and shifts shifting its investments from one asset class to another based on the investment manager’s analysis of the best opportunities for the fund’s portfolio in a given market . The fund seeks income by selecting investments such as corporate, foreign and U.S. Treasury bonds, as well as stocks with dividend yields the investment manager believes are attractive. The fund may invest up to 100% of its total assets in debt securities that are rated below investment grade, including a portion in defaulted securities. The fund may also invest a portion of its assets in foreign securities, either directly or through depositary receipts. ) · With respect to its cash investments, the Fund expects to hold 7% Cash, Cash Equivalents and Money Market Securities (generally invests in cash, cash equivalents and high quality money market securities, including U.S. Government securities, U.S. Government agency securities, bank obligations, commercial paper, repurchase agreements and affiliated money market funds . ) At the discretion of Advisers and K2 Advisors, the above funds and percentages may vary from time to time without shareholder approval , e.g. , based on market conditions or the investment managers’ assessment of an asset class’ relative attractiveness as an investment opportunity or as part of the volatility management strategy. In addition , as a result of the Fund’s use of derivatives, and/or in an effort to manage expected volatility, the Fund may hold significant amounts of cash, cash equivalents and money market instruments. Volatility Management Strategy The Fund employs a volatility management strategy principally , usually by entering into S&P 500 Index futures contracts (S&P futures contracts). While there can be no guarantee that the Fund will not exceed remain within its Target Volatility, the volatility management strategy seeks to stabilize the volatility of the Fund ’s returns and to reduce the downside risk of the Fund during periods of significant and sustained market declines. In this context, “volatility” is a statistical measurement of the frequency and level of up and down fluctuations in the value of the Fund’s returns over time. Volatility may result in rapid and dramatic price swings. Volatility, in other words, represents the average annual deviation of the Fund’s return around the average Fund return. In seeking to manage the Fund’s volatility, the investment managers Advisers and K2 Advisors measure the expected annual volatility of the Fund’s core portfolio. If the Fund’s expected annual volatility exceeds the Target Volatility, the Fund will write (sell) one or more equity index futures contracts with the goal of decreasing the core portfolio’s exposure to U.S. equity securities so that the expected annual volatility of the Fund is at or below the target of 10%. Generally, the investment managers Advisers and K2 Advisors intend to use the strategy to reduce risk and would not employ the volatility management strategy if the expected volatility of the Fund’s core portfolio is at or below the Target Volatility. The volatility strategy may cause the Fund’s effective exposure to certain asset classes to be greater or less than its direct investments. 6 # 1376169 v. 1 # 1376169 v. 4 Tail Risk Protection Strategy The investment managers K2 Advisors also employ employs a tail risk protection strategy to provide protection against rare events that can significantly and negatively affect the portfolio, while attempting to preserve upside potential. Tail risk refers to the possibility that the return on an investment (or portfolio) will deviate significantly outside of the average range within which an investment managers assume a manager assumes an investment’s (or portfolio’s ) returns will remain, resulting in unexpected and significant losses to the portfolio . In implementing the tail risk protection strategy, the Fund currently enters into one or more total return swaps on a systematic rules-based index that uses a mathematical methodology to automatically increase or decrease exposure to short- and medium-term futures on the Chicago Board Options Exchange ( “ CBOE ” ) Market Volatility Index ( “ VIX ” ), which is a well-known measure of market expectations of volatility conveyed by S&P 500 stock index option prices. The investment managers believe K2 Advisors believes that exposure to the index through one or more swaps will mitigate tail risk because the Fund should experience a gain on the swap during negative market events, which will mitigate the Fund’s losses in such an event. The Fund expects to be engaged in one or more swaps on the index at all times to ensure continued exposure to the index, even in periods of low volatility when the index is exposed only to cash. In the future, however, the Fund may use other instruments to protect against tail risk. With respect to the Fund’s derivative investments, the Fund may enter into equity index futures contracts and total return swap agreements in connection with the Fund’s volatility management and tail risk protection strategies, respectively. In addition, the underlying funds may enter into various transactions involving complex derivative instruments for hedging or investment purposes. Principal Risks You could lose money by investing in the Fund. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency of the U.S. government. Market The market values of securities or other investments owned by the Fund will go up or down, sometimes rapidly or unpredictably. A security’s market value may be reduced by market activity or other results of supply and demand unrelated to the issuer. This is a basic risk associated with all securities. When there are more sellers than buyers, prices tend to fall. Likewise, when there are more buyers than sellers, prices tend to rise. Stock prices tend to go up and down more dramatically than those of debt securities. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various stocks held by the Fund. Volatility Management and Tail Risk Protection Strategies There can be no guarantee that the Fund will achieve its ’s volatility management or tail risk protection strategies will be successful ; moreover, achieving the Fund’s strategy of limiting the Fund’s annual volatility or protecting against tail risk does not mean the Fund will achieve a positive or competitive return. The actual volatility that the Fund experiences may be significantly higher or lower than its Target Volatility. In addition, the volatility management strategy focuses on managing the volatility of the U.S. equity markets – to the extent the underlying funds have exposure to foreign markets, volatility resulting from those investments will not be managed under the volatility management strategy. The volatility management and tail risk protection strategies could can be expected to limit the Fund’s gains in rising markets; may expose the Fund to costs to which it would otherwise not have been exposed; and may cause the Fund to experience substantial losses greater than what the Fund might have experienced had such strategy not been implemented at all. participation in market price appreciation when compared to similar funds that do not attempt these strategies. In seeking to manage the Fund’s portfolio and overall volatility, the investment manager uses Advisers and K2 Advisors use proprietary and third-party risk modeling systems to obtain short-term risk and correlation forecasts. In addition, the tail risk protection strategy exposes the Fund to a rule-based index that uses algorithms to calculate volatility. There is no assurance that the modeling systems or the algorithms used by the index are complete or accurate, or representative of future market cycles, nor will they necessarily be beneficial to the Fund even if they are accurate. In cases of extreme market conditions during which there is price dislocation for certain securities or in the event of systemic market dislocation, the Fund’s managed volatility strategy may cause the Fund to be significantly over- or under-exposed to a specific security or asset class, which may cause the Fund to lose significantly more than it would have lost had the managed volatility strategy or the risk models not been used. Although the Fund’s tail risk protection strategy is designed to protect the Fund in such periods of extreme or sudden market decline, there is no guarantee that it will. 7 # 1376169 v. 1 # 1376169 v. 4 Interest Rate When interest rates rise, debt security prices generally fall. The opposite is also generally true: debt security prices rise when interest rates fall. Interest rate changes are influenced by a number of factors, including government policy, monetary policy, inflation expectations, perceptions of risk, and supply and demand of bonds. In general, securities with longer maturities are more sensitive to these interest rate changes. Credit An issuer of debt securities may fail to make interest payments or repay principal when due, in whole or in part. Changes in an issuer’s financial strength or in a security’s credit rating may affect a security’s value. Derivative Instruments The performance of derivative instruments depends largely on the performance of an underlying currency, security or index, and such instruments often have risks similar to their underlying instrument, in addition to other risks. Derivatives involve costs and can create economic leverage in the Fund’s portfolio which may result in significant volatility and cause the Fund to participate in losses (as well as gains) in an amount that exceeds the Fund’s initial investment. Other risks include illiquidity, mispricing or improper valuation of the derivative instrument, and imperfect correlation between the value of the derivative and the underlying instrument so that the Fund may not realize the intended benefits. When a derivative is used for hedging, the change in value of the derivative may also not correlate specifically with the currency, security or other risk being hedged. With over-the-counter derivatives, there is Derivatives also may present the risk that the other party to the transaction will fail to perform. Income Because the Fund can only distribute what it earns, the Fund’s distributions to shareholders may decline when prevailing interest rates fall or when the Fund experiences defaults on debt securities it holds. Smaller and Midsize Companies Securities issued by smaller and midsize companies may be more volatile in price than those of larger companies, involve substantial risks and should be considered speculative. Such risks may include greater sensitivity to economic conditions, less certain growth prospects, lack of depth of management and funds for growth and development, and limited or less developed product lines and markets. In addition, smaller and midsize companies may be particularly affected by interest rate increases, as they may find it more difficult to borrow money to continue or expand operations, or may have difficulty in repaying any loans. Investing in Underlying Funds Because the Fund invests in underlying funds, and the Fund’s performance is directly related to the performance of the underlying funds held by it, the ability of the Fund to achieve its investment goal is directly related to the ability of the underlying funds to meet their investment goal. In addition, shareholders of the Fund will indirectly bear the fees and expenses of the underlying funds. Index Investing The Fund will have exposure to certain securities and volatility indexes. The sponsors of these indexes are under no obligation to continue the calculation and dissemination of the indexes. High Yield High-Yield Debt Securities Issuers of lower-rated or “high-yield” debt securities (also known as “junk bonds”) are not as strong financially as those issuing higher credit quality debt securities. High-yield debt securities are generally considered predominantly speculative by the applicable rating agencies as their issuers are more likely to encounter financial difficulties and are more vulnerable to economic changes in the relevant economy , such as a recession or a sustained period of rising interest rates, that could affect their the issuers’ ability to make interest and principal payments when due. The prices of high-yield debt securities generally fluctuate more than those of higher credit quality. High-yield debt securities are generally more illiquid (harder to sell) and harder to value. Mortgage-Backed and Asset-Backed Securities Mortgage-backed securities differ from conventional debt securities because principal is paid back periodically over the life of the security rather than at maturity. The Fund may receive unscheduled payments of principal due to voluntary prepayments, refinancings or foreclosures on the underlying mortgage loans. Because of prepayments, mortgage-backed securities may be less effective than some other types of debt securities as a means of “locking in” long-term interest rates and may have less potential for capital appreciation during periods of falling interest rates. A reduction in the anticipated rate of principal prepayments, especially during periods of rising interest rates, may increase or extend the effective maturity of mortgage-backed securities, making them more sensitive to interest rate changes, subject to greater price volatility, and more susceptible than some other debt securities to a decline in market value when interest rates rise. Issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements provided to support the securities, if any, may be inadequate to protect investors in the event of default. Like mortgage-backed securities, asset-backed securities are subject to prepayment and extension risks. 8 # 1376169 v. 1 # 1376169 v. 4 Management The Fund is subject to management risk because it is an actively managed investment portfolio. The Fund’s investment manager applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Foreign Securities Investing in foreign securities typically involves more risks than investing in U.S. securities, including risks related to currency exchange rates and policies, country or government specific issues, less favorable trading practices or regulation and greater price volatility. Certain of these risks also may apply to securities of U.S. companies with significant foreign operations. The risks of investing in foreign securities are typically greater in less developed or emerging market countries. Performance The following bar chart and table provide some indication of the risks of an investment in the Fund. The bar chart shows the Fund’s performance for the most recent calendar year for Class 2 shares. The table shows how the Fund’s average annual returns for 1 year and since inception compared to that of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. On May 1, 2015, the Fund’s investment strategies changed. The performance below is attributable to the Fund’s performance before the strategy change. The inclusion of the Barclays U.S. Aggregate Index shows how the Fund’s performance compares to a group of securities in a leading bond index. The inclusion of the Blended Benchmark shows how the Fund’s performance compares with a blend of leading stock and bond indices to better reflect the asset allocation of the Fund’s portfolio. The Blended Benchmark is calculated internally and is comprised of: 60% S&P 500 Index; 30% Barclays U.S. Aggregate Index; and 10% Barclays 1-3 Month U.S. Treasury Bill Index. Performance reflects all Fund expenses but does not include any fees or sales charges imposed by variable insurance contracts, qualified plans or funds of funds. If they had been included, the returns shown below would be lower. Investors should consult the variable insurance contract prospectus, or the disclosure documents for qualified plans or funds of funds for more information. Annual Total Returns [bar chart – 3.60% for year 2014] [to be updated in rule 485(b) filing:] Best Quarter: Q2’14 3.66% Worst Quarter: Q3’14 -2.82% As of March 31, 2015, the Fund’s year-to-date return was 1.08%. Average Annual Total Returns For the periods ended December 31, 2014 1 Year Since Inception4/1/2013 Franklin VolSmart Allocation VIP Fund - Class 2 3.60% 3.53% S&P 500 ® Index (index reflects no deduction for fees, expenses or taxes) 13.69% 19.56% Barclays U.S. Aggregate Index (index reflects no deduction for fees, expenses or taxes) 5.95% 2.18% Blended Benchmark (index reflects no deduction for fees, expenses or taxes) 9.98% 12.16% No one index is representative of the Fund’s portfolio. Investment Manager 9 # 1376169 v. 1 # 1376169 v. 4 Franklin Alternative Strategies Advisers, LLC (Alternative Strategies) Inc. (Advisers) Sub-Advisors K2/D&S Management Co., L.C.C. (K2 Advisors) and Franklin Advisory Services, LLC (Advisory Services). For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” includes may include any sub-advisor. Portfolio Managers Samer Habl Thomas A. Nelson, CFA Portfolio Manager of Alternative Strategies Advisers and portfolio manager of the Fund since inception (2013) May 2015 . Brooks Ritchey Senior Managing Director, Head of Portfolio Construction and portfolio manager of K2 Advisors and portfolio manager of the Fund since May 2015. Donald G. Taylor Portfolio Manager , CPA President and Chief Investment Officer of Advisory Services and a portfolio manager of the rising dividends strategy portion of the Fund since May 2015. Purchase and Sale of Fund Shares Shares of the Fund are sold to insurance companies’ separate accounts (Insurers) to fund variable annuity or variable life insurance contracts and to qualified plans. Insurance companies offer variable annuity and variable life insurance products through separate accounts. Shares of the Fund may also be sold to other mutual funds, either as underlying funds in a fund of funds or in other structures. In addition, Fund shares are held by a limited number of Insurers, qualified retirement plans and, when applicable, funds of funds. Substantial withdrawals by one or more Insurers, qualified retirement plans or funds of funds could reduce Fund assets, causing total Fund expenses to become higher than the numbers shown in the fees and expenses table above. The terms of the offering of interests in separate accounts are included in the variable annuity or variable life insurance product prospectus. The terms of offerings of funds of funds are included in those funds’ prospectuses. The terms of offering of qualified retirement plans are described in their disclosure documents. Investors should consult the variable contract prospectus, fund of fund prospectus, or plan disclosure documents for more information on fees and expenses imposed by variable insurance contracts, funds of funds or qualified retirement plans , respectively . Taxes Because shares of the Fund are generally purchased through variable annuity contracts or variable life insurance contracts, the Fund’s distributions (which the Fund expects, based on its investment goals and strategies to consist of ordinary income, capital gains or some combination of both) will be exempt from current taxation if left to accumulate within the variable contract. You should refer to your contract prospectus for more information on these tax consequences. Payments to Sponsoring Insurance Companies and Other Financial Intermediaries The Fund or its distributor (and related companies) may pay broker/dealers or other financial intermediaries (such as banks and insurance companies, or their related companies) for the sale and retention of variable contracts which offer Fund shares and/or for other services. These payments may create a conflict of interest for a financial intermediary, or may be a factor in the insurance company’s decision to include the Fund as an investment option in its variable contract. For more information, ask your financial advisor, visit your financial intermediary’s website, or consult the variable contract prospectus or this Fund’s prospectus. 10 # 1376169 v. 1 # 1376169 v. 4 Franklin Templeton Variable Insurance Products Trust Overview Franklin Templeton Variable Insurance Products Trust (the Trust) currently consists of multiple series (Funds) , offering a wide variety of investment choices. Funds may be available in multiple classes: Class 1, Class 2, Class 4 and Class 5. The classes are identical except that Class 2, Class 4 and Class 5 each has a distribution plan (see “Share Classes” under Fund Account Information). The Trust’s funds Funds are not offered to the public; they are offered and sold only to: (1) insurance company separate accounts to serve as the underlying investment vehicle for variable contracts; (2) certain qualified plans; and (3) other funds of funds. Investment Considerations The following give a general sense of the level of fund assets associated with a particular investment or strategy: “small portion” (less than 10%); “portion” (10% to 25%); “significant” (25% to 50%); “substantial” (50% to 66%); “primary” (66% to 80%); and “predominant” (80% or more). The percentages are not limitations unless specifically stated as such in this prospectus or in the Trust’s Statement of Additional Information (SAI). Risks Fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency of the U.S. government. Fund shares involve investment risks, including the possible loss of principal. Because you could lose money by investing in the a Fund, take the time to read the each Fund description and consider all risks before investing. Additional Information More detailed information about the each Fund, its investment policies, and its particular risks can be found in the SAI. Investment Management The Fund’s Funds’ investment manager managers and its their affiliates manage as of January 31 February 28 , 2015, over $ billion in assets, and have been in the investment management business since 1947. In 1992, Franklin joined forces with Templeton, a pioneer in international investing. The Mutual Series organization became part of the Franklin Templeton organization four years later. In 2001, the Fiduciary Trust team, known for providing global investment management to institutions and high net worth clients worldwide, joined the organization. FUND DETAILS Franklin VolSmart Allocation VIP Fund Investment Goal 11 # 1376169 v. 1 # 1376169 v. 4 The Fund’s investment goal is total return (including income and capital gains) while seeking to manage volatility. The Fund’s investment goal is non-fundamental, which means it may be changed by the board of trustees without shareholder approval. Shareholders will be given at least 60 days’ advance notice of any change to the Fund’s investment goal. Principal Investment Policies and Practices Under normal market conditions, the Fund seeks to achieve its investment goal by using an asset allocation strategy to diversify the Fund’s portfolio allocating its assets across certain asset classes (principally U.S. equity and fixed income securities) and , sectors while seeking to manage and strategies in an attempt to produce a diversified portfolio that will generate returns while minimizing the expected volatility of the Fund’s returns so that it volatility does not exceed a target of 10% per year ( volatility within the 10% target is referred to as “Target Volatility”). There is no guarantee that the Fund will not exceed its Target Volatility. In addition, the Fund employs a tail risk protection strategy using one or more swaps to provide a hedge against tail risk that may allow the Fund to experience a benefit during negative market events. The Fund’s assets are primarily invested in its “core portfolio,” which is principally comprised of various U.S. equity and fixed income investments and strategies, as described in more detail below. The Fund’s investment manager, Franklin Advisers, Inc. (Advisers), and one of the Fund’s sub-advisors, K2 /D&S Management Co., L.L.C. (K2 Advisors) allocate the Fund’s assets among the strategies and investments in the core portfolio to diversify the assets of the Fund and to reduce the Fund’s risk of being significantly impacted by changes in a specific asset class. In addition, Advisers and K2 Advisors employ two additional strategies to manage the Fund’s risk exposure to market volatility and to extreme market downturns. Advisers and K2 Advisors employ a volatility management strategy, which is designed to manage the expected volatility of the Fund’s returns so that volatility remains within the Fund’s Target Volatility. In employing this strategy, Advisers and K2 Advisors measure the Fund’s expected volatility and utilize certain derivative instruments (such as futures contracts on indices) to adjust the Fund’s expected volatility to within the Target Volatility, as described in more detail below. There is no guarantee that the Fund will stay within its Target Volatility. K2 Advisors also employs a “ tail risk protection strategy ,” designed to protect the Fund from risks related to extreme short-term market downturns ( tail risk ). K2 Advisors employs this strategy by utilizing certain derivatives (such as total return swap agreements) to hedge the tail risk of the Fund. There is no guarantee that the Fund’s volatility management or tail risk protection strategies will achieve their goals be successful . The Fund’s Target Volatility is not a total return performance target – the Fund does not expect, nor does it represent, that its total return performance will be within any specified range. It is possible that the Fund could stay under within its Target Volatility while having negative performance returns. Also, efforts to manage the Fund’s volatility and protect against tail risk could can be expected to limit the Fund’s gains in rising markets, may expose the Fund to costs to which it would otherwise not have been exposed, and if unsuccessful may result in substantial losses. The Fund may obtain exposure to the strategies and investments in its core portfolio by directly investing in the securities and instruments in that strategy, or by investing in other mutual funds that would provide exposure to a certain strategy. In addition, the Fund is structured as a multi-manager fund . The investment manager in which Advisers sub-contracts with Franklin Advisory Services, LLC (Advisory Services) to manage the rising dividends strategy portion of the Fund’s core portfolio and K2 /D&S Management Co., L.L.C. Advisors to assist in the management of the overall asset allocation, volatility management and tail risk protection strategies . . For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” generally may include any sub-advisor or investment advisor of an underlying fund , except as the context otherwise requires . Core Portfolio The Under normal market conditions, the Fund’s core portfolio generally consists of: (1) direct investments in equity and other securities pursuant to the Fund’s rising dividends strategy; (2) investments in other Franklin Templeton funds (underlying funds) to gain exposure to equity and fixed income markets; and (3) cash, cash equivalents and money market securities. Under normal market conditions Initially , the core portfolio will be allocated according to approximately the following baseline percentages (plus or minus 5%) to achieve the Fund’s asset allocation strategy: · 50% Rising Dividends Strategy · 10% Franklin DynaTech Fund · 13% Franklin Low Duration Total Return Fund 12 # 1376169 v. 1 # 1376169 v. 4 · 10% Franklin Strategic Income Fund · 10% Franklin Income Fund · 7% Cash, Cash Equivalents and Money Market Securities At the discretion of the investment managers Advisers and K2 Advisors , the above allocations funds and percentages may vary from time to time without shareholder approval , e.g., based on market conditions or the investment managers’ assessment of an asset class’ relative attractiveness as an investment opportunity or as part of the volatility management strategy. For example In addition , as a result of the Fund’s use of derivatives, and/or in an effort to manage expected volatility, the Fund may hold significant amounts of cash, cash equivalents and money market instruments. The investment strategies of the core portfolio are as follows: Rising Dividends Strategy This strategy focuses on long-term capital appreciation and preservation of capital. Under normal market conditions, the rising dividends strategy invests primarily in equity securities of companies that have paid consistently rising dividends. Companies that have paid consistently rising dividends include those companies that currently pay dividends on their common stocks and have maintained or increased their the investment manager believes have a history of consistent and substantial dividend rate during the last four consecutive years increases . The rising dividends strategy portion of the Fund may invest in companies of any size, across the entire market spectrum and may invest up to 25% of the strategy’s total assets in foreign securities. Franklin DynaTech Fund The DynaTech Fund’s investment goal is capital appreciation. Under normal market conditions, the fund seeks investments primarily in equity securities of companies that the investment manager believes are leaders in innovation, take advantage of new technologies, have superior management, and benefit from new industry conditions in the dynamically changing global economy. In pursuing these objectives, the investment manager may invest in companies in any economic sector or of any market capitalization and may invest in companies both inside and outside of the United States. Franklin Low Duration Total Return Fund The Low Duration Total Return Fund’s investment goal is to seek a high level of current income as is consistent with prudent investing, while seeking preservation of capital. Under normal market conditions, the fund invests primarily in investment grade debt securities and investments, including government and corporate debt securities, fixed-rate or adjustable-rate mortgage- and asset-backed securities, floating rate corporate loans and debt securities, and municipal securities, targeting an estimated average portfolio duration of three (3) years or less. The fund may also invest up to 20% of its total assets in non-investment grade debt securities, 25% of its total assets in foreign securities, and up to 10% of its total assets in emerging market securities. In addition, the fund regularly enters into various derivative transactions, including currency and cross-currency forwards, currency, currency index, bond and interest rate futures contracts and options on interest rate futures contracts, and swap agreements, including interest rate, currency and credit default swaps, and options on interest rate and credit default swap agreements, to enhance fund returns, increase liquidity, gain exposure to certain instruments or markets in a more efficient or less expensive way and/or hedge risks associated with its other portfolio investments. Franklin Strategic Income Fund The Strategic Income Fund’s investment goal is to earn a high level of current income. A secondary goal is capital appreciation over the long term. Under normal market conditions, the fund invests at least 65% of its assets in U.S. and foreign debt securities, including those in emerging markets. Debt securities include all varieties of fixed and floating rate income securities, including bonds, U.S. and foreign government and agency securities, corporate loans (and loan participations), mortgage-backed securities and other asset-backed securities, convertible securities, and municipal securities. The fund shifts its investments among various classes of debt securities and at any given time may have a substantial amount of its assets invested in any class of debt security. The fund may invest up to 100% of its assets in high yield, lower-quality debt securities (also known as “junk bonds”). In addition, the fund regularly enters into various currency-related transactions involving derivative instruments, including currency and cross currency forwards, currency swaps, and currency and currency index futures contracts. The fund may also enter into interest rate and credit-related transactions involving derivative instruments, including interest rate, fixed income total return and credit default swaps and bond/interest rate futures contracts. These derivative instruments may be used for hedging purposes, to enhance fund returns or to obtain exposure to various market sectors. 13 # 1376169 v. 1 # 1376169 v. 4 Franklin Income Fund The Income Fund’s investment goal is to maximize income while maintaining prospects for capital appreciation. Under normal market conditions, the fund invests in a diversified portfolio of debt and equity securities and shifts its investments from one asset class to another based on the investment manager’s analysis of the best opportunities for the fund’s portfolio in a given market. Debt securities include all varieties of fixed, floating and variable rate instruments, including secured and unsecured bonds, bonds convertible into common stock, senior floating rate and term loans, mortgage-backed securities and other asset-backed securities, debentures, and shorter term instruments. The fund seeks income by selecting investments such as corporate, foreign and U.S. Treasury bonds, as well as stocks with dividend yields the investment manager believes are attractive. The fund may invest up to 100% of its total assets in debt securities that are rated below investment grade, including a portion in defaulted securities. The fund may also invest up to 25% of its assets in foreign securities, either directly or through depositary receipts. The fund may invest up to 15% of its net assets in equity-linked notes. Cash, Cash Equivalents and Money Market Securities With respect to its cash investments, the Fund expects to hold cash, cash equivalents and high quality money market securities, including U.S. Government securities, U.S. Government agency securities, bank obligations, commercial paper, repurchase agreements and affiliated money market funds. Volatility Management Strategy The Fund employs a volatility management strategy principally usually by entering into S&P 500 Index futures contracts (S&P futures contracts). While there can be no guarantee that the Fund will not exceed remain within its Target Volatility, the volatility management strategy seeks to stabilize the volatility of the Fund ’s returns and to reduce the downside risk of the Fund during periods of significant and sustained market declines. In this context, “volatility” is a statistical measurement of the frequency and level of up and down fluctuations in the value of the Fund’s returns over time. Volatility may result in rapid and dramatic price swings. Volatility, in other words, represents the average annual deviation of the Fund’s return around the average Fund return. In seeking to manage the Fund’s volatility, the investment managers Advisers and K2 Advisors measure the expected annual volatility of the Fund’s core portfolio. If the Fund’s expected annual volatility exceeds the Target Volatility, the Fund will write (sell) one or more equity index futures contracts with the goal of decreasing the core portfolio’s exposure to U.S. equity securities so that the expected annual volatility of the Fund is at or below the target of 10%. Generally, the investment managers Advisers and K2 Advisors intend to use the strategy to reduce risk and would not employ the volatility management strategy if the expected volatility of the Fund’s core portfolio is at or below the Target Volatility. The volatility management strategy may be employed as often as daily or may not be adjusted for extended periods of time. Whether to employ the strategy, as well as the timing and extent of any adjustments to the strategy, are within the sole discretion of the investment managers Advisers and K2 Advisors . The volatility strategy may cause the Fund’s effective exposure to certain asset classes to be greater or less than its direct investments. In connection with the Fund’s volatility management strategy, the investment managers Advisers and K2 Advisors may use a combination of proprietary and third-party risk modeling systems to help it estimate the expected volatility of the Fund’s portfolio on a daily basis. The risk models are based on the historical returns of selected asset classes (or, in some cases, recreations or simulations of such returns) and can reflect certain back-tested data from the previous decade, to help estimate short-term and long-term risk (and volatility). For example, the investment managers Advisers and K2 Advisors make future estimates of the expected volatility of the Fund, including the various asset classes in which it invests. Based on those estimates and other factors, the investment managers Advisers and K2 Advisors adjust the Fund’s exposure to U.S. equity asset classes (through equity index futures contracts) in an attempt to stay under within the Fund’s Target Volatility. Tail Risk Protection Strategy The investment managers K2 Advisors also employ employs a tail risk protection strategy to provide protection against rare events that can significantly and negatively affect the portfolio, while attempting to preserve upside potential. Tail risk refers to the possibility that the return on an investment (or portfolio) will deviate significantly outside of the average range within which an investment managers assume manager assumes an investment’s (or a portfolio’s ) returns will remain, resulting in unexpected and significant losses to the portfolio . 14 # 1376169 v. 1 # 1376169 v. 4 In implementing the tail risk protection strategy, the Fund currently enters into one or more total return swaps on a systematic rules-based index that uses a mathematical methodology to automatically increase or decrease exposure to short- and medium-term futures on the Chicago Board Options Exchange ( “ CBOE ” ) Market Volatility Index ( “ VIX ” ), which is a well-known measure of market expectations of volatility conveyed by S&P 500 stock index option prices. For example, in a rising volatility market, the index would automatically increase its long exposure to short-term VIX futures, intending to create positive return. When market volatility is low, the index automatically decreases its exposure to VIX futures and increases its exposure to cash. The investment managers believe K2 Advisors believes that exposure to the index through one or more swaps will mitigate tail risk because the Fund should experience a gain on the swap during negative market events, which will mitigate the Fund’s losses in such an event. The Fund expects to be engaged in one or more swaps on the index at all times to ensure continued exposure to the index, even in periods of low volatility when the index is exposed only to cash. In the future, however, the Fund may use other instruments to protect against tail risk. With respect to the Fund’s derivative investments, the Fund may enter into equity index futures contracts and total return swap agreements in connection with the Fund’s volatility management and tail risk protection strategies, respectively. In addition, the underlying funds may enter into various transactions involving complex derivative instruments for hedging or investment purposes. A futures contract is a standard binding agreement that trades on an exchange to buy or sell a specified quantity of an underlying instrument or asset, such as a specific index, at a specified price at a specified later date that trades on an exchange. A “sale” of a futures contract means the acquisition of a contractual obligation to deliver the underlying instrument specified in the contract at a specified price on a specified date. The sale of an equity index futures contract will allow the Fund to decrease its exposure to a certain asset or asset class. Equity index futures contracts allow for a cash payment of the net gain or loss on the contract at the time of delivery. The Fund may sell futures contracts that trade on U.S. and foreign exchanges. By way of example, when the investment managers Advisers or K2 Advisors believe that the value of the U.S. equity securities market is expected to increase in volatility, the Fund could sell futures contracts on S&P 500 futures contracts. If at such future date the value of the securities on the index is less than the amount to be paid by the Fund under the contract, the Fund will recognize a gain that would offset losses on the Fund’s portfolio resulting from volatility in the equity markets. Swap agreements, such as total return swaps, are contracts between the Fund and another party (the swap counterparty) involving the exchange of payments on specified terms over periods ranging from a few days to multiple years. In general, a swap agreement may be negotiated bilaterally and traded over-the-counter (OTC) between two parties (for an uncleared swap) or, in some instances, must be transacted through a futures commission merchant (FCM) and cleared through a clearinghouse that serves as a central counterparty (for a cleared swap). In a basic swap transaction, the Fund agrees with the swap counterparty to exchange the returns (or differentials in rates of return) earned or realized on a particular “notional amount” of underlying instruments. The notional amount is the set amount selected by the parties as the basis on which to calculate the obligations that they have agreed to exchange. The parties typically do not actually exchange the notional amount. Instead, they agree to exchange the returns that would be earned or realized if the notional amount were invested in given instruments or at given interest rates. A total return swap (also sometimes referred to as a synthetic equity swap or “contract for difference”) is an agreement between two parties under which the parties agree to make payments to each other so as to replicate the economic consequences that would apply had a purchase or short sale of the underlying reference instrument taken place. For example, one party agrees to pay the other party the total return earned or realized on the notional amount of an underlying equity security index. In return the other party makes payments, typically at a floating rate, calculated based on the notional amount. Temporary Investments The Fund may allocate, without limitation, assets into cash or short-term fixed income securities, and away from riskier assets, such as equity securities. When the investment manager believes market or economic conditions are unfavorable for investors, up to 100% of the Fund’s assets may be invested in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments. Temporary defensive investments generally may include short-term U.S. government securities, high-grade commercial paper, bank obligations, repurchase agreements, money market fund shares (including shares of an affiliated money market fund) and other money market instruments. The investment manager also may invest in these types of securities or hold cash while looking for suitable investment opportunities, to maintain liquidity, to meet expected redemption obligations, or to segregate on the Fund’s books in connection with its derivative strategies. In any of these circumstances, the Fund may be unable to achieve its investment goals. 15 # 1376169 v. 1 # 1376169 v. 4 Commodity Exchange Act Exclusions and Exemptions With respect to the Fund, the investment manager Advisers has claimed an exclusion from the definition of “commodity pool operator” (CPO) under the Commodity Exchange Act (CEA) and the rules of the Commodity Futures Trading Commission (CFTC) and, therefore, is not subject to CFTC registration or regulation as a CPO. In addition, with respect to the Fund, the investment manager Advisers is relying upon a related exclusion from the definition of “commodity trading advisor” (CTA) under the CEA and the rules of the CFTC. The terms of the CPO exclusion require the Fund, among other things, to adhere to certain limits on its investments in commodity futures, commodity options and swaps, which in turn include non-deliverable currency forward contracts, as further described in the Fund’s Statement of Additional Information. Because the investment manager Advisers and the Fund intend to comply with the terms of the CPO exclusion, the Fund may, in the future, need to adjust its investment strategies, consistent with its investment goal, to limit its investments in these types of instruments. The Fund is not intended as a vehicle for trading in the commodity futures, commodity options, or swaps markets. The CFTC has neither reviewed nor approved the investment manager’s Advisers’ reliance on these exclusions, or the Fund, its investment strategies or this prospectus. Temporary Investments The Fund may allocate, without limitation, assets into cash or short-term fixed income securities, and away from riskier assets, such as equity securities. When Advisers and K2 Advisors believe market or economic conditions are unfavorable for investors, up to 100% of the Fund’s assets may be invested in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments. Temporary defensive investments generally may include short-term U.S. government securities, high-grade commercial paper, bank obligations, repurchase agreements, money market fund shares (including shares of an affiliated money market fund) and other money market instruments. Advisers and K2 Advisors also may invest in these types of securities or hold cash while looking for suitable investment opportunities, to maintain liquidity, to meet expected redemption obligations, or to segregate on the Fund’s books in connection with its derivative strategies. In any of these circumstances, the Fund may be unable to achieve its investment goals. Principal Risks Market The market values of securities or other investments owned by the Fund will go up or down, sometimes rapidly or unpredictably. Securities or other investments may decline in value due to factors affecting individual issuers, securities markets generally or sectors within the securities markets. The value of a security may go up or down due to general market conditions which are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in interest rates or exchange rates, or adverse investor sentiment generally. The value may also go up or down due to factors that affect an individual issuer or a particular sector. During a general downturn in the securities markets, multiple asset classes may decline in value. When markets perform well, there can be no assurance that securities or other investments held by the Fund will participate in or otherwise benefit from the advance. Stock prices tend to go up and down more dramatically than those of debt securities. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various stocks held by the Fund. Volatility Management and Tail Risk Protection Strategies There can be no guarantee that the Fund will achieve its ’s volatility management or tail risk protection strategies will be successful ; moreover, achieving the Fund’s strategy of limiting the Fund’s annual volatility or protecting against tail risk does not mean the Fund will achieve a positive or competitive return. The actual volatility that the Fund experiences may be significantly higher or lower than its Target Volatility. For example, actual realized annual volatility can be expected to exceed the Target Volatility periodically, and this can result in negative returns (losses) that persist beyond one year. In addition, these strategies could limit the Fund’s gains in rising markets and may expose the Fund to costs to which it would otherwise not have been exposed and, if unsuccessful, may cause the Fund to experience substantial losses greater than what the Fund might have experienced had such strategy not been implemented at all. In addition, the volatility management strategy focuses on managing the volatility of the U.S. equity markets – to the extent the underlying funds have exposure to foreign markets, volatility resulting from those investments will not be managed under the volatility management strategy. Moreover, the volatility management and tail risk protection strategies can also be expected to limit the Fund’s participation in market price appreciation when compared to similar funds that do not attempt these strategies. 16 # 1376169 v. 1 # 1376169 v. 4 The investment manager expects Advisers and K2 Advisors expect that, in periods of particularly high volatility in certain markets, the Fund may experience volatility greater than its Target Volatility. The Fund could experience volatility greater than its Target Volatility at any time and for any period of time. Also, the Fund’s net asset value may be more volatile over short-term periods. In seeking to manage the Fund’s portfolio and overall volatility, the investment manager uses Advisers and K2 Advisors use proprietary and third-party risk modeling systems to obtain short-term risk and correlation forecasts. These models examine multiple economic factors and asset classes using a large amount of data, including third-party data, selected historical returns (or, in some cases, recreations of such returns), and certain back-tested data over the past ten years. In addition, the tail risk protection strategy exposes the Fund to a rule-based index that uses algorithms to calculate volatility. There is no assurance that the modeling systems or the algorithms used by the index are complete or accurate, or representative of future market cycles, nor will they necessarily be beneficial to the Fund even if they are accurate. The results generated by these models or algorithms may perform differently than in the past, or as expected. They may negatively affect Fund performance and the ability of the Fund to meet its goal for various reasons. For example, human judgment plays a role in building, using, testing, and modifying the financial algorithms and formulas. Additionally, there is a possibility that historical data may be imprecise or become stale due to new events or changing circumstances which the models may not promptly detect. Market performance can be affected by non-quantitative factors (for example, market or trading system dysfunctions, investor fear or over-reaction or other emotional considerations) that are not easily integrated into the investment manager’s risk models. There may also be technical issues with the construction and implementation of quantitative models or algorithms (for example, software or other technology malfunctions, or programming inaccuracies). In cases of extreme market conditions during which there is price dislocation for certain securities or in the event of systemic market dislocation, the Fund’s managed volatility strategy may cause the Fund to be significantly over- or under-exposed to a specific security or asset class. In such cases, the Fund may lose more and, in some cases, may lose significantly more, than it would have lost had the managed volatility strategy or the risk models not been used. In addition, in periods of extreme or sudden market decline, if the investment manager’s risk models do not predict, or only detect after a time lag, such sudden or extreme declines, the Fund’s managed volatility strategy will not protect fully against the market decline, realized or actual volatility can be higher than the Target Volatility, and the Fund could be exposed to large losses regardless of its managed volatility strategy. Although the Fund’s tail risk protection strategy is designed to protect the Fund in such periods of extreme or sudden market decline, there is no guarantee that it will. Sustained market disruptions and price dislocation can also prevent the Fund from implementing its investment strategies, including its managed volatility strategy and tail risk protection strategy, for a period of time and may prevent the Fund from achieving its investment goal. Interest Rate Interest rate changes can be sudden and unpredictable, and are influenced by a number of factors including government policy, monetary policy, inflation expectations, perceptions of risk, and supply and demand of bonds. Changes in government monetary policy, including changes in tax policy or changes in a central bank’s implementation of specific policy goals, may have a substantial impact on interest rates. There can be no guarantee that any particular government or central bank policy will be continued, discontinued or changed , nor that any such policy will have the desired effect on interest rates. Debt securities generally tend to lose market value when interest rates rise and increase in value when interest rates fall. A rise in interest rates also has the potential to cause investors to rapidly move out of fixed-income securities, which may increase redemptions in the Fund. A substantial increase in interest rates may also have an adverse impact on the liquidity of a security, especially those with longer maturities. Securities with longer maturities or lower coupons or that make little (or no) interest payments before maturity tend to be more sensitive to these interest rate changes. The longer the Fund’s average weighted portfolio maturity, the greater the impact a change in interest rates will have on its share price. Credit The Fund could lose money on a debt security if an the issuer or borrower is unable or fails to meet its obligations, including failing to make interest payments and/or to repay principal when due. Changes in an issuer’s financial strength, the market’s perception of the issuer’s financial strength or in a security’s credit rating, which reflects a third party’s assessment of the credit risk presented by a particular issuer, may affect debt securities’ values. The Fund may incur substantial losses on debt securities that are inaccurately perceived to present a different amount of credit risk by the market, the investment manager or the rating agencies than such securities actually do. 17 # 1376169 v. 1 # 1376169 v. 4 Derivative Instruments The performance of derivative instruments depends largely on the performance of an underlying currency, security or index and such instruments often have risks similar to the underlying instrument in addition to other risks. Derivative instruments involve costs and can create leverage in the Fund’s portfolio which may result in significant volatility and cause the Fund to participate in losses (as well as gains) in an amount that significantly exceeds the Fund’s initial investment. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. Other risks include illiquidity, mispricing or improper valuation of the derivative instrument, and imperfect correlation between the value of the derivative and the underlying instrument so that the Fund may not realize the intended benefits. Their successful use will usually depend on the investment manager’s ability to accurately forecast movements in the market relating to the underlying instrument. Should a market or markets, or prices of particular classes of investments move in an unexpected manner, especially in unusual or extreme market conditions, the Fund may not achieve the anticipated benefits of the transaction, and it may realize losses, which could be significant. If the investment manager is not successful in using such derivative instruments, the Fund’s performance may be worse than if the investment manager did not use such derivative instruments at all. When a derivative is used for hedging, the change in value of the derivative instrument also may not correlate specifically with the currency, security or other risk being hedged. There is also the risk, especially under extreme market conditions, that an instrument, which usually would operate as a hedge, provides no hedging benefits at all. Use of these instruments could also result in a loss if the counterparty to the transaction (particularly with respect to over-the-counter (OTC) instruments, such as certain swap agreements and forward currency contracts) does not perform as promised, including because of such counterparty’s bankruptcy or insolvency. This risk may be heightened is heightened with respect to over-the-counter (OTC) instruments, such as certain swap agreements , and may be greater during volatile market conditions. Other risks include the inability to close out a position because the trading market becomes illiquid (particularly in the OTC markets) or the availability of counterparties becomes limited for a period of time. In addition, the presence of speculators in a particular market could lead to price distortions. To the extent that the Fund is unable to close out a position because of market illiquidity, the Fund may not be able to prevent further losses of value in its derivatives holdings and the Fund’s liquidity may be impaired to the extent that it has a substantial portion of its otherwise liquid assets marked as segregated to cover its obligations under such derivative instruments. The Fund may also be required to take or make delivery of an underlying instrument that the investment manager would otherwise have attempted to avoid. Some derivatives can be particularly sensitive to changes in interest rates or other market prices. Investors should bear in mind that, while the Fund intends to use derivative strategies on a regular basis, it is not obligated to actively engage in these transactions, generally or in any particular kind of derivative, if the investment manager elects not to do so due to availability, cost or other factors. Many swaps currently are, and others eventually are expected to be, required to be cleared through a central counterparty. Central clearing is designed to reduce counterparty credit risk and increase liquidity compared to OTC swaps, but it does not eliminate those risks completely. With cleared swaps, there is also a risk of loss by the Fund of its initial and variation margin deposits in the event of bankruptcy of the FCM with which the Fund has an open position in a swap contract. With cleared swaps, the Fund may not be able to obtain as favorable terms as it would be able to negotiate for a bilateral, uncleared swap. In addition, an FCM may unilaterally amend the terms of its agreement with the Fund, which may include the imposition of position limits or additional margin requirements with respect to the Fund’s investment in certain types of swaps. The regulation of cleared and uncleared swaps, as well as other derivatives, is a rapidly changing area of law and is subject to modification by government and judicial action. In addition, the SEC, CFTC and the exchanges are authorized to take extraordinary actions in the event of a market emergency. It is not possible to predict fully the effects of current or future regulation. As a result of regulatory reforms, certain categories of swaps, such as the most common types of standardized interest rate and credit default swaps, are now required to be cleared through a central counterparty and some of these cleared swaps must be traded on an exchange or swap execution facility. The use of derivative strategies may also have a tax impact on the Fund. The timing and character of income, gains or losses from these strategies could impair the ability of the investment manager to use derivatives when it wishes to do so. Income Because the Fund can only distribute what it earns, the Fund’s distributions to shareholders may decline when prevailing interest rates fall, when dividend income from investments in stocks decline, or when the Fund experiences defaults on debt securities it holds. Smaller and Mid-Sized Midsize Companies 18 # 1376169 v. 1 # 1376169 v. 4 While smaller and midsize companies may offer substantial opportunities for capital growth, they also involve substantial risks and should be considered speculative. Historically, smaller and midsize company securities have been more volatile in price than larger company securities, especially over the short term. Among the reasons for the greater price volatility are the less certain growth prospects of smaller and midsize companies, the lower degree of liquidity in the markets for such securities, and the greater sensitivity of smaller and midsize companies to changing economic conditions. In addition, smaller and midsize companies may lack depth of management, be unable to generate funds necessary for growth or development, have limited product lines or be developing or marketing new products or services for which markets are not yet established and may never become established. Smaller and midsize companies may be particularly affected by interest rate increases, as they may find it more difficult to borrow money to continue or expand operations, or may have difficulty in repaying any loans which are floating rate. Investing in Underlying Funds Because the Fund invests in underlying funds, and the Fund’s performance is directly related to the performance of the underlying funds held by it, the ability of the Fund to achieve its investment goal is directly related to the ability of the underlying funds to meet their investment goal. In addition, shareholders of the Fund will indirectly bear the fees and expenses of the underlying funds. The risks described below herein are the principal risks of the Fund and the underlying funds. For purposes of the discussion of risks of the Fund, “Fund” means the Fund and/or one or more of the underlying funds in which the Fund invests. Index Investing The Fund will have exposure to certain securities and volatility indexes. The sponsors of these indexes are under no obligation to continue the calculation and dissemination of the indexes. The sponsors of the indexes may at any time or from time to time modify the calculation or construction of the indexes. In addition, the sponsors of the indexes may discontinue or suspend the calculation or publication of the indexes. None of the index sponsors has any obligation or responsibility to the Fund or its shareholders in connection with any such modification, discontinuance or suspension, including any obligation or responsibility to notify the Fund of any such modification, discontinuance or suspension. High Yield High-Yield Debt Securities High-yield debt securities (including loans) and unrated securities of similar credit quality (“high-yield debt instruments” or “junk bonds”) involve greater risk of a complete loss of the Fund’s investment, or delays of interest and principal payments, than higher-quality debt securities or loans. Issuers of high-yield debt instruments are not as strong financially as those issuing securities of higher credit quality. High-yield debt instruments are generally considered predominantly speculative by the applicable rating agencies as these issuers are more likely to encounter financial difficulties and are more vulnerable to changes in the relevant economy, such as a recession or a sustained period of rising interest rates, that could affect their ability to make interest and principal payments when due. If an issuer stops making interest and/or principal payments, payments on the securities may never resume. These instruments may be worthless and the Fund could lose its entire investment. The prices of high-yield debt instruments generally fluctuate more than higher-quality securities. Prices are especially sensitive to developments affecting the issuer’s business or operations and to changes in the ratings assigned by rating agencies. In addition, the entire high-yield debt market can experience sudden and sharp price swings due to changes in economic conditions, stock market activity, large sustained sales by major investors, a high-profile default, or other factors. Prices of corporate high-yield debt instruments often are closely linked with the company’s stock prices and typically rise and fall in response to factors that affect stock prices. High-yield debt instruments are generally less liquid than higher-quality securities. Many of these securities are not registered for sale under the federal securities laws and/or do not trade frequently. When they do trade, their prices may be significantly higher or lower than expected. At times, it may be difficult to sell these securities promptly at an acceptable price, which may limit the Fund’s ability to sell securities in response to specific economic events or to meet redemption requests. As a result, high-yield debt instruments generally pose greater illiquidity and valuation risks. Substantial declines in the prices of high-yield debt instruments can dramatically increase the yield of such bonds or loans. The decline in market prices generally reflects an expectation that the issuer(s) may be at greater risk of defaulting on the obligation to pay interest and principal when due. Therefore, substantial increases in yield may reflect a greater risk by the Fund of losing some or part of its investment rather than reflecting any increase in income from the higher yield that the debt security or loan may pay to the Fund on its investment. 19 # 1376169 v. 1 # 1376169 v. 4 Mortgage-Backed and Asset-Backed Securities Mortgage-backed securities differ from conventional debt securities because principal is paid back over the life of the security rather than at maturity. The Fund may receive unscheduled prepayments of principal due to voluntary prepayments, refinancing or foreclosure on the underlying mortgage loans. To the Fund this means a loss of anticipated interest, and a portion of its principal investment represented by any premium the Fund may have paid. Mortgage prepayments generally increase when interest rates fall. Because of prepayments, mortgage-backed securities may be less effective than some other types of debt securities as a means of “locking in” long-term interest rates and may have less potential for capital appreciation during periods of falling interest rates. When the Fund reinvests the prepayments of principal it receives, it may receive a rate of interest that is lower than the rate on the existing security. Mortgage-backed securities also are subject to extension risk. An unexpected rise in interest rates could reduce the rate of prepayments on mortgage-backed securities and extend their life. This could cause the price of the mortgage-backed securities and the Fund’s share price to fall and would make the mortgage-backed securities more sensitive to interest rate changes. In Since September 2008, the Federal Housing Finance Agency (FHFA), an agency of the U.S. government, placed Fannie Mae and Freddie Mac into conservatorship, a statutory process with the objective of returning the entities to normal business operations. FHFA acts has acted as the conservator to operate Fannie Mae and Freddie Mac until they are stabilized. It is unclear how long the conservatorship will last or what effect this conservatorship will have on the securities issued or guaranteed by Fannie Mae or Freddie Mac for the long-term. Issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements provided to support the securities, if any, may be inadequate to protect investors in the event of default. Like mortgage-backed securities, asset-backed securities are subject to prepayment and extension risks. Variable Rate Securities Variable rate securities (which include floating rate debt securities) generally are less sensitive to interest rate changes than fixed rate debt securities. However, the market value of variable rate debt securities may decline when prevailing interest rates rise if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, variable rate securities will not generally increase in market value if interest rates decline. However, when interest rates fall, there will be a reduction in the payments of interest received by the Fund from its variable rate securities. Floating Rate Corporate Investments The senior secured corporate loans and corporate debt securities in which the Fund invests are often issued in connection with highly leveraged transactions. Such transactions include leveraged buyout loans, leveraged recapitalization loans, and other types of acquisition financing. Loan investments issued in such transactions are subject to greater credit risks than other investments including a greater possibility that the borrower may default or enter bankruptcy. Although loan investments are generally subject to certain restrictive covenants in favor of the investors, many of these loans may from time to time be “covenant lite” loans which generally entail higher risk, since they tend to have fewer or no financial maintenance covenants and restrictions that would normally serve as early warning signs of a borrower’s financial troubles. Management The Fund is actively managed and could experience losses if the investment manager’s judgment about markets, interest rates or the attractiveness, relative values, liquidity, or potential appreciation of particular investments made for the Fund’s portfolio prove to be incorrect. There can be no guarantee that these techniques or the investment manager’s investment decisions will produce the desired results. Additionally, legislative, regulatory, or tax developments may affect the investment techniques available to the investment manager in connection with managing the Fund and may also adversely affect the ability of the Fund to achieve its investment goal. Liquidity Liquidity risk exists when the markets for particular securities or types of securities are or become relatively illiquid so that the Fund is unable, or it becomes more difficult for the Fund, to sell the security at the price at which the Fund has valued the security. Illiquidity may result from political, economic or issuer specific events; changes in a specific market’s size or structure, including the number of participants; or overall market disruptions. Securities with reduced liquidity or that become illiquid involve greater risk than securities with more liquid markets. Market quotations for illiquid securities may be volatile and/or subject to large spreads between bid and ask prices. Reduced liquidity may have an adverse impact on market price and the Fund’s ability to sell particular securities when necessary to meet the Fund’s liquidity needs or in response to a specific economic event. To the extent that the Fund and its affiliates hold a significant portion of an issuer’s outstanding securities, the Fund may be subject to greater liquidity risk than if the issuer’s securities were more widely held. 20 # 1376169 v. 1 # 1376169 v. 4 Foreign Securities Investing in foreign securities, including sovereign debt securities, typically involves more risks than investing in U.S. securities. Certain of these risks also may apply to securities of U.S. companies with significant foreign operations. Currency exchange rates. Foreign securities may be issued and traded in foreign currencies. As a result, their market values in U.S. dollars may be affected by changes in exchange rates between such foreign currencies and the U.S. dollar, as well as between currencies of countries other than the U.S. For example, if the value of the U.S. dollar goes up compared to a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. The Fund accrues additional expenses when engaging in currency exchange transactions, and valuation of the Fund’s foreign securities may be subject to greater risk because both the currency (relative to the U.S. dollar) and the security must be considered. Political and economic developments. The political, economic and social policies or structures of some foreign countries may be less stable and more volatile than those in the United States. Investments in these countries may be subject to greater risks of internal and external conflicts, expropriation, nationalization of assets, foreign exchange controls (such as suspension of the ability to transfer currency from a given country), restrictions on removal of assets, political or social instability, military action or unrest, diplomatic developments, currency devaluations, foreign ownership limitations, and punitive or confiscatory tax increases. It is possible that a government may take over the assets or operations of a company or impose restrictions on the exchange or export of currency or other assets. Some countries also may have different legal systems that may make it difficult or expensive for the Fund to vote proxies, exercise shareholder rights, and pursue legal remedies with respect to its foreign investments. Diplomatic and political developments could affect the economies, industries, and securities and currency markets of the countries in which the Fund is invested. These developments include rapid and adverse political changes; social instability; regional conflicts; sanctions imposed by the United States, other nations or other governmental entities, including supranational entities; terrorism; and war. In addition, such developments could contribute to the devaluation of a country’s currency, a downgrade in the credit ratings of issuers in such country, or a decline in the value and liquidity of securities of issuers in that country. An imposition of sanctions upon certain issuers in a country could result in an immediate freeze of that issuer’s securities, impairing the ability of the Fund to buy, sell, receive or deliver those securities. These factors would affect the value of the Fund’s investments and are extremely difficult, if not impossible, to predict and take into account with respect to the Fund’s investments. Trading practices. Brokerage commissions, withholding taxes, custodial fees, and other fees generally are higher in foreign markets. The policies and procedures followed by foreign stock exchanges, currency markets, trading systems and brokers may differ from those applicable in the United States, with possibly negative consequences to the Fund. The procedures and rules governing foreign trading, settlement and custody (holding of the Fund’s assets) also may result in losses or delays in payment, delivery or recovery of money or other property. Foreign government supervision and regulation of foreign securities markets and trading systems may be less than or different from government supervision in the United States, and may increase the Fund’s regulatory and compliance burden and/or decrease the Fund’s investor rights and protections. Availability of information. Foreign issuers may not be subject to the same disclosure, accounting, auditing and financial reporting standards and practices as U.S. issuers. Thus, there may be less information publicly available about foreign issuers than about most U.S. issuers. Limited markets. Certain foreign securities may be less liquid (harder to sell) and their prices may be more volatile than many U.S. securities. Illiquidity tends to be greater, and valuation of the Fund’s foreign securities may be more difficult, due to the infrequent trading and/or delayed reporting of quotes and sales. Regional. Adverse conditions in a certain region or country can adversely affect securities of issuers in other countries whose economies appear to be unrelated. To the extent that the Fund invests a significant portion of its assets in a specific geographic region or a particular country, the Fund will generally have more exposure to the specific regional or country economic risks. In the event of economic or political turmoil or a deterioration of diplomatic relations in a region or country where a substantial portion of the Fund’s assets are invested, the Fund may experience substantial illiquidity or reduction in the value of the Fund’s investments. 21 # 1376169 v. 1 # 1376169 v. 4 Developing Markets The risks of foreign investments typically are greater in less developed countries, sometimes referred to as developing or emerging markets. For example, the political, social, market regulation and economic structures and institutions in these countries, including those supporting the regulatory and legal systems and financial markets, may be less established and more vulnerable to corruption and fraud, and may change rapidly. These countries are more likely to experience high levels of inflation, deflation or currency devaluation, which can harm their economies and securities markets and increase volatility. In fact, short-term volatility in these markets and declines of 50% or more are not uncommon. Investments in less developed markets generally are subject to higher fees and expenses and exhibit greater price volatility and valuation challenges. They may be subject to greater risk of expropriation, nationalization, confiscatory or punitive taxation, and foreign investment and divestment restrictions. In addition, a developing market country may experience a devaluation of its currency, a downgrade in the credit ratings of issuers in the country, or a decline in the value and liquidity of securities of issuers in that country if the United States, other nations or other governmental entities (including supranational entities) impose sanctions on issuers that limit or restrict foreign investment, the movement of assets or other economic activity in the country due to political, military or regional conflicts or due to terrorism or war. Restrictions on currency trading that may be imposed by developing market countries will have an adverse effect on the value of the securities of companies that trade or operate in such countries. Finally, such securities markets are smaller, relatively less liquid and may not be as efficient or established in terms of settlement, custody and securities registration. More detailed information about the Fund, its policies and risks can be found in the Fund’s SAI. Management Effective April on May 1, , Franklin Alternative Strategies Advisers, LLC (Alternative Strategies), One International Place, Boston, MA 02110, is the Fund’s investment manager. Prior to April 1, 2014 , Franklin Advisers, Inc. (Advisers), One Franklin Parkway, San Mateo, California 94403-1906, is the Fund’s investment manager. From April 1, 2014 through April 30, 2015 , Franklin Alternative Strategies Advisers, LLC (Alternative Strategies), One International Place, 25th Floor, Boston, MA 02110, was the Fund’s investment manager. Prior to April 1, 2014, Advisers was the Fund’s investment manager. Under separate agreements with Alternative Strategies Advisers , Franklin Advisory Services, LLC (Advisory Services), One Parker Plaza, Ninth Floor, Fort Lee 55 Challenger Road, Suite 501, Ridgefield Park , New Jersey and K2/D&S Management Co., L.L.C. (K2 Advisors), 300 Atlantic Street, 12th Floor, Stamford, CT 06901, are the Fund’s sub-advisors. Advisory Services is responsible for managing the rising dividends strategy portion of the Fund’s portfolio. K2 Advisors provides Alternative Strategies Advisers with assistance in managing the allocation of assets of the Fund’s core portfolio, the volatility management strategy and the tail risk protection strategy. Alternative Strategies, Advisers ia a direct subsidiaryand Advisory Services is an indirect subsidiary subsidiary of Franklin Resources, Inc. (Resources). K2 Advisors is a majority-owned subsidiary of Resources. For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” includes may include any sub-advisor. The Fund is managed by a team of dedicated professionals. The portfolio managers of the team, including those of the sub-advisors, are as follows: Samer Habl Thomas A. Nelson, CFA Portfolio Manager of Alternative Strategies Advisers Mr. Habl Nelson has been a co-lead lead portfolio manager of the Fund since inception (2013) May 2015 . He joined Franklin Templeton Investments in 2010. Prior to joining Franklin Templeton Investments, he worked at Mellon Capital Management for approximately ten years, most recently as managing director of Global Tactical Asset Allocation Research . Brooks Ritchey Senior Managing Director, Head of Portfolio Construction and portfolio manager of K2 Advisors Mr. Ritchey has been a lead portfolio manager of the Fund since May 2015. He joined K2 Advisors in 2005. Donald G. Taylor, CPA President and Chief Investment Officer of Advisory Services Mr. Taylor has been a portfolio manager of the rising dividends strategy of the Fund since May 2015. He joined Franklin Templeton Investments in 1996. 22 # 1376169 v. 1 # 1376169 v. 4 CFA ® and Chartered Financial Analyst ® are trademarks owned by CFA Institute. Messrs. Habl Nelson and Ritchey have equal authority over all aspects of the Fund’s investment portfolio, including but not limited to the Fund’s investment decisions relating to the allocation of assets of the Fund’s core portfolio, its volatility management and tail risk protection strategies, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. Mr. Taylor has primary responsibility for the investments of the rising dividends strategy of the Fund and has final authority over all aspects of the rising dividends strategy of the Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities and portfolio risk assessment. The degree to which each portfolio manager may perform these functions, and the nature of these functions, may change from time to time. The Fund’s SAI provides additional information about portfolio manager compensation, other accounts that they manage and their ownership of Fund shares. The Fund pays Prior to May 1, 2015, Alternative Strategies a fee for managing the Fund’s assets . Alternative Strategies has contractually agreed to waive the management fee it receives from the Fund in an amount equal to the management fee paid by the Subsidiary. This waiver may not be terminated and will remain in effect for as long as the investment manager’s contract with the Subsidiary is in place. Alternative Strategies also agreed to reduce its fees to reflect reduced services resulting from the Fund’s investment in a Franklin Templeton money fund. In addition, Alternative Strategies has agreed to waive or limit its fees and to assume as its own certain expenses otherwise payable by the Fund so that common expenses (i.e., a combination of investment management fees, administration fees, and other expenses, but excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations and liquidations) for each class of the Fund do not exceed 0.83% until April 30, 2015. [to be updated in rule 485(b) filing:] Prior to April 1, 2014, Advisers had contractually agreed to the waivers set forth above. The management fees before and after such waiver were [] % and [] %, respectively. As of May 1, 2015, the Fund pays Alternative Strategies Advisers a fee for managing the Fund’s assets equal to an annual rate of 0.80% of the value of the Fund’s average daily net assets. Prior to May 1, 2015, the Fund paid Alternative Strategies (and prior to April 1, 2014 the Fund paid Advisers , its prior investment manager ) a fee for managing the Fund’s assets equal to an annual rate of: 1.000% of the value of the Fund’s average daily net assets up to and including $1 billion; 0.980% of the value of the Fund’s average daily net assets over $1 billion up to and including $5 billion; 0.960% of the value of the Fund’s average daily net assets over $5 billion up to and including $10 billion; 0.940% of the value of the Fund’s average daily net assets over $10 billion up to and including $15 billion; 0.920% of the value of the Fund’s average daily net assets over $15 billion up to and including $20 billion; and 0.900% of the value of the Fund’s average daily net assets over $20 billion. As of May 1, 2015, Alternative Strategies Advisers has agreed to waive or limit its fees and to assume as its own certain expenses otherwise payable by the Fund so that common expenses (i.e., a combination of investment management fees, administration fees, and other expenses, but excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations and liquidations) for each class of the Fund do not exceed 0.65% until April 30, 2016. The investment manager compensates each sub-advisor for providing investment advice and analysis and for managing that portion of the Fund’s assets allocated to it from time to time by the investment manager. The separate portions of the Fund’s assets managed by the investment manager are allocated fees that are retained from, and not in addition to, the overall investment management fee paid to the investment manager by the Fund. A discussion regarding the basis for the board of trustees approving the investment management contract of the Fund is available in the Fund’s semiannual report to shareholders for the six-month period ended June 30. Manager of Managers Structure 23 # 1376169 v. 1 # 1376169 v. 4 Alternative Strategies Advisers and the Trust have received an exemptive order from the SEC that allows the Fund to operate in a “manager of managers” structure whereby Alternative Strategies Advisers , as the Fund’s investment manager, can appoint and replace both wholly-owned and unaffiliated sub-advisors, and enter into, amend and terminate sub-advisory agreements with such sub-advisors, each subject to board approval but without obtaining prior shareholder approval (the “Manager of Managers Structure”). The Fund will, however, inform shareholders of the hiring of any new sub-advisor within 90 days after the hiring. The SEC exemptive order provides the Fund with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of sub-advisory agreements with such sub-advisors. The use of the Manager of Managers Structure with respect to the Fund is subject to certain conditions that are set forth in the SEC exemptive order. Under the Manager of Managers Structure, Alternative Strategies Advisers has the ultimate responsibility, subject to oversight by the Fund’s board of trustees, to oversee sub-advisors and recommend their hiring, termination and replacement. Alternative Strategies Advisers will also, subject to the review and approval of the Fund’s board of trustees: set the Fund’s overall investment strategy; evaluate, select and recommend sub-advisors to manage all or a portion of the Fund’s assets; and implement procedures reasonably designed to ensure that each sub-advisor complies with the Fund’s investment goal, policies and restrictions. Subject to review by the Fund’s board of trustees, Alternative Strategies Advisers will allocate and, when appropriate, reallocate the Fund’s assets among sub-advisors and monitor and evaluate the sub-advisors’ performance. Financial Highlights [to be updated included in rule Rule 485(b) filing : ] This table presents the financial performance of Class 2 shares for the past five years or since inception. The table shows certain information on a single Fund share basis (per share performance). It also shows some key Fund statistics, such as total return (past performance) and expense ratios. Total return represents the annual change in value of a share assuming reinvestment of dividends and capital gains. This information has been audited by PricewaterhouseCoopers LLP. Their report, along with the Fund’s financial statements, is included in the annual report, which is available upon request. Class 2 Period Ended December 31, a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations: b Net investment income c Net realized and unrealized gains (losses) Total from investment operations Less distributions from net investment income -0.19 Net asset value, end of period $ 10.07 Total return d 2.56% Ratios to average net assets e Expenses before waiver and payments by affiliates f 2.97% Expenses net of waiver and payments by affiliates f 1.08% g Net investment income 1.21% Supplemental data Net assets, end of period (000’s) $ 10,065 Portfolio turnover rate 8.12% 24 # 1376169 v. 1 # 1376169 v. 4 a. For the period April 1, 2013 (commencement of operations) to December 31, 2013. b. The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations in the annual report for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c. Based on average daily shares outstanding. d. Total return does not include fees, charges or expenses imposed by the variable annuity and life insurance contracts for which the Franklin Templeton Variable Insurance Products Trust serves as an underlying investment vehicle. Total return is not annualized for periods less than one year. e. Ratios are annualized for periods less than one year. f. Does not include expenses of the exchange traded funds in which the Fund invests. The weighted average indirect expenses of the exchange traded funds was 0.09% for the period ended December 31, 2013. g. Benefit of expense reduction rounds to less than 0.01%. Additional Information DEALER COMPENSATION Franklin Templeton Distributors, Inc. (Distributors) and/or its affiliates may provide financial support to securities dealers that sell shares of Franklin Templeton funds, or participate in the offering of variable insurance products that invest in the Trust (VIP Qualifying Dealers); such financial support may be made by payments from Distributors’ and/or its affiliates’ resources, including from Distributors’ retention of underwriting concessions and, in the case of Rule 12b-1 share classes, from payments to Distributors under such plans. Distributors makes these payments in connection with VIP Qualifying Dealers’ efforts to educate financial advisors about our funds. A number of factors will be considered in determining payments, including such dealer’s sales, assets and redemption rates, and the quality of the dealer’s relationship with Distributors. Distributors will, on an annual basis, determine the advisability of continuing these payments. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, Distributors and/or its affiliates may pay or allow other promotional incentives or payments to dealers. Sale of shares of the Fund Funds , as well as shares of other Franklin Templeton funds, is not considered a factor in the selection of securities dealers to execute the Fund’s Funds’ portfolio transactions. Accordingly, the allocation of portfolio transactions for execution by VIP Qualifying Dealers is not considered marketing support payments. You can find further details in the SAI about the payments made by Distributors and/or its affiliates and the services provided by your VIP Qualifying Dealer. While your insurance company’s fees and charges are generally disclosed in the insurance contract prospectus, your VIP Qualifying Dealer may charge you additional fees or commissions other than those disclosed in this prospectus. You can ask your insurance company and VIP Qualifying Dealer for information about any payments they receive from Distributors and/or its affiliates and any services they provide, as well as about fees and/or commissions they charge. These payments and other fees and charges are not reflected in the fee table included in this prospectus. Additional disclosure may be included in the insurance contract prospectus. PORTFOLIO HOLDINGS 25 # 1376169 v. 1 # 1376169 v. 4 A description of the Trust’s policies and procedures regarding the release of portfolio holdings information for the each Fund of the Trust (collectively, the “Fund”) is also available in the Trust’s SAI. Portfolio holdings information can be viewed online at franklintempleton.com. STATEMENTS AND REPORTS Contract Owners should receive financial reports for the Fund related to their Contract from the sponsoring Insurer every six months. ADMINISTRATIVE SERVICES Franklin Templeton Services, LLC provides business administration services and facilities for the Fund and makes certain payments (see the SAI for more information) to insurance companies out of its own resources for certain administrative services. Distributions and Taxes INCOME AND CAPITAL GAINS DISTRIBUTIONS As a regulated investment company, the a Fund generally pays no federal income tax on the income and gains it distributes to its shareholders. The Each Fund (sometimes referred to as “the Fund”) intends to pay income dividends at least annually from its net investment income. Capital gains, if any, may be paid at least annually. The Fund may distribute income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund. The amount of any distribution will vary, and there is no guarantee the Fund will pay either income dividends or capital gain distributions. Tax Considerations The Trust consists of multiple funds Funds each of which for federal income tax purposes is treated separately from any other. The Each Fund expects to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, the assets, income and distributions of the Fund are considered separately for purposes of determining whether the Fund qualifies as a regulated investment company. If the Fund so qualifies, it will not be subject to federal income tax on the portion of its income and gains that it distributes to shareholders. Additionally, the each Fund intends to comply with the diversification requirements imposed by Section 817(h) of the Code. For federal income tax purposes, the insurance companies and their separate accounts are treated as the owners of the shares of the Fund selected as an investment option rather than the purchasers of a variable annuity contract or variable life insurance policy (variable contracts). In light of the tax-favored status of life insurance company separate accounts, there should be no adverse federal income tax consequences to them as a result of their buying, holding, exchanging or selling Fund shares or on their receipt of Fund distributions, subject to applicable limitations under the Code. Insurance companies offer variable annuity and variable life insurance products to investors including pension plans (Contracts), through separate accounts (Insurers). When shares of the Fund are investment options of Contracts, separate accounts, and not the owners of the Contracts including group contract and pension plan certificate holders (Contract Owners), are generally the shareholders of the Fund. As a result, it is anticipated that any income dividends or capital gains distributions paid by the Fund will be exempt from current taxation to the purchaser of such variable contracts if left to accumulate within a variable contract. Withdrawals from such contracts may be subject to ordinary income tax plus a 10% penalty tax if made before age 59 1/2. For more information on taxes, please refer to the accompanying prospectus of the annuity or life insurance program for which shares of the Fund are underlying investment options. Other tax information. This discussion of “Distributions and Taxes” is for general information only and is not tax advice. You should consult your own tax advisor regarding your particular circumstances and about any federal, state or local tax consequences before making an investment in a variable contract or the Fund. 26 # 1376169 v. 1 # 1376169 v. 4 Fund Account Information Buying Shares Insurance companies offer variable annuity and variable life insurance products to investors including pension plans (Contracts), through separate accounts (Insurers). When shares of the Fund are investment options of Contracts, separate accounts, and not the owners of the Contracts including group contract and pension plan certificate holders (Contract Owners), are generally the shareholders of the Fund. Shares of the Fund may also be purchased by other mutual funds (funds of funds). Shares of the Fund are sold at net asset value (NAV). When sold in connection with Contracts, the Fund corresponds with the investment options offered by the Insurer to Contract Owners. The board of trustees monitors the Fund for the existence of any material irreconcilable conflicts of interest between different types of their separate account investors. If there were any such conflicts, the board of trustees will determine what action, if any, shall be taken in response. Please refer to the accompanying contract prospectus for information on how to select the Fund as an investment option. Contract Owners’ payments will be allocated by the insurance company separate account to sub-accounts that purchase shares of the Fund corresponding with the sub-account chosen by the Contract Owner, and are subject to any limits or conditions in the contract. Requests to buy shares are processed at the NAV next calculated after we or our designees receive the request in proper form. Please refer to your Contract prospectus or other disclosure document for further information. The Fund does not issue share certificates. Selling Shares An Insurer that holds shares of the Fund in connection with a Contract sells shares of the Fund to make benefit or surrender payments or to execute exchanges (transfers) between investment options under the terms of the Contract. Exchanging Shares Contract Owners may exchange interests in sub-accounts of an insurance company separate account that corresponds with shares of any one class or Fund, for interests in sub-accounts that correspond with shares of other classes or funds Funds , subject to the terms and any specific limitations on the exchange (or “transfer”) privilege described in the Contract prospectus. Frequent exchanges or excessive trading can harm performance and interfere with Fund portfolio management or operations and increase Fund costs. The Fund discourages Funds discourage short-term or excessive trading and may seek to restrict or reject such trading (please see “Fund Account Information - Market Timing Trading Policy,” below). Market Timing Trading Policy The board of trustees has adopted the following policies and procedures with respect to market timing (Market Timing Trading Policy): Market timing generally. The Fund discourages and does not intend to accommodate short-term or frequent purchases and redemptions of fund shares, often referred to as “market timing,” and asks its Fund of Fund investors and participating Insurers for their cooperation in trying to discourage such activity in their separate accounts by Contract Owners and their financial advisors. The Fund intends to seek to restrict or reject such trading or take other action, as described below, if in the judgment of the Fund manager or transfer agent such trading may interfere with the efficient management of the Fund’s portfolio, may materially increase the Fund’s transaction costs, administrative costs or taxes, or may otherwise be detrimental to the interests of the Fund and its shareholders. 27 # 1376169 v. 1 # 1376169 v. 4 Market timing consequences. If information regarding trading activity in the Fund or in any other Franklin Templeton fund or non-Franklin Templeton fund is brought to the attention of the Fund’s investment manager or transfer agent and based on that information the Fund or its investment manager or transfer agent in their sole discretion conclude that such trading may be detrimental to the Fund as described in this Market Timing Trading Policy, the Fund may temporarily or permanently bar future purchases into the Fund or, alternatively, may limit the amount, number or frequency of any future purchases and/or the method by which an Insurer or the a Fund of Funds may request future purchases and redemptions (including purchases and/or redemptions by an exchange or transfer between the Fund and any other mutual fund). In determining what actions should be taken, the Fund’s transfer agent may consider a variety of factors, including the potential impact of such remedial actions on the Fund or its shareholders. If the Fund is a “fund of funds,” the Fund’s transfer agent may take into account the impact of the trading activity and of any proposed remedial action on both the Fund and the underlying funds in which the Fund invests. In considering trading activity, the Fund may consider, among other factors, trading history both directly and, if known, through financial intermediaries, in the Fund, in other Franklin Templeton funds, in non-Franklin Templeton mutual funds, or in accounts under common control or ownership. Market timing through Insurers. As a Contract Owner you are also subject to this policy . An Insurer’s order for purchases and/or redemptions pursuant to a Contract Owner’s instructions (including purchases and/or redemptions by an exchange or transfer between the Fund and any mutual fund) are submitted pursuant to aggregated orders (Aggregated Orders). A fund of fund’s order for purchases and/or redemptions pursuant to its investors’ instructions are also submitted pursuant to Aggregated Orders. While the Fund will encourage Insurers and funds of funds to apply the Fund’s Market Timing Trading Policy to their investors, the Fund is limited in its ability to monitor the trading activity or enforce the Fund’s Market Timing Trading Policy because Insurers and funds of funds have the relationships with, and are responsible for maintaining the account records of, the individual investors. For example, should it occur, the Fund may not be able to detect market timing that may be facilitated by financial intermediaries or made difficult to identify in the Aggregated Orders used by Insurers and Fund of Fund investors. Therefore, the Fund or its agent selectively monitor the Aggregated Orders used by Insurers and Fund of Fund investors for purchases, exchanges and redemptions in respect of all their investors and seek the cooperation of Insurers and Fund of Fund investors to apply the Fund’s Market Timing Trading Policy. There may be legal and technological limitations on the ability of an Insurer or Fund of Fund to impose trading restrictions and to apply the Fund’s Market Timing Trading Policy to their investors through such methods as implementing short-term trading limitations or restrictions, assessing the Fund’s redemption fee (if applicable) and monitoring trading activity for what might be market timing. As a result, the Fund may not be able to determine whether trading by Insurers or funds of funds in respect of their investors is contrary to the Fund’s Market Timing Trading Policy. Risks from market timers. Depending on various factors, including the size of the Fund, the amount of assets the portfolio manager typically maintains in cash or cash equivalents and the dollar amount and number and frequency of trades and the types of securities in which the Fund typically invests, short-term or frequent trading may interfere with the efficient management of the Fund’s portfolio, increase the Fund’s transaction costs, administrative costs and taxes and/or impact Fund performance. In addition, if the nature of the Fund’s portfolio holdings exposes the Fund to “arbitrage market timers,” the value of the Fund’s shares may be diluted if redeeming shareholders receive proceeds (and buying shareholders receive shares) based upon net asset values which do not reflect appropriate fair value prices. Arbitrage market timing occurs when an investor seeks to take advantage of the possible delay between the change in the value of a mutual fund’s portfolio holdings and the reflection of the change in the fund’s net asset value per share. A fund that invests significantly in foreign securities may be particularly vulnerable to arbitrage market timing. Arbitrage market timing in foreign investments may occur because of time zone differences between the foreign markets on which the Fund’s international portfolio securities trade and the time as of which the Fund’s NAV is calculated. Arbitrage market timers may purchase shares of the Fund based on events occurring after foreign market closing prices are established, but before calculation of the Fund’s NAV. One of the objectives of the Trust’s fair value pricing procedures is to minimize the possibilities of this type of arbitrage market timing (please see “Fund Account Information - Valuation - Foreign Securities – Potential Impact of Time Zones and Market Holidays”). Since the Fund may invest significantly in securities that are, or may be, restricted, unlisted, traded infrequently, thinly traded, or relatively illiquid (relatively illiquid securities), the Fund may be particularly vulnerable to arbitrage market timing. An arbitrage market timer may seek to take advantage of a possible differential between the last available market prices for one or more of these relatively illiquid securities that are used to calculate the Fund’s net asset value and the latest indications of market values for those securities. One of the objectives of the Fund’s fair value pricing procedures is to minimize the possibilities of this type of arbitrage market timing (please see “Fund Account Information - Fair Valuation – Individual Securities” under the heading “Fund Account Policies”, below). 28 # 1376169 v. 1 # 1376169 v. 4 The Fund is currently using several methods to reduce the risk of market timing. These methods include: seeking the cooperation of Insurers and funds of funds to assist the Fund in identifying potential market timing activity; committing staff to selectively review on a continuing basis recent trading activity in order to identify trading activity that may be contrary to the Fund’s Market Timing Trading Policy; monitoring potential price differentials following the close of trading in foreign markets to determine whether the application of fair value pricing procedures is warranted; and seeking the cooperation of financial intermediaries to assist the Fund in identifying market timing activity. Though these methods involve judgments that are inherently subjective and involve some selectivity in their application, the Fund seeks to make judgments and applications that are consistent with the interests of the Fund’s shareholders. There is no assurance that the Fund or its agents will gain access to any or all information necessary to detect market timing in Insurers’ separate accounts. While the Fund will seek to take actions (directly and with the assistance of Insurers) that will detect market timing, it cannot represent that such trading activity can be minimized or completely eliminated. Revocation of market timing trades. Transactions placed in violation of the a Fund’s Market Timing Trading Policy or exchange limit guidelines are not necessarily deemed accepted by the Fund and may be cancelled or revoked by the Fund, in full or in part, as soon as practicable following receipt by the Fund and prompt inquiry of the intermediary. Involuntary Redemptions The Fund reserves the right to close an account (and involuntarily redeem any investment) if it is deemed to have engaged in activities that are illegal (such as late trading) or otherwise believed to be detrimental to the Fund (such as market timing), to the fullest extent permitted by law and consistent with the best interests of the Fund and its shareholders. Thus, for example, if upon inquiry the Fund and insurance company identify a contract owner that has engaged in late trading or market timing activities, the Fund may advise the insurance company that it will not accept future investments, or is redeeming any investment related to that contract owner. Involuntary redemptions may be in cash or in kind. Fund Account Policies CALCULATING SHARE PRICE When they buy and sell shares, the Fund’s shareholders pay and receive the net asset value (NAV) per share. The value of a mutual fund is determined by deducting the fund’s liabilities from the total assets of the portfolio. The NAV per share of a class of the Fund is determined by dividing the net asset value of the Fund’s share class by the applicable number of shares outstanding of that share class. The Fund’s NAV does not include any fee or sales charge imposed by variable insurance contracts for which the Fund is an investment option or funds of funds that purchase shares of the Fund. Investors should consult the contract prospectus, disclosure document or Fund of Funds prospectus for more information. The Fund calculates the NAV per share each business day as of 1 p.m. Pacific time which normally coincides with the close of trading on the New York Stock Exchange (NYSE). The Fund does not calculate the NAV on days the NYSE is closed for trading, which include New Year’s Day, Martin Luther King Jr. Day, President’s Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. If the NYSE has a scheduled early close or unscheduled early close, the Fund’s share price would still be determined as of 1 p.m. Pacific time/4 p.m. Eastern time. 29 # 1376169 v. 1 # 1376169 v. 4 When determining the NAV, the Fund values cash and receivables at their realizable amounts, and records interest as accrued and dividends on the ex-dividend date. The Fund generally utilizes two independent pricing services to assist in determining a current market value for each security. If market quotations are readily available for portfolio securities listed on a securities exchange (including exchange-traded funds), the Fund values those securities at the last quoted sale price or the official closing price of the day, respectively, or, if there is no reported sale, within the range of the most recent quoted bid and ask prices. The Fund values over-the-counter portfolio securities within the range of the most recent bid and ask prices. If portfolio securities trade both in the over-the-counter market and on a stock exchange, the Fund values them according to the broadest and most representative market. Generally, trading in corporate bonds, U.S. government securities and money market instruments is substantially completed each day at various times before the close of the NYSE. The value of these securities used in computing the NAV is determined as of such times. Occasionally, events affecting the values of these securities may occur between the times at which they are determined and the close of the NYSE that will not be reflected in the computation of the NAV. The Fund relies on third party pricing vendors to monitor for events materially affecting the value of these securities during this period. If an event occurs, the third party pricing vendors will provide revised values to the Fund. To the extent that the a Fund is invested in one or more open-end investment management companies (mutual funds), a mutual fund’s net asset value is calculated based on the net asset value of the mutual fund last determined by the mutual fund, as described in its prospectus. FAIR VALUATION - INDIVIDUAL SECURITIES Since the Fund may invest in securities that are restricted, unlisted, traded infrequently, thinly traded, or relatively illiquid, there is the possibility of a differential between the last available market prices for one or more of those securities and the latest indications of market values for those securities. The Fund has procedures, approved by the board of trustees, to determine the fair value of individual securities and other assets for which market prices are not readily available (such as certain restricted or unlisted securities and private placements) or which may not be reliably priced (such as in the case of trade suspensions or halts, price movement limits set by certain foreign markets, and thinly traded or illiquid securities). Some methods for valuing these securities may include: fundamental analysis (earnings multiple, etc.), matrix pricing, discounts from market prices of similar securities, or discounts applied due to the nature and duration of restrictions on the disposition of the securities. The board of trustees oversees the application of fair value pricing procedures. The application of fair value pricing procedures represents a good faith determination based upon specifically applied procedures. There can be no assurance that the Fund Funds could obtain the fair value assigned to a security if it they were able to sell the security at approximately the time at which the a Fund determines its NAV per share. SECURITY VALUATION - U.S. PASS-THROUGH SECURITIES, CMO, ABS, MBS Mortgage pass-through securities (such as Ginnie Mae, Fannie Mae and Freddie Mac), other mortgage-backed securities (MBS), collateralized mortgage obligations (CMOs) and asset-backed securities (ABS), generally trade in the over-the-counter market rather than on a securities exchange. The Fund may value these portfolio securities by utilizing quotations from bond dealers, information with respect to bond and note transactions and may rely on independent pricing services. The Fund’s pricing services use valuation models or matrix pricing to determine current value. In general, they use information with respect to comparable bond and note transactions, quotations from bond dealers or by reference to other securities that are considered comparable in such characteristics as rating, interest rate, maturity date, option adjusted spread models, prepayment projections, interest rate spreads and yield curves. Matrix pricing is considered a form of fair value pricing. SECURITY VALUATION - CORPORATE DEBT SECURITIES Corporate debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund may value these portfolio securities by utilizing quotations from bond dealers, information with respect to bond and note transactions and may rely on independent pricing services to assist in determining a current market value for each security. The Fund’s pricing services uses independent quotations from bond dealers and bond market activity to determine current value. SECURITY VALUATION - OPTIONS SENIOR SECURED CORPORATE LOANS 30 # 1376169 v. 1 # 1376169 v. 4 Senior secured corporate loans with floating or variable interest rates generally trade in the over-the-counter market rather than on a securities exchange. The Fund may value these portfolio securities by utilizing quotations from loan dealers and other financial institutions, information with respect to bond and note transactions and may rely on independent pricing services to assist in determining a current market value for each security. These pricing services may utilize independent market quotations from loan dealers or financial institutions and may incorporate valuation methodologies that incorporate multiple bond characteristics. These characteristics may include dealer quotes, issuer type, coupon, maturity, weighted average maturity, interest rate spreads and yield curves, cash flow and credit risk/quality analysis. SECURITY VALUATION – MUNICIPAL SECURITIES – MATRIX PRICING (FAIR VALUATION) Municipal securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund’s pricing services use valuation models or matrix pricing to determine current value. In general, they use information with respect to comparable bond and note transactions, quotations from bond dealers or by reference to other securities that are considered comparable in such characteristics as rating, interest rate and maturity date. Matrix pricing is considered a form of fair value pricing. SECURITY VALUATION - OPTIONS The Fund values traded call options at their market price as determined above. The current market value of any option the Fund holds is its last sale price on the relevant exchange before the Fund values its assets. If there are no sales that day or if the last sale price is outside the bid and ask prices, the Fund values options within the range of the current closing bid and ask prices if the Fund believes the valuation fairly reflects the contract’s market value. VALUATION - FOREIGN SECURITIES - COMPUTATION OF U.S. EQUIVALENT VALUE The Fund generally determines the value of a foreign security as of the close of trading on the foreign stock exchange on which the security is primarily traded, or as of the close of trading on the NYSE, if earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE (generally 1:00 p.m. Pacific time) on the day that the value of the foreign security is determined. If no sale is reported at that time, the foreign security will be valued within the range of the most recent quoted bid and ask prices. Occasionally events (such as repatriation limits or restrictions) may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the board of trustees. VALUATION – FOREIGN SECURITIES – POTENTIAL IMPACT OF TIME ZONES AND MARKET HOLIDAYS Trading in securities on foreign securities stock exchanges and over-the-counter markets, such as those in Europe and Asia, may be completed well before the close of business on the NYSE on each day that the NYSE is open. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign portfolio security held by the Fund. As a result, the Fund may be susceptible to what is referred to as “time zone arbitrage.” Certain investors in the Fund may seek to take advantage of discrepancies in the value of the Fund’s portfolio securities as determined by the foreign market at its close and the latest indications of value attributable to the portfolio securities at the time the Fund’s NAV is computed. Trading by these investors, often referred to as “arbitrage market timers,” may dilute the value of the Fund’s shares, if such discrepancies in security values actually exist. To attempt to minimize the possibilities for time zone arbitrage, and in accordance with procedures established and approved by the board of trustees, the investment managers monitor price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts (ADRs), futures contracts and exchange-traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that might call into question the availability (including the reliability) of the values of foreign securities between the times at which they are determined and the close of the NYSE. If such an event occurs, the foreign securities may be valued using fair value procedures established and approved by the board of trustees. In certain circumstances these procedures include the use of independent pricing services. The intended effect of applying fair value pricing is to compute an NAV that accurately reflects the value of the a Fund’s portfolio at the time that the NAV is calculated, to discourage potential arbitrage market timing in Fund shares, to mitigate the dilutive impact of such attempted arbitrage market timing and to be fair to purchasing, redeeming and existing shareholders. However, the application of fair value pricing procedures may, on occasion, worsen rather than mitigate the potential dilutive impact of shareholder trading. 31 # 1376169 v. 1 # 1376169 v. 4 In addition, trading in foreign portfolio securities generally, or in securities markets in a particular country or countries, may not take place on every NYSE business day. Furthermore, trading takes place in various foreign markets on days that are not business days for the NYSE, and on which the Fund’s NAV is not calculated. Thus, the calculation of the Fund’s NAV does not take place contemporaneously with the determination of the prices of many of the foreign portfolio securities used in the calculation. If events affecting the last determined values of these foreign securities occur (determined through the monitoring process described above), the securities will be valued at fair value determined in good faith in accordance with the Fund’s fair value procedures established and approved by the board of trustees. SHARE CLASSES Class 2 and Class 5 shares of the Fund are identical except that Class 2 and Class 5 each have a distribution plan or “rule 12b-1” plan, as described below for Class 2 shares and in the prospectus for Class 5 shares. Subject to applicable law, the board of trustees may from time to time, without the approval, vote or consent of shareholders of the Fund or any class, combine, merge or otherwise consolidate the shares of two or more classes of shares of the Fund with and/or into a single class of shares of the Fund, with such designation, preference, conversion or other rights, voting powers, restrictions, limitations as to dividends, qualifications, terms and conditions of redemption and other characteristics as the board of trustees may determine. Such transactions may be effected through share-for-share exchanges, transfers or sales of assets, shareholder in-kind redemptions and purchases, exchange offers, or any other method approved by the board of trustees. Distribution and service (12b-1) fees Class 2 has a distribution plan, sometimes known as a rule 12b-1 plan, that allows the Fund to pay distribution fees to those who sell and distribute Class 2 shares and provide services to shareholders and Contract Owners. Because these fees are paid out of Class 2’s assets on an on-going basis, over time these fees will increase the cost of an investment, and may cost you more than paying other types of sales charges. While the maximum amount payable under most Funds’ the Fund’s Class 2 rule 12b-1 plan is 0.35% per year of the Fund’s Class 2 average daily net assets, the board of trustees has set the current rate at 0.25%. A portion of the fees payable to Franklin Templeton Distributors, Inc. (Distributors) or others under the rule 12b-1 plan may be retained by Distributors for distribution expenses. ADDITIONAL POLICIES Please note that the Fund maintains additional policies and reserves certain rights, including: The Fund may restrict, reject or cancel any purchase orders, including an exchange request. At any time, the Fund may establish or change investment minimums. The Fund may make material changes to or discontinue the exchange privilege on 60 days’ notice to insurance company or Fund of Fund shareholders, or as otherwise provided by law. Purchases of shares of the Fund (including the purchase side of an exchange) may be made only when such shares are eligible for sale in the appropriate state or jurisdiction. In unusual circumstances, we may temporarily suspend redemptions or postpone the payment of proceeds, as allowed by federal securities laws. For redemptions over a certain amount, the Fund may pay redemption proceeds in securities or other assets rather than cash if the investment manager determines it is in the best interest of the Fund, consistent with applicable law. To permit their investors to obtain the current price, participating insurance companies and funds of funds are responsible for transmitting all orders to the Fund promptly. Questions More detailed information about the Trust and the Fund’s account policies can be found in the Fund’s SAI. If you have any questions about the Fund, you can write to us at One Franklin Parkway, P.O. Box 7777, San Mateo, CA 94403-7777. You can also call us at 1-800/362-6243 (a toll-free number). For your protection and to help ensure we provide you with quality service, all calls may be monitored or recorded. 32 # 1376169 v. 1 # 1376169 v. 4 For More Information For information on the Fund, including a free copy of the Fund’s prospectus and Statement of Additional Information, and the Fund’s Annual and Semiannual Reports, contact your financial advisor or the insurance company offering your Contract. Shares of the insurance funds of Franklin Templeton Variable Insurance Products Trust (FTVIPT) are not offered to the public; they are offered and sold only to: (1) insurance company separate accounts to serve as the underlying investment vehicles for variable contracts; (2) certain qualified plans; and (3) other mutual funds (funds of funds). Not all Funds and classes are available in all Contracts. For information on the terms of investment in a Contract, please consult the Contract prospectus that accompanies this Fund prospectus. You can learn more about the Fund in the following documents: Annual/Semiannual Fund Reports to Shareholders Include a discussion of recent market conditions and Fund strategies that significantly affected Fund performance during its last fiscal year, financial statements, detailed performance information, portfolio holdings and, in the annual report only, the Independent Registered Public Accounting Firm’s report. Statement of Additional Information (SAI) Contains more information about the Fund, its investments, policies, and risks. It is incorporated by reference into (is legally a part of) this prospectus. You also can obtain information about the Fund Funds by visiting the SEC’s Public Reference Room in Washington, DC (phone 1-202/551-8090) or the EDGAR Database on the SEC’s Internet site at http://www.sec.gov. You can obtain copies of this information, after paying a duplicating fee, by writing to the SEC’s Public Reference Section, treet, N.W., Washington, DC 20549-1520 or by electronic request at the following email address: publicinfo@sec.gov. Investment Company Act file #811-05583 © 2015 Franklin Templeton Investments. All rights reserved. VIP5 792 P 05/15 33 # 1376169 v. 1 # 1376169 v. 4 May 1, 2015 SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. The U.S. Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Class 5 Franklin VolSmart Allocation VIP Fund (formerly, Franklin Managed Volatility Global Allocation VIP Fund) Prospectus Franklin Templeton Variable Insurance Products Trust 1 # 1376019 v. 1 # 1376019 v. 6 Contents Fund Summary Information about the Fund you should know before investing Franklin VolSmart Allocation VIP Fund Overview Franklin Templeton Variable Insurance Products Trust FUND DETAILS More information on investment policies, practices and risks /financial highlights Franklin VolSmart Allocation VIP Fund Additional Information DEALER COMPENSATION PORTFOLIO HOLDINGS STATEMENTS AND REPORTS ADMINISTRATIVE SERVICES Distributions and Taxes INCOME AND CAPITAL GAINS DISTRIBUTIONS Tax Considerations FUND ACCOUNT INFORMATION Information about Fund transactions and services Buying Shares Selling Shares Exchanging Shares Market Timing Trading Policy Involuntary Redemptions Fund Account Policies Questions For More Information Where to learn more about the Fund Back Cover 2 # 1376019 v. 1 # 1376019 v. 6 Fund Summary Franklin VolSmart Allocation VIP Fund (formerly known as Franklin Managed Volatility Global Allocation VIP Fund) Investment Goal Total return (including income and capital gains) while seeking to manage volatility. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The table and the example do not include any fees or sales charges imposed by variable insurance contracts, qualified retirement plans or funds of funds. If they were included, your costs would be higher. Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class 5 Management fees 1 0.80% Distribution and service (12b-1) fees 1 0.15% Other expenses 1 0.30% Acquired fund fees and expenses 1, 2 0.19% Total annual Fund operating expenses 1 1.44% Fee waiver and/or expense reimbursement 3 -0.45% Total annual Fund operating expenses after fee waiver and/or expense reimbursement 1, 2, 3 0.99% 3 # 1376019 v. 1 # 1376019 v. 6 1.The fees and expenses in the table above have been restated to reflect changes in the management fee and distribution fee and service (12b-1) fees of the Fund, as well as changes in other expenses and acquired fund fees and expenses due to changes in the Fund’s investment strategies effective on May 1, 2015. Consequently, the total annual Fund operating expenses differ from the ratio of expenses to average net assets shown in the Financial Highlights. 2.Total annual Fund operating expenses differ from the ratio of expenses to average net assets shown in the Financial Highlights, which reflect the operating expenses of the Fund and do not include acquired fund fees and expenses. 3.The investment manager has contractually agreed to waive or assume certain expenses so that common expenses of the Fund (excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses) do not exceed 0.65% until at least April 30, 2016. Contractual fee waiver and/or expense reimbursement agreements may not be changed or terminated during the terms time period set forth above. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. The Example reflects adjustments made to the Fund’s operating expenses due to the fee waiver and/or expense reimbursement by management for the 1 Year numbers only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: [to be updated in rule 485(b) filing:] 1 Year 3 Years 5 Years 10 Years Class 5 $ [] $ [] $ [] $ [] Portfolio Turnover [to be updated in rule 485(b) filing:] The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was [] % of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Fund seeks to achieve its investment goal by using an asset allocation strategy to diversify the Fund’s portfolio allocating its assets across certain asset classes (principally U.S. equity and fixed income securities) and , sectors while seeking to manage and strategies in an attempt to produce a diversified portfolio that will generate returns while minimizing the expected volatility of the Fund’s returns so that it volatility does not exceed a target of 10% per year ( volatility within the 10% target is referred to as “Target Volatility”). There is no guarantee that the Fund will not exceed its Target Volatility. In addition, the Fund employs a tail risk protection strategy using one or more swaps to provide a hedge against tail risk that may allow the Fund to experience a benefit during negative market events. The Fund’s assets are primarily invested in its “core portfolio,” which is principally comprised of various U.S. equity and fixed income investments and strategies, as described in more detail below. The Fund’s investment manager, Franklin Advisers, Inc. (Advisers), and one of the Fund’s sub-advisors, K2 /D&S Management Co., L.L.C. (K2 Advisors) allocate the Fund’s assets among the strategies and investments in the core portfolio to diversify the assets of the Fund and to reduce the Fund’s risk of being significantly impacted by changes in a specific asset class. 4 # 1376019 v. 1 # 1376019 v. 6 In addition, Advisers and K2 Advisors employ two additional strategies to manage the Fund’s risk exposure to market volatility and to extreme market downturns. Advisers and K2 Advisors employ a volatility management strategy, which is designed to manage the expected volatility of the Fund’s returns so that volatility remains within the Fund’s Target Volatility. In employing this strategy, Advisers and K2 Advisors measure the Fund’s expected volatility and utilize certain derivative instruments (such as futures contracts on indices) to adjust the Fund’s expected volatility to within the Target Volatility, as described in more detail below. There is no guarantee that the Fund will stay within its Target Volatility. K2 Advisors also employs a “ tail risk protection strategy ,” designed to protect the Fund from risks related to extreme short-term market downturns ( tail risk ). K2 Advisors employs this strategy by utilizing certain derivatives (such as total return swap agreements) to hedge the tail risk of the Fund. There is no guarantee that the Fund’s volatility management or tail risk protection strategies will achieve their goals be successful . The Fund’s Target Volatility is not a total return performance target – the Fund does not expect, nor does it represent, that its total return performance will be within any specified range. It is possible that the Fund could stay under within its Target Volatility while having negative performance returns. Also, efforts to manage the Fund’s volatility and protect against tail risk could can be expected to limit the Fund’s gains in rising markets, may expose the Fund to costs to which it would otherwise not have been exposed, and if unsuccessful may result in substantial losses. The Fund may obtain exposure to the strategies and investments in its core portfolio by directly investing in the securities and instruments in that strategy, or by investing in other mutual funds that would provide exposure to a certain strategy. In addition, the Fund is structured as a multi-manager fund . The investment manager in which Advisers sub-contracts with Franklin Advisory Services, LLC (Advisory Services) to manage the rising dividends strategy portion of the Fund’s core portfolio and K2 /D&S Management Co., L.L.C. Advisors to assist in the management of the overall asset allocation, volatility management and tail risk protection strategies. For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” generally may include any sub-advisor or investment advisor of an underlying fund , except as the context otherwise requires . Core Portfolio The Under normal market conditions, the Fund’s core portfolio generally consists of: (1) direct investments in equity and other securities pursuant to the Fund’s rising dividends strategy; (2) investments in other Franklin Templeton funds (underlying funds) to gain exposure to equity and fixed income markets; and (3) cash, cash equivalents and money market securities. Under normal market conditions Initially , the core portfolio will be allocated according to approximately the following baseline percentages (plus or minus 5%) to achieve the Fund’s asset allocation strategy: · 50% Rising Dividends Strategy · ( 10% Franklin DynaTech Fund · 13% Franklin Low Duration Total Return Fund · 10% Franklin Strategic Income Fund · 10% Franklin Income Fund · 7% Cash, Cash Equivalents and Money Market Securities At the discretion of the investment managers, the above allocations may vary from time to time, e.g., based on market conditions or the investment managers’ assessment of an asset class’ relative attractiveness as an investment opportunity or as part of the volatility management strategy. For example , as a result of the Fund’s use of derivatives, and/or in an effort to manage expected volatility, the Fund may hold significant amounts of cash, cash equivalents and money market instruments. The investment strategies of the core portfolio are as follows: Rising Dividends Strategy - This strategy focuses on long-term capital appreciation and preservation of capital . Under normal market conditions, the rising dividends strategy invests by primarily investing in equity securities of companies that have paid consistently rising dividends. The rising dividends strategy portion of the Fund may invest in companies of any size, across the entire market spectrum and may invest a portion of the strategy’s total assets in foreign securities. a history of consistent and substantial dividend increases) 5 # 1376019 v. 1 # 1376019 v. 6 · 10% Franklin DynaTech Fund - The DynaTech Fund’s investment goal is (focuses on capital appreciation . Under normal market conditions, the fund seeks investments by primarily investing in equity securities of companies that the investment manager believes are leaders in innovation, take advantage of new technologies, have superior management, and benefit from new industry conditions in the dynamically changing global economy . The fund may invest in companies in any economic sector or of any market capitalization and may invest in companies both inside and outside of the United States. ) · 13% Franklin Low Duration Total Return Fund - The Low Duration Total Return Fund’s investment goal is to seek (focuses on a high level of current income as is consistent with prudent investing, while seeking preservation of capital . Under normal market conditions, the fund invests by investing primarily in investment grade debt securities and investments targeting an estimated average portfolio duration of three (3) years or less . The fund may also invest a portion of its total assets in non-investment grade debt securities and foreign securities. In addition, the fund regularly enters into various derivative transactions to enhance fund returns, increase liquidity, gain exposure to certain instruments or markets in a more efficient or less expensive way and/or hedge risks associated with its other portfolio investments. ) · 10% Franklin Strategic Income Fund - The Strategic Income Fund’s investment goal is to earn (focuses on earning a high level of current income . A secondary goal is and, secondarily, capital appreciation over the long term . Under normal market conditions, the fund invests at least 65% of its assets by investing generally in U.S. and foreign debt securities, including those in emerging markets . The fund shifts its investments among various classes of debt securities and at any given time may have a substantial amount of its assets invested in any class of debt security. The fund may invest up to 100% of its assets in high yield, lower-quality debt securities (also known as “junk bonds”). In addition, the fund regularly enters into various currency-related transactions involving derivative instruments for hedging purposes, to enhance fund returns or to obtain exposure to various market sectors. ) · 10% Franklin Income Fund - The Income Fund’s investment goal is to maximize (focuses on maximizing income while maintaining prospects for capital appreciation . Under normal market conditions, the fund invests by generally investing in a diversified portfolio of debt and equity securities and shifts shifting its investments from one asset class to another based on the investment manager’s analysis of the best opportunities for the fund’s portfolio in a given market . The fund seeks income by selecting investments such as corporate, foreign and U.S. Treasury bonds, as well as stocks with dividend yields the investment manager believes are attractive. The fund may invest up to 100% of its total assets in debt securities that are rated below investment grade, including a portion in defaulted securities. The fund may also invest a portion of its assets in foreign securities, either directly or through depositary receipts. ) · With respect to its cash investments, the Fund expects to hold 7% Cash, Cash Equivalents and Money Market Securities (generally invests in cash, cash equivalents and high quality money market securities, including U.S. Government securities, U.S. Government agency securities, bank obligations, commercial paper, repurchase agreements and affiliated money market funds . ) At the discretion of Advisers and K2 Advisors, the above funds and percentages may vary from time to time without shareholder approval , e.g. , based on market conditions or the investment managers’ assessment of an asset class’ relative attractiveness as an investment opportunity or as part of the volatility management strategy. In addition , as a result of the Fund’s use of derivatives, and/or in an effort to manage expected volatility, the Fund may hold significant amounts of cash, cash equivalents and money market instruments. Volatility Management Strategy The Fund employs a volatility management strategy principally , usually by entering into S&P 500 Index futures contracts (S&P futures contracts). While there can be no guarantee that the Fund will not exceed remain within its Target Volatility, the volatility management strategy seeks to stabilize the volatility of the Fund ’s returns and to reduce the downside risk of the Fund during periods of significant and sustained market declines. In this context, “volatility” is a statistical measurement of the frequency and level of up and down fluctuations in the value of the Fund’s returns over time. Volatility may result in rapid and dramatic price swings. Volatility, in other words, represents the average annual deviation of the Fund’s return around the average Fund return. In seeking to manage the Fund’s volatility, the investment managers Advisers and K2 Advisors measure the expected annual volatility of the Fund’s core portfolio. If the Fund’s expected annual volatility exceeds the Target Volatility, the Fund will write (sell) one or more equity index futures contracts with the goal of decreasing the core portfolio’s exposure to U.S. equity securities so that the expected annual volatility of the Fund is at or below the target of 10%. Generally, the investment managers Advisers and K2 Advisors intend to use the strategy to reduce risk and would not employ the volatility management strategy if the expected volatility of the Fund’s core portfolio is at or below the Target Volatility. The volatility strategy may cause the Fund’s effective exposure to certain asset classes to be greater or less than its direct investments. 6 # 1376019 v. 1 # 1376019 v. 6 Tail Risk Protection Strategy The investment managers K2 Advisors also employ employs a tail risk protection strategy to provide protection against rare events that can significantly and negatively affect the portfolio, while attempting to preserve upside potential. Tail risk refers to the possibility that the return on an investment (or portfolio) will deviate significantly outside of the average range within which an investment managers assume a manager assumes an investment’s (or portfolio’s ) returns will remain, resulting in unexpected and significant losses to the portfolio . In implementing the tail risk protection strategy, the Fund currently enters into one or more total return swaps on a systematic rules-based index that uses a mathematical methodology to automatically increase or decrease exposure to short- and medium-term futures on the Chicago Board Options Exchange ( “ CBOE ” ) Market Volatility Index ( “ VIX ” ), which is a well-known measure of market expectations of volatility conveyed by S&P 500 stock index option prices. The investment managers believe K2 Advisors believes that exposure to the index through one or more swaps will mitigate tail risk because the Fund should experience a gain on the swap during negative market events, which will mitigate the Fund’s losses in such an event. The Fund expects to be engaged in one or more swaps on the index at all times to ensure continued exposure to the index, even in periods of low volatility when the index is exposed only to cash. In the future, however, the Fund may use other instruments to protect against tail risk. With respect to the Fund’s derivative investments, the Fund may enter into equity index futures contracts and total return swap agreements in connection with the Fund’s volatility management and tail risk protection strategies, respectively. In addition, the underlying funds may enter into various transactions involving complex derivative instruments for hedging or investment purposes. Principal Risks You could lose money by investing in the Fund. Mutual fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency of the U.S. government. Market The market values of securities or other investments owned by the Fund will go up or down, sometimes rapidly or unpredictably. A security’s market value may be reduced by market activity or other results of supply and demand unrelated to the issuer. This is a basic risk associated with all securities. When there are more sellers than buyers, prices tend to fall. Likewise, when there are more buyers than sellers, prices tend to rise. Stock prices tend to go up and down more dramatically than those of debt securities. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various stocks held by the Fund. Volatility Management and Tail Risk Protection Strategies There can be no guarantee that the Fund will achieve its ’s volatility management or tail risk protection strategies will be successful ; moreover, achieving the Fund’s strategy of limiting the Fund’s annual volatility or protecting against tail risk does not mean the Fund will achieve a positive or competitive return. The actual volatility that the Fund experiences may be significantly higher or lower than its Target Volatility. In addition, the volatility management strategy focuses on managing the volatility of the U.S. equity markets – to the extent the underlying funds have exposure to foreign markets, volatility resulting from those investments will not be managed under the volatility management strategy. The volatility management and tail risk protection strategies could can be expected to limit the Fund’s gains in rising markets; may expose the Fund to costs to which it would otherwise not have been exposed; and may cause the Fund to experience substantial losses greater than what the Fund might have experienced had such strategy not been implemented at all. participation in market price appreciation when compared to similar funds that do not attempt these strategies. In seeking to manage the Fund’s portfolio and overall volatility, the investment manager uses Advisers and K2 Advisors use proprietary and third-party risk modeling systems to obtain short-term risk and correlation forecasts. In addition, the tail risk protection strategy exposes the Fund to a rule-based index that uses algorithms to calculate volatility. There is no assurance that the modeling systems or the algorithms used by the index are complete or accurate, or representative of future market cycles, nor will they necessarily be beneficial to the Fund even if they are accurate. In cases of extreme market conditions during which there is price dislocation for certain securities or in the event of systemic market dislocation, the Fund’s managed volatility strategy may cause the Fund to be significantly over- or under-exposed to a specific security or asset class, which may cause the Fund to lose significantly more than it would have lost had the managed volatility strategy or the risk models not been used. Although the Fund’s tail risk protection strategy is designed to protect the Fund in such periods of extreme or sudden market decline, there is no guarantee that it will. 7 # 1376019 v. 1 # 1376019 v. 6 Interest Rate When interest rates rise, debt security prices generally fall. The opposite is also generally true: debt security prices rise when interest rates fall. Interest rate changes are influenced by a number of factors, including government policy, monetary policy, inflation expectations, perceptions of risk, and supply and demand of bonds. In general, securities with longer maturities are more sensitive to these interest rate changes. Credit An issuer of debt securities may fail to make interest payments or repay principal when due, in whole or in part. Changes in an issuer’s financial strength or in a security’s credit rating may affect a security’s value. Derivative Instruments The performance of derivative instruments depends largely on the performance of an underlying currency, security or index, and such instruments often have risks similar to their underlying instrument, in addition to other risks. Derivatives involve costs and can create economic leverage in the Fund’s portfolio which may result in significant volatility and cause the Fund to participate in losses (as well as gains) in an amount that exceeds the Fund’s initial investment. Other risks include illiquidity, mispricing or improper valuation of the derivative instrument, and imperfect correlation between the value of the derivative and the underlying instrument so that the Fund may not realize the intended benefits. When a derivative is used for hedging, the change in value of the derivative may also not correlate specifically with the currency, security or other risk being hedged. With over-the-counter derivatives, there is Derivatives also may present the risk that the other party to the transaction will fail to perform. Income Because the Fund can only distribute what it earns, the Fund’s distributions to shareholders may decline when prevailing interest rates fall or when the Fund experiences defaults on debt securities it holds. Smaller and Midsize Companies Securities issued by smaller and midsize companies may be more volatile in price than those of larger companies, involve substantial risks and should be considered speculative. Such risks may include greater sensitivity to economic conditions, less certain growth prospects, lack of depth of management and funds for growth and development, and limited or less developed product lines and markets. In addition, smaller and midsize companies may be particularly affected by interest rate increases, as they may find it more difficult to borrow money to continue or expand operations, or may have difficulty in repaying any loans. Investing in Underlying Funds Because the Fund invests in underlying funds, and the Fund’s performance is directly related to the performance of the underlying funds held by it, the ability of the Fund to achieve its investment goal is directly related to the ability of the underlying funds to meet their investment goal. In addition, shareholders of the Fund will indirectly bear the fees and expenses of the underlying funds. Index Investing The Fund will have exposure to certain securities and volatility indexes. The sponsors of these indexes are under no obligation to continue the calculation and dissemination of the indexes. High Yield High-Yield Debt Securities Issuers of lower-rated or “high-yield” debt securities (also known as “junk bonds”) are not as strong financially as those issuing higher credit quality debt securities. High-yield debt securities are generally considered predominantly speculative by the applicable rating agencies as their issuers are more likely to encounter financial difficulties and are more vulnerable to economic changes in the relevant economy , such as a recession or a sustained period of rising interest rates, that could affect their the issuers’ ability to make interest and principal payments when due. The prices of high-yield debt securities generally fluctuate more than those of higher credit quality. High-yield debt securities are generally more illiquid (harder to sell) and harder to value. Mortgage-Backed and Asset-Backed Securities Mortgage-backed securities differ from conventional debt securities because principal is paid back periodically over the life of the security rather than at maturity. The Fund may receive unscheduled payments of principal due to voluntary prepayments, refinancings or foreclosures on the underlying mortgage loans. Because of prepayments, mortgage-backed securities may be less effective than some other types of debt securities as a means of “locking in” long-term interest rates and may have less potential for capital appreciation during periods of falling interest rates. A reduction in the anticipated rate of principal prepayments, especially during periods of rising interest rates, may increase or extend the effective maturity of mortgage-backed securities, making them more sensitive to interest rate changes, subject to greater price volatility, and more susceptible than some other debt securities to a decline in market value when interest rates rise. Issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements provided to support the securities, if any, may be inadequate to protect investors in the event of default. Like mortgage-backed securities, asset-backed securities are subject to prepayment and extension risks. 8 # 1376019 v. 1 # 1376019 v. 6 Management The Fund is subject to management risk because it is an actively managed investment portfolio. The Fund’s investment manager applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. Foreign Securities Investing in foreign securities typically involves more risks than investing in U.S. securities, including risks related to currency exchange rates and policies, country or government specific issues, less favorable trading practices or regulation and greater price volatility. Certain of these risks also may apply to securities of U.S. companies with significant foreign operations. The risks of investing in foreign securities are typically greater in less developed or emerging market countries. Performance The following bar chart and table provide some indication of the risks of an investment in the Fund. The bar chart shows the Fund’s performance for the most recent calendar year for Class 5 shares. The table shows how the Fund’s average annual returns for 1 year and since inception compared to that of a broad measure of market performance. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. On May 1, 2015, the Fund’s investment strategies changed. The performance below is attributable to the Fund’s performance before the strategy change. In addition, on that date, the Class 5 Rule 12b-1 distribution and service fees increased. If the performance reflected the current Rule 12b-1 distribution and service fee of Class 5 shares , historical performance would be lower. The inclusion of the Barclays U.S. Aggregate Index shows how the Fund’s performance compares to a group of securities in a leading bond index. The inclusion of the Blended Benchmark shows how the Fund’s performance compares with a blend of leading stock and bond indices to better reflect the asset allocation of the Fund’s portfolio. The Blended Benchmark is calculated internally and is comprised of: 60% S&P 500 Index; 30% Barclays U.S. Aggregate Index; and 10% Barclays 1-3 Month U.S. Treasury Bill Index. Performance reflects all Fund expenses but does not include any fees or sales charges imposed by variable insurance contracts, qualified plans or funds of funds. If they had been included, the returns shown below would be lower. Investors should consult the variable insurance contract prospectus, or the disclosure documents for qualified plans or funds of funds for more information. Annual Total Returns [bar chart – 3.75% for year 2014] [to be updated in rule 485(b) filing:] Best Quarter: Q2’14 3.66% Worst Quarter: Q3’14 -2.73% As of March 31, 2015, the Fund’s year-to-date return was 1.18%. Average Annual Total Returns For the periods ended December 31, 2014 1 Year Since Inception4/1/2013 Franklin VolSmart Allocation VIP Fund - Class 5 3.75% 3.68% S&P 500 ® Index (index reflects no deduction for fees, expenses or taxes) 13.69% 19.56% Barclays U.S. Aggregate Index (index reflects no deduction for fees, expenses or taxes) 5.95% 2.18% Blended Benchmark (index reflects no deduction for fees, expenses or taxes) 9.98% 12.16% No one index is representative of the Fund’s portfolio. Investment Manager 9 # 1376019 v. 1 # 1376019 v. 6 Franklin Alternative Strategies Advisers, LLC (Alternative Strategies) Inc. (Advisers) Sub-Advisors K2/D&S Management Co., L.C.C. (K2 Advisors) and Franklin Advisory Services, LLC (Advisory Services). For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” includes may include any sub-advisor. Portfolio Managers Samer Habl Thomas A. Nelson, CFA Portfolio Manager of Alternative Strategies Advisers and portfolio manager of the Fund since inception (2013) May 2015 . Brooks Ritchey Senior Managing Director, Head of Portfolio Construction and portfolio manager of K2 Advisors and portfolio manager of the Fund since May 2015. Donald G. Taylor Portfolio Manager , CPA President and Chief Investment Officer of Advisory Services and a portfolio manager of the rising dividends strategy portion of the Fund since May 2015. Purchase and Sale of Fund Shares Shares of the Fund are sold to insurance companies’ separate accounts (Insurers) to fund variable annuity or variable life insurance contracts and to qualified plans. Insurance companies offer variable annuity and variable life insurance products through separate accounts. Shares of the Fund may also be sold to other mutual funds, either as underlying funds in a fund of funds or in other structures. In addition, Fund shares are held by a limited number of Insurers, qualified retirement plans and, when applicable, funds of funds. Substantial withdrawals by one or more Insurers, qualified retirement plans or funds of funds could reduce Fund assets, causing total Fund expenses to become higher than the numbers shown in the fees and expenses table above. The terms of the offering of interests in separate accounts are included in the variable annuity or variable life insurance product prospectus. The terms of offerings of funds of funds are included in those funds’ prospectuses. The terms of offering of qualified retirement plans are described in their disclosure documents. Investors should consult the variable contract prospectus, fund of fund prospectus, or plan disclosure documents for more information on fees and expenses imposed by variable insurance contracts, funds of funds or qualified retirement plans , respectively . Taxes Because shares of the Fund are generally purchased through variable annuity contracts or variable life insurance contracts, the Fund’s distributions (which the Fund expects, based on its investment goals and strategies to consist of ordinary income, capital gains or some combination of both) will be exempt from current taxation if left to accumulate within the variable contract. You should refer to your contract prospectus for more information on these tax consequences. Payments to Sponsoring Insurance Companies and Other Financial Intermediaries The Fund or its distributor (and related companies) may pay broker/dealers or other financial intermediaries (such as banks and insurance companies, or their related companies) for the sale and retention of variable contracts which offer Fund shares and/or for other services. These payments may create a conflict of interest for a financial intermediary, or may be a factor in the insurance company’s decision to include the Fund as an investment option in its variable contract. For more information, ask your financial advisor, visit your financial intermediary’s website, or consult the variable contract prospectus or this Fund’s prospectus. 10 # 1376019 v. 1 # 1376019 v. 6 Franklin Templeton Variable Insurance Products Trust Overview Franklin Templeton Variable Insurance Products Trust (the Trust) currently consists of multiple series (Funds) , offering a wide variety of investment choices. Funds may be available in multiple classes: Class 1, Class 2, Class 4 and Class 5. The classes are identical except that Class 2, Class 4 and Class 5 each has a distribution plan (see “Share Classes” under Fund Account Information). The Trust’s funds Funds are not offered to the public; they are offered and sold only to: (1) insurance company separate accounts to serve as the underlying investment vehicle for variable contracts; (2) certain qualified plans; and (3) other funds of funds. Investment Considerations The following give a general sense of the level of fund assets associated with a particular investment or strategy: “small portion” (less than 10%); “portion” (10% to 25%); “significant” (25% to 50%); “substantial” (50% to 66%); “primary” (66% to 80%); and “predominant” (80% or more). The percentages are not limitations unless specifically stated as such in this prospectus or in the Trust’s Statement of Additional Information (SAI). Risks Fund shares are not deposits or obligations of, or guaranteed or endorsed by, any bank, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency of the U.S. government. Fund shares involve investment risks, including the possible loss of principal. Because you could lose money by investing in the a Fund, take the time to read the each Fund description and consider all risks before investing. Additional Information More detailed information about the each Fund, its investment policies, and its particular risks can be found in the SAI. Investment Management The Fund’s Funds’ investment manager managers and its their affiliates manage as of January 31 February 28 , 2015, over $ billion in assets, and have been in the investment management business since 1947. In 1992, Franklin joined forces with Templeton, a pioneer in international investing. The Mutual Series organization became part of the Franklin Templeton organization four years later. In 2001, the Fiduciary Trust team, known for providing global investment management to institutions and high net worth clients worldwide, joined the organization. FUND DETAILS Franklin VolSmart Allocation VIP Fund Investment Goal 11 # 1376019 v. 1 # 1376019 v. 6 The Fund’s investment goal is total return (including income and capital gains) while seeking to manage volatility. The Fund’s investment goal is non-fundamental, which means it may be changed by the board of trustees without shareholder approval. Shareholders will be given at least 60 days’ advance notice of any change to the Fund’s investment goal. Principal Investment Policies and Practices Under normal market conditions, the Fund seeks to achieve its investment goal by using an asset allocation strategy to diversify the Fund’s portfolio allocating its assets across certain asset classes (principally U.S. equity and fixed income securities) and , sectors while seeking to manage and strategies in an attempt to produce a diversified portfolio that will generate returns while minimizing the expected volatility of the Fund’s returns so that it volatility does not exceed a target of 10% per year ( volatility within the 10% target is referred to as “Target Volatility”). There is no guarantee that the Fund will not exceed its Target Volatility. In addition, the Fund employs a tail risk protection strategy using one or more swaps to provide a hedge against tail risk that may allow the Fund to experience a benefit during negative market events. The Fund’s assets are primarily invested in its “core portfolio,” which is principally comprised of various U.S. equity and fixed income investments and strategies, as described in more detail below. The Fund’s investment manager, Franklin Advisers, Inc. (Advisers), and one of the Fund’s sub-advisors, K2 /D&S Management Co., L.L.C. (K2 Advisors) allocate the Fund’s assets among the strategies and investments in the core portfolio to diversify the assets of the Fund and to reduce the Fund’s risk of being significantly impacted by changes in a specific asset class. In addition, Advisers and K2 Advisors employ two additional strategies to manage the Fund’s risk exposure to market volatility and to extreme market downturns. Advisers and K2 Advisors employ a volatility management strategy, which is designed to manage the expected volatility of the Fund’s returns so that volatility remains within the Fund’s Target Volatility. In employing this strategy, Advisers and K2 Advisors measure the Fund’s expected volatility and utilize certain derivative instruments (such as futures contracts on indices) to adjust the Fund’s expected volatility to within the Target Volatility, as described in more detail below. There is no guarantee that the Fund will stay within its Target Volatility. K2 Advisors also employs a “ tail risk protection strategy ,” designed to protect the Fund from risks related to extreme short-term market downturns ( tail risk ). K2 Advisors employs this strategy by utilizing certain derivatives (such as total return swap agreements) to hedge the tail risk of the Fund. There is no guarantee that the Fund’s volatility management or tail risk protection strategies will achieve their goals be successful . The Fund’s Target Volatility is not a total return performance target – the Fund does not expect, nor does it represent, that its total return performance will be within any specified range. It is possible that the Fund could stay under within its Target Volatility while having negative performance returns. Also, efforts to manage the Fund’s volatility and protect against tail risk could can be expected to limit the Fund’s gains in rising markets, may expose the Fund to costs to which it would otherwise not have been exposed, and if unsuccessful may result in substantial losses. The Fund may obtain exposure to the strategies and investments in its core portfolio by directly investing in the securities and instruments in that strategy, or by investing in other mutual funds that would provide exposure to a certain strategy. In addition, the Fund is structured as a multi-manager fund . The investment manager in which Advisers sub-contracts with Franklin Advisory Services, LLC (Advisory Services) to manage the rising dividends strategy portion of the Fund’s core portfolio and K2 /D&S Management Co., L.L.C. Advisors to assist in the management of the overall asset allocation, volatility management and tail risk protection strategies . . For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” generally may include any sub-advisor or investment advisor of an underlying fund , except as the context otherwise requires . Core Portfolio The Under normal market conditions, the Fund’s core portfolio generally consists of: (1) direct investments in equity and other securities pursuant to the Fund’s rising dividends strategy; (2) investments in other Franklin Templeton funds (underlying funds) to gain exposure to equity and fixed income markets; and (3) cash, cash equivalents and money market securities. Under normal market conditions Initially , the core portfolio will be allocated according to approximately the following baseline percentages (plus or minus 5%) to achieve the Fund’s asset allocation strategy: · 50% Rising Dividends Strategy · 10% Franklin DynaTech Fund · 13% Franklin Low Duration Total Return Fund 12 # 1376019 v. 1 # 1376019 v. 6 · 10% Franklin Strategic Income Fund · 10% Franklin Income Fund · 7% Cash, Cash Equivalents and Money Market Securities At the discretion of the investment managers Advisers and K2 Advisors , the above allocations funds and percentages may vary from time to time without shareholder approval , e.g., based on market conditions or the investment managers’ assessment of an asset class’ relative attractiveness as an investment opportunity or as part of the volatility management strategy. For example In addition , as a result of the Fund’s use of derivatives, and/or in an effort to manage expected volatility, the Fund may hold significant amounts of cash, cash equivalents and money market instruments. The investment strategies of the core portfolio are as follows: Rising Dividends Strategy This strategy focuses on long-term capital appreciation and preservation of capital. Under normal market conditions, the rising dividends strategy invests primarily in equity securities of companies that have paid consistently rising dividends. Companies that have paid consistently rising dividends include those companies that currently pay dividends on their common stocks and have maintained or increased their the investment manager believes have a history of consistent and substantial dividend rate during the last four consecutive years increases . The rising dividends strategy portion of the Fund may invest in companies of any size, across the entire market spectrum and may invest up to 25% of the strategy’s total assets in foreign securities. Franklin DynaTech Fund The DynaTech Fund’s investment goal is capital appreciation. Under normal market conditions, the fund seeks investments primarily in equity securities of companies that the investment manager believes are leaders in innovation, take advantage of new technologies, have superior management, and benefit from new industry conditions in the dynamically changing global economy. In pursuing these objectives, the investment manager may invest in companies in any economic sector or of any market capitalization and may invest in companies both inside and outside of the United States. Franklin Low Duration Total Return Fund The Low Duration Total Return Fund’s investment goal is to seek a high level of current income as is consistent with prudent investing, while seeking preservation of capital. Under normal market conditions, the fund invests primarily in investment grade debt securities and investments, including government and corporate debt securities, fixed-rate or adjustable-rate mortgage- and asset-backed securities, floating rate corporate loans and debt securities, and municipal securities, targeting an estimated average portfolio duration of three (3) years or less. The fund may also invest up to 20% of its total assets in non-investment grade debt securities, 25% of its total assets in foreign securities, and up to 10% of its total assets in emerging market securities. In addition, the fund regularly enters into various derivative transactions, including currency and cross-currency forwards, currency, currency index, bond and interest rate futures contracts and options on interest rate futures contracts, and swap agreements, including interest rate, currency and credit default swaps, and options on interest rate and credit default swap agreements, to enhance fund returns, increase liquidity, gain exposure to certain instruments or markets in a more efficient or less expensive way and/or hedge risks associated with its other portfolio investments. Franklin Strategic Income Fund The Strategic Income Fund’s investment goal is to earn a high level of current income. A secondary goal is capital appreciation over the long term. Under normal market conditions, the fund invests at least 65% of its assets in U.S. and foreign debt securities, including those in emerging markets. Debt securities include all varieties of fixed and floating rate income securities, including bonds, U.S. and foreign government and agency securities, corporate loans (and loan participations), mortgage-backed securities and other asset-backed securities, convertible securities, and municipal securities. The fund shifts its investments among various classes of debt securities and at any given time may have a substantial amount of its assets invested in any class of debt security. The fund may invest up to 100% of its assets in high yield, lower-quality debt securities (also known as “junk bonds”). In addition, the fund regularly enters into various currency-related transactions involving derivative instruments, including currency and cross currency forwards, currency swaps, and currency and currency index futures contracts. The fund may also enter into interest rate and credit-related transactions involving derivative instruments, including interest rate, fixed income total return and credit default swaps and bond/interest rate futures contracts. These derivative instruments may be used for hedging purposes, to enhance fund returns or to obtain exposure to various market sectors. 13 # 1376019 v. 1 # 1376019 v. 6 Franklin Income Fund The Income Fund’s investment goal is to maximize income while maintaining prospects for capital appreciation. Under normal market conditions, the fund invests in a diversified portfolio of debt and equity securities and shifts its investments from one asset class to another based on the investment manager’s analysis of the best opportunities for the fund’s portfolio in a given market. Debt securities include all varieties of fixed, floating and variable rate instruments, including secured and unsecured bonds, bonds convertible into common stock, senior floating rate and term loans, mortgage-backed securities and other asset-backed securities, debentures, and shorter term instruments. The fund seeks income by selecting investments such as corporate, foreign and U.S. Treasury bonds, as well as stocks with dividend yields the investment manager believes are attractive. The fund may invest up to 100% of its total assets in debt securities that are rated below investment grade, including a portion in defaulted securities. The fund may also invest up to 25% of its assets in foreign securities, either directly or through depositary receipts. The fund may invest up to 15% of its net assets in equity-linked notes. Cash, Cash Equivalents and Money Market Securities With respect to its cash investments, the Fund expects to hold cash, cash equivalents and high quality money market securities, including U.S. Government securities, U.S. Government agency securities, bank obligations, commercial paper, repurchase agreements and affiliated money market funds. Volatility Management Strategy The Fund employs a volatility management strategy principally usually by entering into S&P 500 Index futures contracts (S&P futures contracts). While there can be no guarantee that the Fund will not exceed remain within its Target Volatility, the volatility management strategy seeks to stabilize the volatility of the Fund ’s returns and to reduce the downside risk of the Fund during periods of significant and sustained market declines. In this context, “volatility” is a statistical measurement of the frequency and level of up and down fluctuations in the value of the Fund’s returns over time. Volatility may result in rapid and dramatic price swings. Volatility, in other words, represents the average annual deviation of the Fund’s return around the average Fund return. In seeking to manage the Fund’s volatility, the investment managers Advisers and K2 Advisors measure the expected annual volatility of the Fund’s core portfolio. If the Fund’s expected annual volatility exceeds the Target Volatility, the Fund will write (sell) one or more equity index futures contracts with the goal of decreasing the core portfolio’s exposure to U.S. equity securities so that the expected annual volatility of the Fund is at or below the target of 10%. Generally, the investment managers Advisers and K2 Advisors intend to use the strategy to reduce risk and would not employ the volatility management strategy if the expected volatility of the Fund’s core portfolio is at or below the Target Volatility. The volatility management strategy may be employed as often as daily or may not be adjusted for extended periods of time. Whether to employ the strategy, as well as the timing and extent of any adjustments to the strategy, are within the sole discretion of the investment managers Advisers and K2 Advisors . The volatility strategy may cause the Fund’s effective exposure to certain asset classes to be greater or less than its direct investments. In connection with the Fund’s volatility management strategy, the investment managers Advisers and K2 Advisors may use a combination of proprietary and third-party risk modeling systems to help it estimate the expected volatility of the Fund’s portfolio on a daily basis. The risk models are based on the historical returns of selected asset classes (or, in some cases, recreations or simulations of such returns) and can reflect certain back-tested data from the previous decade, to help estimate short-term and long-term risk (and volatility). For example, the investment managers Advisers and K2 Advisors make future estimates of the expected volatility of the Fund, including the various asset classes in which it invests. Based on those estimates and other factors, the investment managers Advisers and K2 Advisors adjust the Fund’s exposure to U.S. equity asset classes (through equity index futures contracts) in an attempt to stay under within the Fund’s Target Volatility. Tail Risk Protection Strategy The investment managers K2 Advisors also employ employs a tail risk protection strategy to provide protection against rare events that can significantly and negatively affect the portfolio, while attempting to preserve upside potential. Tail risk refers to the possibility that the return on an investment (or portfolio) will deviate significantly outside of the average range within which an investment managers assume manager assumes an investment’s (or a portfolio’s ) returns will remain, resulting in unexpected and significant losses to the portfolio . 14 # 1376019 v. 1 # 1376019 v. 6 In implementing the tail risk protection strategy, the Fund currently enters into one or more total return swaps on a systematic rules-based index that uses a mathematical methodology to automatically increase or decrease exposure to short- and medium-term futures on the Chicago Board Options Exchange ( “ CBOE ” ) Market Volatility Index ( “ VIX ” ), which is a well-known measure of market expectations of volatility conveyed by S&P 500 stock index option prices. For example, in a rising volatility market, the index would automatically increase its long exposure to short-term VIX futures, intending to create positive return. When market volatility is low, the index automatically decreases its exposure to VIX futures and increases its exposure to cash. The investment managers believe K2 Advisors believes that exposure to the index through one or more swaps will mitigate tail risk because the Fund should experience a gain on the swap during negative market events, which will mitigate the Fund’s losses in such an event. The Fund expects to be engaged in one or more swaps on the index at all times to ensure continued exposure to the index, even in periods of low volatility when the index is exposed only to cash. In the future, however, the Fund may use other instruments to protect against tail risk. With respect to the Fund’s derivative investments, the Fund may enter into equity index futures contracts and total return swap agreements in connection with the Fund’s volatility management and tail risk protection strategies, respectively. In addition, the underlying funds may enter into various transactions involving complex derivative instruments for hedging or investment purposes. A futures contract is a standard binding agreement that trades on an exchange to buy or sell a specified quantity of an underlying instrument or asset, such as a specific index, at a specified price at a specified later date that trades on an exchange. A “sale” of a futures contract means the acquisition of a contractual obligation to deliver the underlying instrument specified in the contract at a specified price on a specified date. The sale of an equity index futures contract will allow the Fund to decrease its exposure to a certain asset or asset class. Equity index futures contracts allow for a cash payment of the net gain or loss on the contract at the time of delivery. The Fund may sell futures contracts that trade on U.S. and foreign exchanges. By way of example, when the investment managers Advisers or K2 Advisors believe that the value of the U.S. equity securities market is expected to increase in volatility, the Fund could sell futures contracts on S&P 500 futures contracts. If at such future date the value of the securities on the index is less than the amount to be paid by the Fund under the contract, the Fund will recognize a gain that would offset losses on the Fund’s portfolio resulting from volatility in the equity markets. Swap agreements, such as total return swaps, are contracts between the Fund and another party (the swap counterparty) involving the exchange of payments on specified terms over periods ranging from a few days to multiple years. In general, a swap agreement may be negotiated bilaterally and traded over-the-counter (OTC) between two parties (for an uncleared swap) or, in some instances, must be transacted through a futures commission merchant (FCM) and cleared through a clearinghouse that serves as a central counterparty (for a cleared swap). In a basic swap transaction, the Fund agrees with the swap counterparty to exchange the returns (or differentials in rates of return) earned or realized on a particular “notional amount” of underlying instruments. The notional amount is the set amount selected by the parties as the basis on which to calculate the obligations that they have agreed to exchange. The parties typically do not actually exchange the notional amount. Instead, they agree to exchange the returns that would be earned or realized if the notional amount were invested in given instruments or at given interest rates. A total return swap (also sometimes referred to as a synthetic equity swap or “contract for difference”) is an agreement between two parties under which the parties agree to make payments to each other so as to replicate the economic consequences that would apply had a purchase or short sale of the underlying reference instrument taken place. For example, one party agrees to pay the other party the total return earned or realized on the notional amount of an underlying equity security index. In return the other party makes payments, typically at a floating rate, calculated based on the notional amount. Temporary Investments The Fund may allocate, without limitation, assets into cash or short-term fixed income securities, and away from riskier assets, such as equity securities. When the investment manager believes market or economic conditions are unfavorable for investors, up to 100% of the Fund’s assets may be invested in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments. Temporary defensive investments generally may include short-term U.S. government securities, high-grade commercial paper, bank obligations, repurchase agreements, money market fund shares (including shares of an affiliated money market fund) and other money market instruments. The investment manager also may invest in these types of securities or hold cash while looking for suitable investment opportunities, to maintain liquidity, to meet expected redemption obligations, or to segregate on the Fund’s books in connection with its derivative strategies. In any of these circumstances, the Fund may be unable to achieve its investment goals. 15 # 1376019 v. 1 # 1376019 v. 6 Commodity Exchange Act Exclusions and Exemptions With respect to the Fund, the investment manager Advisers has claimed an exclusion from the definition of “commodity pool operator” (CPO) under the Commodity Exchange Act (CEA) and the rules of the Commodity Futures Trading Commission (CFTC) and, therefore, is not subject to CFTC registration or regulation as a CPO. In addition, with respect to the Fund, the investment manager Advisers is relying upon a related exclusion from the definition of “commodity trading advisor” (CTA) under the CEA and the rules of the CFTC. The terms of the CPO exclusion require the Fund, among other things, to adhere to certain limits on its investments in commodity futures, commodity options and swaps, which in turn include non-deliverable currency forward contracts, as further described in the Fund’s Statement of Additional Information. Because the investment manager Advisers and the Fund intend to comply with the terms of the CPO exclusion, the Fund may, in the future, need to adjust its investment strategies, consistent with its investment goal, to limit its investments in these types of instruments. The Fund is not intended as a vehicle for trading in the commodity futures, commodity options, or swaps markets. The CFTC has neither reviewed nor approved the investment manager’s Advisers’ reliance on these exclusions, or the Fund, its investment strategies or this prospectus. Temporary Investments The Fund may allocate, without limitation, assets into cash or short-term fixed income securities, and away from riskier assets, such as equity securities. When Advisers and K2 Advisors believe market or economic conditions are unfavorable for investors, up to 100% of the Fund’s assets may be invested in a temporary defensive manner by holding all or a substantial portion of its assets in cash, cash equivalents or other high quality short-term investments. Temporary defensive investments generally may include short-term U.S. government securities, high-grade commercial paper, bank obligations, repurchase agreements, money market fund shares (including shares of an affiliated money market fund) and other money market instruments. Advisers and K2 Advisors also may invest in these types of securities or hold cash while looking for suitable investment opportunities, to maintain liquidity, to meet expected redemption obligations, or to segregate on the Fund’s books in connection with its derivative strategies. In any of these circumstances, the Fund may be unable to achieve its investment goals. Principal Risks Market The market values of securities or other investments owned by the Fund will go up or down, sometimes rapidly or unpredictably. Securities or other investments may decline in value due to factors affecting individual issuers, securities markets generally or sectors within the securities markets. The value of a security may go up or down due to general market conditions which are not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in interest rates or exchange rates, or adverse investor sentiment generally. The value may also go up or down due to factors that affect an individual issuer or a particular sector. During a general downturn in the securities markets, multiple asset classes may decline in value. When markets perform well, there can be no assurance that securities or other investments held by the Fund will participate in or otherwise benefit from the advance. Stock prices tend to go up and down more dramatically than those of debt securities. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various stocks held by the Fund. Volatility Management and Tail Risk Protection Strategies There can be no guarantee that the Fund will achieve its ’s volatility management or tail risk protection strategies will be successful ; moreover, achieving the Fund’s strategy of limiting the Fund’s annual volatility or protecting against tail risk does not mean the Fund will achieve a positive or competitive return. The actual volatility that the Fund experiences may be significantly higher or lower than its Target Volatility. For example, actual realized annual volatility can be expected to exceed the Target Volatility periodically, and this can result in negative returns (losses) that persist beyond one year. In addition, these strategies could limit the Fund’s gains in rising markets and may expose the Fund to costs to which it would otherwise not have been exposed and, if unsuccessful, may cause the Fund to experience substantial losses greater than what the Fund might have experienced had such strategy not been implemented at all. In addition, the volatility management strategy focuses on managing the volatility of the U.S. equity markets – to the extent the underlying funds have exposure to foreign markets, volatility resulting from those investments will not be managed under the volatility management strategy. Moreover, the volatility management and tail risk protection strategies can also be expected to limit the Fund’s participation in market price appreciation when compared to similar funds that do not attempt these strategies. 16 # 1376019 v. 1 # 1376019 v. 6 The investment manager expects Advisers and K2 Advisors expect that, in periods of particularly high volatility in certain markets, the Fund may experience volatility greater than its Target Volatility. The Fund could experience volatility greater than its Target Volatility at any time and for any period of time. Also, the Fund’s net asset value may be more volatile over short-term periods. In seeking to manage the Fund’s portfolio and overall volatility, the investment manager uses Advisers and K2 Advisors use proprietary and third-party risk modeling systems to obtain short-term risk and correlation forecasts. These models examine multiple economic factors and asset classes using a large amount of data, including third-party data, selected historical returns (or, in some cases, recreations of such returns), and certain back-tested data over the past ten years. In addition, the tail risk protection strategy exposes the Fund to a rule-based index that uses algorithms to calculate volatility. There is no assurance that the modeling systems or the algorithms used by the index are complete or accurate, or representative of future market cycles, nor will they necessarily be beneficial to the Fund even if they are accurate. The results generated by these models or algorithms may perform differently than in the past, or as expected. They may negatively affect Fund performance and the ability of the Fund to meet its goal for various reasons. For example, human judgment plays a role in building, using, testing, and modifying the financial algorithms and formulas. Additionally, there is a possibility that historical data may be imprecise or become stale due to new events or changing circumstances which the models may not promptly detect. Market performance can be affected by non-quantitative factors (for example, market or trading system dysfunctions, investor fear or over-reaction or other emotional considerations) that are not easily integrated into the investment manager’s risk models. There may also be technical issues with the construction and implementation of quantitative models or algorithms (for example, software or other technology malfunctions, or programming inaccuracies). In cases of extreme market conditions during which there is price dislocation for certain securities or in the event of systemic market dislocation, the Fund’s managed volatility strategy may cause the Fund to be significantly over- or under-exposed to a specific security or asset class. In such cases, the Fund may lose more and, in some cases, may lose significantly more, than it would have lost had the managed volatility strategy or the risk models not been used. In addition, in periods of extreme or sudden market decline, if the investment manager’s risk models do not predict, or only detect after a time lag, such sudden or extreme declines, the Fund’s managed volatility strategy will not protect fully against the market decline, realized or actual volatility can be higher than the Target Volatility, and the Fund could be exposed to large losses regardless of its managed volatility strategy. Although the Fund’s tail risk protection strategy is designed to protect the Fund in such periods of extreme or sudden market decline, there is no guarantee that it will. Sustained market disruptions and price dislocation can also prevent the Fund from implementing its investment strategies, including its managed volatility strategy and tail risk protection strategy, for a period of time and may prevent the Fund from achieving its investment goal. Interest Rate Interest rate changes can be sudden and unpredictable, and are influenced by a number of factors including government policy, monetary policy, inflation expectations, perceptions of risk, and supply and demand of bonds. Changes in government monetary policy, including changes in tax policy or changes in a central bank’s implementation of specific policy goals, may have a substantial impact on interest rates. There can be no guarantee that any particular government or central bank policy will be continued, discontinued or changed , nor that any such policy will have the desired effect on interest rates. Debt securities generally tend to lose market value when interest rates rise and increase in value when interest rates fall. A rise in interest rates also has the potential to cause investors to rapidly move out of fixed-income securities, which may increase redemptions in the Fund. A substantial increase in interest rates may also have an adverse impact on the liquidity of a security, especially those with longer maturities. Securities with longer maturities or lower coupons or that make little (or no) interest payments before maturity tend to be more sensitive to these interest rate changes. The longer the Fund’s average weighted portfolio maturity, the greater the impact a change in interest rates will have on its share price. Credit The Fund could lose money on a debt security if an the issuer or borrower is unable or fails to meet its obligations, including failing to make interest payments and/or to repay principal when due. Changes in an issuer’s financial strength, the market’s perception of the issuer’s financial strength or in a security’s credit rating, which reflects a third party’s assessment of the credit risk presented by a particular issuer, may affect debt securities’ values. The Fund may incur substantial losses on debt securities that are inaccurately perceived to present a different amount of credit risk by the market, the investment manager or the rating agencies than such securities actually do. 17 # 1376019 v. 1 # 1376019 v. 6 Derivative Instruments The performance of derivative instruments depends largely on the performance of an underlying currency, security or index and such instruments often have risks similar to the underlying instrument in addition to other risks. Derivative instruments involve costs and can create leverage in the Fund’s portfolio which may result in significant volatility and cause the Fund to participate in losses (as well as gains) in an amount that significantly exceeds the Fund’s initial investment. Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. Other risks include illiquidity, mispricing or improper valuation of the derivative instrument, and imperfect correlation between the value of the derivative and the underlying instrument so that the Fund may not realize the intended benefits. Their successful use will usually depend on the investment manager’s ability to accurately forecast movements in the market relating to the underlying instrument. Should a market or markets, or prices of particular classes of investments move in an unexpected manner, especially in unusual or extreme market conditions, the Fund may not achieve the anticipated benefits of the transaction, and it may realize losses, which could be significant. If the investment manager is not successful in using such derivative instruments, the Fund’s performance may be worse than if the investment manager did not use such derivative instruments at all. When a derivative is used for hedging, the change in value of the derivative instrument also may not correlate specifically with the currency, security or other risk being hedged. There is also the risk, especially under extreme market conditions, that an instrument, which usually would operate as a hedge, provides no hedging benefits at all. Use of these instruments could also result in a loss if the counterparty to the transaction (particularly with respect to over-the-counter (OTC) instruments, such as certain swap agreements and forward currency contracts) does not perform as promised, including because of such counterparty’s bankruptcy or insolvency. This risk may be heightened is heightened with respect to over-the-counter (OTC) instruments, such as certain swap agreements , and may be greater during volatile market conditions. Other risks include the inability to close out a position because the trading market becomes illiquid (particularly in the OTC markets) or the availability of counterparties becomes limited for a period of time. In addition, the presence of speculators in a particular market could lead to price distortions. To the extent that the Fund is unable to close out a position because of market illiquidity, the Fund may not be able to prevent further losses of value in its derivatives holdings and the Fund’s liquidity may be impaired to the extent that it has a substantial portion of its otherwise liquid assets marked as segregated to cover its obligations under such derivative instruments. The Fund may also be required to take or make delivery of an underlying instrument that the investment manager would otherwise have attempted to avoid. Some derivatives can be particularly sensitive to changes in interest rates or other market prices. Investors should bear in mind that, while the Fund intends to use derivative strategies on a regular basis, it is not obligated to actively engage in these transactions, generally or in any particular kind of derivative, if the investment manager elects not to do so due to availability, cost or other factors. Many swaps currently are, and others eventually are expected to be, required to be cleared through a central counterparty. Central clearing is designed to reduce counterparty credit risk and increase liquidity compared to OTC swaps, but it does not eliminate those risks completely. With cleared swaps, there is also a risk of loss by the Fund of its initial and variation margin deposits in the event of bankruptcy of the FCM with which the Fund has an open position in a swap contract. With cleared swaps, the Fund may not be able to obtain as favorable terms as it would be able to negotiate for a bilateral, uncleared swap. In addition, an FCM may unilaterally amend the terms of its agreement with the Fund, which may include the imposition of position limits or additional margin requirements with respect to the Fund’s investment in certain types of swaps. The regulation of cleared and uncleared swaps, as well as other derivatives, is a rapidly changing area of law and is subject to modification by government and judicial action. In addition, the SEC, CFTC and the exchanges are authorized to take extraordinary actions in the event of a market emergency. It is not possible to predict fully the effects of current or future regulation. As a result of regulatory reforms, certain categories of swaps, such as the most common types of standardized interest rate and credit default swaps, are now required to be cleared through a central counterparty and some of these cleared swaps must be traded on an exchange or swap execution facility. The use of derivative strategies may also have a tax impact on the Fund. The timing and character of income, gains or losses from these strategies could impair the ability of the investment manager to use derivatives when it wishes to do so. Income Because the Fund can only distribute what it earns, the Fund’s distributions to shareholders may decline when prevailing interest rates fall, when dividend income from investments in stocks decline, or when the Fund experiences defaults on debt securities it holds. Smaller and Mid-Sized Midsize Companies 18 # 1376019 v. 1 # 1376019 v. 6 While smaller and midsize companies may offer substantial opportunities for capital growth, they also involve substantial risks and should be considered speculative. Historically, smaller and midsize company securities have been more volatile in price than larger company securities, especially over the short term. Among the reasons for the greater price volatility are the less certain growth prospects of smaller and midsize companies, the lower degree of liquidity in the markets for such securities, and the greater sensitivity of smaller and midsize companies to changing economic conditions. In addition, smaller and midsize companies may lack depth of management, be unable to generate funds necessary for growth or development, have limited product lines or be developing or marketing new products or services for which markets are not yet established and may never become established. Smaller and midsize companies may be particularly affected by interest rate increases, as they may find it more difficult to borrow money to continue or expand operations, or may have difficulty in repaying any loans which are floating rate. Investing in Underlying Funds Because the Fund invests in underlying funds, and the Fund’s performance is directly related to the performance of the underlying funds held by it, the ability of the Fund to achieve its investment goal is directly related to the ability of the underlying funds to meet their investment goal. In addition, shareholders of the Fund will indirectly bear the fees and expenses of the underlying funds. The risks described below herein are the principal risks of the Fund and the underlying funds. For purposes of the discussion of risks of the Fund, “Fund” means the Fund and/or one or more of the underlying funds in which the Fund invests. Index Investing The Fund will have exposure to certain securities and volatility indexes. The sponsors of these indexes are under no obligation to continue the calculation and dissemination of the indexes. The sponsors of the indexes may at any time or from time to time modify the calculation or construction of the indexes. In addition, the sponsors of the indexes may discontinue or suspend the calculation or publication of the indexes. None of the index sponsors has any obligation or responsibility to the Fund or its shareholders in connection with any such modification, discontinuance or suspension, including any obligation or responsibility to notify the Fund of any such modification, discontinuance or suspension. High Yield High-Yield Debt Securities High-yield debt securities (including loans) and unrated securities of similar credit quality (“high-yield debt instruments” or “junk bonds”) involve greater risk of a complete loss of the Fund’s investment, or delays of interest and principal payments, than higher-quality debt securities or loans. Issuers of high-yield debt instruments are not as strong financially as those issuing securities of higher credit quality. High-yield debt instruments are generally considered predominantly speculative by the applicable rating agencies as these issuers are more likely to encounter financial difficulties and are more vulnerable to changes in the relevant economy, such as a recession or a sustained period of rising interest rates, that could affect their ability to make interest and principal payments when due. If an issuer stops making interest and/or principal payments, payments on the securities may never resume. These instruments may be worthless and the Fund could lose its entire investment. The prices of high-yield debt instruments generally fluctuate more than higher-quality securities. Prices are especially sensitive to developments affecting the issuer’s business or operations and to changes in the ratings assigned by rating agencies. In addition, the entire high-yield debt market can experience sudden and sharp price swings due to changes in economic conditions, stock market activity, large sustained sales by major investors, a high-profile default, or other factors. Prices of corporate high-yield debt instruments often are closely linked with the company’s stock prices and typically rise and fall in response to factors that affect stock prices. High-yield debt instruments are generally less liquid than higher-quality securities. Many of these securities are not registered for sale under the federal securities laws and/or do not trade frequently. When they do trade, their prices may be significantly higher or lower than expected. At times, it may be difficult to sell these securities promptly at an acceptable price, which may limit the Fund’s ability to sell securities in response to specific economic events or to meet redemption requests. As a result, high-yield debt instruments generally pose greater illiquidity and valuation risks. Substantial declines in the prices of high-yield debt instruments can dramatically increase the yield of such bonds or loans. The decline in market prices generally reflects an expectation that the issuer(s) may be at greater risk of defaulting on the obligation to pay interest and principal when due. Therefore, substantial increases in yield may reflect a greater risk by the Fund of losing some or part of its investment rather than reflecting any increase in income from the higher yield that the debt security or loan may pay to the Fund on its investment. 19 # 1376019 v. 1 # 1376019 v. 6 Mortgage-Backed and Asset-Backed Securities Mortgage-backed securities differ from conventional debt securities because principal is paid back over the life of the security rather than at maturity. The Fund may receive unscheduled prepayments of principal due to voluntary prepayments, refinancing or foreclosure on the underlying mortgage loans. To the Fund this means a loss of anticipated interest, and a portion of its principal investment represented by any premium the Fund may have paid. Mortgage prepayments generally increase when interest rates fall. Because of prepayments, mortgage-backed securities may be less effective than some other types of debt securities as a means of “locking in” long-term interest rates and may have less potential for capital appreciation during periods of falling interest rates. When the Fund reinvests the prepayments of principal it receives, it may receive a rate of interest that is lower than the rate on the existing security. Mortgage-backed securities also are subject to extension risk. An unexpected rise in interest rates could reduce the rate of prepayments on mortgage-backed securities and extend their life. This could cause the price of the mortgage-backed securities and the Fund’s share price to fall and would make the mortgage-backed securities more sensitive to interest rate changes. In Since September 2008, the Federal Housing Finance Agency (FHFA), an agency of the U.S. government, placed Fannie Mae and Freddie Mac into conservatorship, a statutory process with the objective of returning the entities to normal business operations. FHFA acts has acted as the conservator to operate Fannie Mae and Freddie Mac until they are stabilized. It is unclear how long the conservatorship will last or what effect this conservatorship will have on the securities issued or guaranteed by Fannie Mae or Freddie Mac for the long-term. Issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements provided to support the securities, if any, may be inadequate to protect investors in the event of default. Like mortgage-backed securities, asset-backed securities are subject to prepayment and extension risks. Variable Rate Securities Variable rate securities (which include floating rate debt securities) generally are less sensitive to interest rate changes than fixed rate debt securities. However, the market value of variable rate debt securities may decline when prevailing interest rates rise if their interest rates do not rise as much, or as quickly, as interest rates in general. Conversely, variable rate securities will not generally increase in market value if interest rates decline. However, when interest rates fall, there will be a reduction in the payments of interest received by the Fund from its variable rate securities. Floating Rate Corporate Investments The senior secured corporate loans and corporate debt securities in which the Fund invests are often issued in connection with highly leveraged transactions. Such transactions include leveraged buyout loans, leveraged recapitalization loans, and other types of acquisition financing. Loan investments issued in such transactions are subject to greater credit risks than other investments including a greater possibility that the borrower may default or enter bankruptcy. Although loan investments are generally subject to certain restrictive covenants in favor of the investors, many of these loans may from time to time be “covenant lite” loans which generally entail higher risk, since they tend to have fewer or no financial maintenance covenants and restrictions that would normally serve as early warning signs of a borrower’s financial troubles. Management The Fund is actively managed and could experience losses if the investment manager’s judgment about markets, interest rates or the attractiveness, relative values, liquidity, or potential appreciation of particular investments made for the Fund’s portfolio prove to be incorrect. There can be no guarantee that these techniques or the investment manager’s investment decisions will produce the desired results. Additionally, legislative, regulatory, or tax developments may affect the investment techniques available to the investment manager in connection with managing the Fund and may also adversely affect the ability of the Fund to achieve its investment goal. Liquidity Liquidity risk exists when the markets for particular securities or types of securities are or become relatively illiquid so that the Fund is unable, or it becomes more difficult for the Fund, to sell the security at the price at which the Fund has valued the security. Illiquidity may result from political, economic or issuer specific events; changes in a specific market’s size or structure, including the number of participants; or overall market disruptions. Securities with reduced liquidity or that become illiquid involve greater risk than securities with more liquid markets. Market quotations for illiquid securities may be volatile and/or subject to large spreads between bid and ask prices. Reduced liquidity may have an adverse impact on market price and the Fund’s ability to sell particular securities when necessary to meet the Fund’s liquidity needs or in response to a specific economic event. To the extent that the Fund and its affiliates hold a significant portion of an issuer’s outstanding securities, the Fund may be subject to greater liquidity risk than if the issuer’s securities were more widely held. 20 # 1376019 v. 1 # 1376019 v. 6 Foreign Securities Investing in foreign securities, including sovereign debt securities, typically involves more risks than investing in U.S. securities. Certain of these risks also may apply to securities of U.S. companies with significant foreign operations. Currency exchange rates. Foreign securities may be issued and traded in foreign currencies. As a result, their market values in U.S. dollars may be affected by changes in exchange rates between such foreign currencies and the U.S. dollar, as well as between currencies of countries other than the U.S. For example, if the value of the U.S. dollar goes up compared to a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. The Fund accrues additional expenses when engaging in currency exchange transactions, and valuation of the Fund’s foreign securities may be subject to greater risk because both the currency (relative to the U.S. dollar) and the security must be considered. Political and economic developments. The political, economic and social policies or structures of some foreign countries may be less stable and more volatile than those in the United States. Investments in these countries may be subject to greater risks of internal and external conflicts, expropriation, nationalization of assets, foreign exchange controls (such as suspension of the ability to transfer currency from a given country), restrictions on removal of assets, political or social instability, military action or unrest, diplomatic developments, currency devaluations, foreign ownership limitations, and punitive or confiscatory tax increases. It is possible that a government may take over the assets or operations of a company or impose restrictions on the exchange or export of currency or other assets. Some countries also may have different legal systems that may make it difficult or expensive for the Fund to vote proxies, exercise shareholder rights, and pursue legal remedies with respect to its foreign investments. Diplomatic and political developments could affect the economies, industries, and securities and currency markets of the countries in which the Fund is invested. These developments include rapid and adverse political changes; social instability; regional conflicts; sanctions imposed by the United States, other nations or other governmental entities, including supranational entities; terrorism; and war. In addition, such developments could contribute to the devaluation of a country’s currency, a downgrade in the credit ratings of issuers in such country, or a decline in the value and liquidity of securities of issuers in that country. An imposition of sanctions upon certain issuers in a country could result in an immediate freeze of that issuer’s securities, impairing the ability of the Fund to buy, sell, receive or deliver those securities. These factors would affect the value of the Fund’s investments and are extremely difficult, if not impossible, to predict and take into account with respect to the Fund’s investments. Trading practices. Brokerage commissions, withholding taxes, custodial fees, and other fees generally are higher in foreign markets. The policies and procedures followed by foreign stock exchanges, currency markets, trading systems and brokers may differ from those applicable in the United States, with possibly negative consequences to the Fund. The procedures and rules governing foreign trading, settlement and custody (holding of the Fund’s assets) also may result in losses or delays in payment, delivery or recovery of money or other property. Foreign government supervision and regulation of foreign securities markets and trading systems may be less than or different from government supervision in the United States, and may increase the Fund’s regulatory and compliance burden and/or decrease the Fund’s investor rights and protections. Availability of information. Foreign issuers may not be subject to the same disclosure, accounting, auditing and financial reporting standards and practices as U.S. issuers. Thus, there may be less information publicly available about foreign issuers than about most U.S. issuers. Limited markets. Certain foreign securities may be less liquid (harder to sell) and their prices may be more volatile than many U.S. securities. Illiquidity tends to be greater, and valuation of the Fund’s foreign securities may be more difficult, due to the infrequent trading and/or delayed reporting of quotes and sales. Regional. Adverse conditions in a certain region or country can adversely affect securities of issuers in other countries whose economies appear to be unrelated. To the extent that the Fund invests a significant portion of its assets in a specific geographic region or a particular country, the Fund will generally have more exposure to the specific regional or country economic risks. In the event of economic or political turmoil or a deterioration of diplomatic relations in a region or country where a substantial portion of the Fund’s assets are invested, the Fund may experience substantial illiquidity or reduction in the value of the Fund’s investments. 21 # 1376019 v. 1 # 1376019 v. 6 Developing Markets The risks of foreign investments typically are greater in less developed countries, sometimes referred to as developing or emerging markets. For example, the political, social, market regulation and economic structures and institutions in these countries, including those supporting the regulatory and legal systems and financial markets, may be less established and more vulnerable to corruption and fraud, and may change rapidly. These countries are more likely to experience high levels of inflation, deflation or currency devaluation, which can harm their economies and securities markets and increase volatility. In fact, short-term volatility in these markets and declines of 50% or more are not uncommon. Investments in less developed markets generally are subject to higher fees and expenses and exhibit greater price volatility and valuation challenges. They may be subject to greater risk of expropriation, nationalization, confiscatory or punitive taxation, and foreign investment and divestment restrictions. In addition, a developing market country may experience a devaluation of its currency, a downgrade in the credit ratings of issuers in the country, or a decline in the value and liquidity of securities of issuers in that country if the United States, other nations or other governmental entities (including supranational entities) impose sanctions on issuers that limit or restrict foreign investment, the movement of assets or other economic activity in the country due to political, military or regional conflicts or due to terrorism or war. Restrictions on currency trading that may be imposed by developing market countries will have an adverse effect on the value of the securities of companies that trade or operate in such countries. Finally, such securities markets are smaller, relatively less liquid and may not be as efficient or established in terms of settlement, custody and securities registration. More detailed information about the Fund, its policies and risks can be found in the Fund’s SAI. Management Effective April on May 1, , Franklin Alternative Strategies Advisers, LLC (Alternative Strategies), One International Place, Boston, MA 02110, is the Fund’s investment manager. Prior to April 1, 2014 , Franklin Advisers, Inc. (Advisers), One Franklin Parkway, San Mateo, California 94403-1906, is the Fund’s investment manager. From April 1, 2014 through April 30, 2015 , Franklin Alternative Strategies Advisers, LLC (Alternative Strategies), One International Place, 25th Floor, Boston, MA 02110, was the Fund’s investment manager. Prior to April 1, 2014, Advisers was the Fund’s investment manager. Under separate agreements with Alternative Strategies Advisers , Franklin Advisory Services, LLC (Advisory Services), One Parker Plaza, Ninth Floor, Fort Lee 55 Challenger Road, Suite 501, Ridgefield Park , New Jersey and K2/D&S Management Co., L.L.C. (K2 Advisors), 300 Atlantic Street, 12th Floor, Stamford, CT 06901, are the Fund’s sub-advisors. Advisory Services is responsible for managing the rising dividends strategy portion of the Fund’s portfolio. K2 Advisors provides Alternative Strategies Advisers with assistance in managing the allocation of assets of the Fund’s core portfolio, the volatility management strategy and the tail risk protection strategy. Alternative Strategies, Advisers is a direct subsidiary and Advisory Services is an indirect subsidiary subsidiary of Franklin Resources, Inc. (Resources). K2 Advisors is a majority-owned subsidiary of Resources. For purposes of the Fund’s investment strategies, techniques and risks, the term “investment manager” includes may include any sub-advisor. The Fund is managed by a team of dedicated professionals. The portfolio managers of the team, including those of the sub-advisors, are as follows: Samer Habl Thomas A. Nelson, CFA Portfolio Manager of Alternative Strategies Advisers Mr. Habl Nelson has been a co-lead lead portfolio manager of the Fund since inception (2013) May 2015 . He joined Franklin Templeton Investments in 2010. Prior to joining Franklin Templeton Investments, he worked at Mellon Capital Management for approximately ten years, most recently as managing director of Global Tactical Asset Allocation Research . Brooks Ritchey Senior Managing Director, Head of Portfolio Construction and portfolio manager of K2 Advisors Mr. Ritchey has been a lead portfolio manager of the Fund since May 2015. He joined K2 Advisors in 2005. Donald G. Taylor, CPA President and Chief Investment Officer of Advisory Services Mr. Taylor has been a portfolio manager of the rising dividends strategy of the Fund since May 2015. He joined Franklin Templeton Investments in 1996. 22 # 1376019 v. 1 # 1376019 v. 6 CFA ® and Chartered Financial Analyst ® are trademarks owned by CFA Institute. Messrs. Habl Nelson and Ritchey have equal authority over all aspects of the Fund’s investment portfolio, including but not limited to the Fund’s investment decisions relating to the allocation of assets of the Fund’s core portfolio, its volatility management and tail risk protection strategies, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated investment management requirements. Mr. Taylor has primary responsibility for the investments of the rising dividends strategy of the Fund and has final authority over all aspects of the rising dividends strategy of the Fund’s investment portfolio, including but not limited to, purchases and sales of individual securities and portfolio risk assessment. The degree to which each portfolio manager may perform these functions, and the nature of these functions, may change from time to time. The Fund’s SAI provides additional information about portfolio manager compensation, other accounts that they manage and their ownership of Fund shares. The Fund pays Prior to May 1, 2015, Alternative Strategies a fee for managing the Fund’s assets . Alternative Strategies has contractually agreed to waive the management fee it receives from the Fund in an amount equal to the management fee paid by the Subsidiary. This waiver may not be terminated and will remain in effect for as long as the investment manager’s contract with the Subsidiary is in place. Alternative Strategies also agreed to reduce its fees to reflect reduced services resulting from the Fund’s investment in a Franklin Templeton money fund. In addition, Alternative Strategies has agreed to waive or limit its fees and to assume as its own certain expenses otherwise payable by the Fund so that common expenses (i.e., a combination of investment management fees, administration fees, and other expenses, but excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations and liquidations) for each class of the Fund do not exceed 0.83% until April 30, 2015. [to be updated in rule 485(b) filing:] Prior to April 1, 2014, Advisers had contractually agreed to the waivers set forth above. The management fees before and after such waiver were [] % and [] %, respectively. As of May 1, 2015, the Fund pays Alternative Strategies Advisers a fee for managing the Fund’s assets equal to an annual rate of 0.80% of the value of the Fund’s average daily net assets. Prior to May 1, 2015, the Fund paid Alternative Strategies (and prior to April 1, 2014 the Fund paid Advisers , its prior investment manager ) a fee for managing the Fund’s assets equal to an annual rate of: 1.000% of the value of the Fund’s average daily net assets up to and including $1 billion; 0.980% of the value of the Fund’s average daily net assets over $1 billion up to and including $5 billion; 0.960% of the value of the Fund’s average daily net assets over $5 billion up to and including $10 billion; 0.940% of the value of the Fund’s average daily net assets over $10 billion up to and including $15 billion; 0.920% of the value of the Fund’s average daily net assets over $15 billion up to and including $20 billion; and 0.900% of the value of the Fund’s average daily net assets over $20 billion. As of May 1, 2015, Alternative Strategies Advisers has agreed to waive or limit its fees and to assume as its own certain expenses otherwise payable by the Fund so that common expenses (i.e., a combination of investment management fees, administration fees, and other expenses, but excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations and liquidations) for each class of the Fund do not exceed 0.65% until April 30, 2016. The investment manager compensates each sub-advisor for providing investment advice and analysis and for managing that portion of the Fund’s assets allocated to it from time to time by the investment manager. The separate portions of the Fund’s assets managed by the investment manager are allocated fees that are retained from, and not in addition to, the overall investment management fee paid to the investment manager by the Fund. A discussion regarding the basis for the board of trustees approving the investment management contract of the Fund is available in the Fund’s semiannual report to shareholders for the six-month period ended June 30. Manager of Managers Structure 23 # 1376019 v. 1 # 1376019 v. 6 Alternative Strategies Advisers and the Trust have received an exemptive order from the SEC that allows the Fund to operate in a “manager of managers” structure whereby Alternative Strategies Advisers , as the Fund’s investment manager, can appoint and replace both wholly-owned and unaffiliated sub-advisors, and enter into, amend and terminate sub-advisory agreements with such sub-advisors, each subject to board approval but without obtaining prior shareholder approval (the “Manager of Managers Structure”). The Fund will, however, inform shareholders of the hiring of any new sub-advisor within 90 days after the hiring. The SEC exemptive order provides the Fund with greater efficiency and without incurring the expense and delays associated with obtaining shareholder approval of sub-advisory agreements with such sub-advisors. The use of the Manager of Managers Structure with respect to the Fund is subject to certain conditions that are set forth in the SEC exemptive order. Under the Manager of Managers Structure, Alternative Strategies Advisers has the ultimate responsibility, subject to oversight by the Fund’s board of trustees, to oversee sub-advisors and recommend their hiring, termination and replacement. Alternative Strategies Advisers will also, subject to the review and approval of the Fund’s board of trustees: set the Fund’s overall investment strategy; evaluate, select and recommend sub-advisors to manage all or a portion of the Fund’s assets; and implement procedures reasonably designed to ensure that each sub-advisor complies with the Fund’s investment goal, policies and restrictions. Subject to review by the Fund’s board of trustees, Alternative Strategies Advisers will allocate and, when appropriate, reallocate the Fund’s assets among sub-advisors and monitor and evaluate the sub-advisors’ performance. Financial Highlights [ to To be updated provided in rule Rule 485(b) filing : ] This table presents the financial performance of Class 5 shares for the past five years or since inception. The table shows certain information on a single Fund share basis (per share performance). It also shows some key Fund statistics, such as total return (past performance) and expense ratios. Total return represents the annual change in value of a share assuming reinvestment of dividends and capital gains. This information has been audited by PricewaterhouseCoopers LLP. Their report, along with the Fund’s financial statements, is included in the annual report, which is available upon request. Class 5 Period Ended December 31, a Per share operating performance (for a share outstanding throughout the period) Net asset value, beginning of period $ 10.00 Income from investment operations: b Net investment income c Net realized and unrealized gains (losses) Total from investment operations Less distributions from net investment income -0.20 Net asset value, end of period $ 10.07 Total return d 2.68% Ratios to average net assets e Expenses before waiver and payments by affiliates f 2.82% Expenses net of waiver and payments by affiliates f 0.93% g Net investment income 1.36% Supplemental data Net assets, end of period (000’s) $ 10,065 Portfolio turnover rate 8.12% 24 # 1376019 v. 1 # 1376019 v. 6 a. For the period April 1, 2013 (commencement of operations) to December 31, 2013. b. The amount shown for a share outstanding throughout the period may not correlate with the Consolidated Statement of Operations in the annual report for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. c. Based on average daily shares outstanding. d. Total return does not include fees, charges or expenses imposed by the variable annuity and life insurance contracts for which the Franklin Templeton Variable Insurance Products Trust serves as an underlying investment vehicle. Total return is not annualized for periods less than one year. e. Ratios are annualized for periods less than one year. f. Does not include expenses of the exchange traded funds in which the Fund invests. The weighted average indirect expenses of the exchange traded funds was 0.09% for the period ended December 31, 2013. g. Benefit of expense reduction rounds to less than 0.01%. Additional Information DEALER COMPENSATION Franklin Templeton Distributors, Inc. (Distributors) and/or its affiliates may provide financial support to securities dealers that sell shares of Franklin Templeton funds, or participate in the offering of variable insurance products that invest in the Trust (VIP Qualifying Dealers); such financial support may be made by payments from Distributors’ and/or its affiliates’ resources, including from Distributors’ retention of underwriting concessions and, in the case of Rule 12b-1 share classes, from payments to Distributors under such plans. Distributors makes these payments in connection with VIP Qualifying Dealers’ efforts to educate financial advisors about our funds. A number of factors will be considered in determining payments, including such dealer’s sales, assets and redemption rates, and the quality of the dealer’s relationship with Distributors. Distributors will, on an annual basis, determine the advisability of continuing these payments. To the extent permitted by SEC and FINRA rules and other applicable laws and regulations, Distributors and/or its affiliates may pay or allow other promotional incentives or payments to dealers. Sale of shares of the Fund Funds , as well as shares of other Franklin Templeton funds, is not considered a factor in the selection of securities dealers to execute the Fund’s Funds’ portfolio transactions. Accordingly, the allocation of portfolio transactions for execution by VIP Qualifying Dealers is not considered marketing support payments. You can find further details in the SAI about the payments made by Distributors and/or its affiliates and the services provided by your VIP Qualifying Dealer. While your insurance company’s fees and charges are generally disclosed in the insurance contract prospectus, your VIP Qualifying Dealer may charge you additional fees or commissions other than those disclosed in this prospectus. You can ask your insurance company and VIP Qualifying Dealer for information about any payments they receive from Distributors and/or its affiliates and any services they provide, as well as about fees and/or commissions they charge. These payments and other fees and charges are not reflected in the fee table included in this prospectus. Additional disclosure may be included in the insurance contract prospectus. PORTFOLIO HOLDINGS 25 # 1376019 v. 1 # 1376019 v. 6 A description of the Trust’s policies and procedures regarding the release of portfolio holdings information for the each Fund of the Trust (collectively, the “Fund”) is also available in the Trust’s SAI. Portfolio holdings information can be viewed online at franklintempleton.com. STATEMENTS AND REPORTS Contract Owners should receive financial reports for the Fund related to their Contract from the sponsoring Insurer every six months. ADMINISTRATIVE SERVICES Franklin Templeton Services, LLC provides business administration services and facilities for the Fund and makes certain payments (see the SAI for more information) to insurance companies out of its own resources for certain administrative services. Distributions and Taxes INCOME AND CAPITAL GAINS DISTRIBUTIONS As a regulated investment company, the a Fund generally pays no federal income tax on the income and gains it distributes to its shareholders. The Each Fund (sometimes referred to as “the Fund”) intends to pay income dividends at least annually from its net investment income. Capital gains, if any, may be paid at least annually. The Fund may distribute income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund. The amount of any distribution will vary, and there is no guarantee the Fund will pay either income dividends or capital gain distributions. Tax Considerations The Trust consists of multiple funds Funds each of which for federal income tax purposes is treated separately from any other. The Each Fund expects to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). Accordingly, the assets, income and distributions of the Fund are considered separately for purposes of determining whether the Fund qualifies as a regulated investment company. If the Fund so qualifies, it will not be subject to federal income tax on the portion of its income and gains that it distributes to shareholders. Additionally, the each Fund intends to comply with the diversification requirements imposed by Section 817(h) of the Code. For federal income tax purposes, the insurance companies and their separate accounts are treated as the owners of the shares of the Fund selected as an investment option rather than the purchasers of a variable annuity contract or variable life insurance policy (variable contracts). In light of the tax-favored status of life insurance company separate accounts, there should be no adverse federal income tax consequences to them as a result of their buying, holding, exchanging or selling Fund shares or on their receipt of Fund distributions, subject to applicable limitations under the Code. Insurance companies offer variable annuity and variable life insurance products to investors including pension plans (Contracts), through separate accounts (Insurers). When shares of the Fund are investment options of Contracts, separate accounts, and not the owners of the Contracts including group contract and pension plan certificate holders (Contract Owners), are generally the shareholders of the Fund. As a result, it is anticipated that any income dividends or capital gains distributions paid by the Fund will be exempt from current taxation to the purchaser of such variable contracts if left to accumulate within a variable contract. Withdrawals from such contracts may be subject to ordinary income tax plus a 10% penalty tax if made before age 59 1/2. For more information on taxes, please refer to the accompanying prospectus of the annuity or life insurance program for which shares of the Fund are underlying investment options. Other tax information. This discussion of “Distributions and Taxes” is for general information only and is not tax advice. You should consult your own tax advisor regarding your particular circumstances and about any federal, state or local tax consequences before making an investment in a variable contract or the Fund. 26 # 1376019 v. 1 # 1376019 v. 6 Fund Account Information Buying Shares Insurance companies offer variable annuity and variable life insurance products to investors including pension plans (Contracts), through separate accounts (Insurers). When shares of the Fund are investment options of Contracts, separate accounts, and not the owners of the Contracts including group contract and pension plan certificate holders (Contract Owners), are generally the shareholders of the Fund. Shares of the Fund may also be purchased by other mutual funds (funds of funds). Shares of the Fund are sold at net asset value (NAV). When sold in connection with Contracts, the Fund corresponds with the investment options offered by the Insurer to Contract Owners. The board of trustees monitors the Fund for the existence of any material irreconcilable conflicts of interest between different types of their separate account investors. If there were any such conflicts, the board of trustees will determine what action, if any, shall be taken in response. Please refer to the accompanying contract prospectus for information on how to select the Fund as an investment option. Contract Owners’ payments will be allocated by the insurance company separate account to sub-accounts that purchase shares of the Fund corresponding with the sub-account chosen by the Contract Owner, and are subject to any limits or conditions in the contract. Requests to buy shares are processed at the NAV next calculated after we or our designees receive the request in proper form. Please refer to your Contract prospectus or other disclosure document for further information. The Fund does not issue share certificates. Selling Shares An Insurer that holds shares of the Fund in connection with a Contract sells shares of the Fund to make benefit or surrender payments or to execute exchanges (transfers) between investment options under the terms of the Contract. Exchanging Shares Contract Owners may exchange interests in sub-accounts of an insurance company separate account that corresponds with shares of any one class or Fund, for interests in sub-accounts that correspond with shares of other classes or funds Funds , subject to the terms and any specific limitations on the exchange (or “transfer”) privilege described in the Contract prospectus. Frequent exchanges or excessive trading can harm performance and interfere with Fund portfolio management or operations and increase Fund costs. The Fund discourages Funds discourage short-term or excessive trading and may seek to restrict or reject such trading (please see “Fund Account Information - Market Timing Trading Policy,” below). Market Timing Trading Policy The board of trustees has adopted the following policies and procedures with respect to market timing (Market Timing Trading Policy): Market timing generally. The Fund discourages and does not intend to accommodate short-term or frequent purchases and redemptions of fund shares, often referred to as “market timing,” and asks its Fund of Fund investors and participating Insurers for their cooperation in trying to discourage such activity in their separate accounts by Contract Owners and their financial advisors. The Fund intends to seek to restrict or reject such trading or take other action, as described below, if in the judgment of the Fund manager or transfer agent such trading may interfere with the efficient management of the Fund’s portfolio, may materially increase the Fund’s transaction costs, administrative costs or taxes, or may otherwise be detrimental to the interests of the Fund and its shareholders. 27 # 1376019 v. 1 # 1376019 v. 6 Market timing consequences. If information regarding trading activity in the Fund or in any other Franklin Templeton fund or non-Franklin Templeton fund is brought to the attention of the Fund’s investment manager or transfer agent and based on that information the Fund or its investment manager or transfer agent in their sole discretion conclude that such trading may be detrimental to the Fund as described in this Market Timing Trading Policy, the Fund may temporarily or permanently bar future purchases into the Fund or, alternatively, may limit the amount, number or frequency of any future purchases and/or the method by which an Insurer or the a Fund of Funds may request future purchases and redemptions (including purchases and/or redemptions by an exchange or transfer between the Fund and any other mutual fund). In determining what actions should be taken, the Fund’s transfer agent may consider a variety of factors, including the potential impact of such remedial actions on the Fund or its shareholders. If the Fund is a “fund of funds,” the Fund’s transfer agent may take into account the impact of the trading activity and of any proposed remedial action on both the Fund and the underlying funds in which the Fund invests. In considering trading activity, the Fund may consider, among other factors, trading history both directly and, if known, through financial intermediaries, in the Fund, in other Franklin Templeton funds, in non-Franklin Templeton mutual funds, or in accounts under common control or ownership. Market timing through Insurers. As a Contract Owner you are also subject to this policy . An Insurer’s order for purchases and/or redemptions pursuant to a Contract Owner’s instructions (including purchases and/or redemptions by an exchange or transfer between the Fund and any mutual fund) are submitted pursuant to aggregated orders (Aggregated Orders). A fund of fund’s order for purchases and/or redemptions pursuant to its investors’ instructions are also submitted pursuant to Aggregated Orders. While the Fund will encourage Insurers and funds of funds to apply the Fund’s Market Timing Trading Policy to their investors, the Fund is limited in its ability to monitor the trading activity or enforce the Fund’s Market Timing Trading Policy because Insurers and funds of funds have the relationships with, and are responsible for maintaining the account records of, the individual investors. For example, should it occur, the Fund may not be able to detect market timing that may be facilitated by financial intermediaries or made difficult to identify in the Aggregated Orders used by Insurers and Fund of Fund investors. Therefore, the Fund or its agent selectively monitor the Aggregated Orders used by Insurers and Fund of Fund investors for purchases, exchanges and redemptions in respect of all their investors and seek the cooperation of Insurers and Fund of Fund investors to apply the Fund’s Market Timing Trading Policy. There may be legal and technological limitations on the ability of an Insurer or Fund of Fund to impose trading restrictions and to apply the Fund’s Market Timing Trading Policy to their investors through such methods as implementing short-term trading limitations or restrictions, assessing the Fund’s redemption fee (if applicable) and monitoring trading activity for what might be market timing. As a result, the Fund may not be able to determine whether trading by Insurers or funds of funds in respect of their investors is contrary to the Fund’s Market Timing Trading Policy. Risks from market timers. Depending on various factors, including the size of the Fund, the amount of assets the portfolio manager typically maintains in cash or cash equivalents and the dollar amount and number and frequency of trades and the types of securities in which the Fund typically invests, short-term or frequent trading may interfere with the efficient management of the Fund’s portfolio, increase the Fund’s transaction costs, administrative costs and taxes and/or impact Fund performance. In addition, if the nature of the Fund’s portfolio holdings exposes the Fund to “arbitrage market timers,” the value of the Fund’s shares may be diluted if redeeming shareholders receive proceeds (and buying shareholders receive shares) based upon net asset values which do not reflect appropriate fair value prices. Arbitrage market timing occurs when an investor seeks to take advantage of the possible delay between the change in the value of a mutual fund’s portfolio holdings and the reflection of the change in the fund’s net asset value per share. A fund that invests significantly in foreign securities may be particularly vulnerable to arbitrage market timing. Arbitrage market timing in foreign investments may occur because of time zone differences between the foreign markets on which the Fund’s international portfolio securities trade and the time as of which the Fund’s NAV is calculated. Arbitrage market timers may purchase shares of the Fund based on events occurring after foreign market closing prices are established, but before calculation of the Fund’s NAV. One of the objectives of the Trust’s fair value pricing procedures is to minimize the possibilities of this type of arbitrage market timing (please see “Fund Account Information - Valuation - Foreign Securities – Potential Impact of Time Zones and Market Holidays”). Since the Fund may invest significantly in securities that are, or may be, restricted, unlisted, traded infrequently, thinly traded, or relatively illiquid (relatively illiquid securities), the Fund may be particularly vulnerable to arbitrage market timing. An arbitrage market timer may seek to take advantage of a possible differential between the last available market prices for one or more of these relatively illiquid securities that are used to calculate the Fund’s net asset value and the latest indications of market values for those securities. One of the objectives of the Fund’s fair value pricing procedures is to minimize the possibilities of this type of arbitrage market timing (please see “Fund Account Information - Fair Valuation – Individual Securities” under the heading “Fund Account Policies”, below). 28 # 1376019 v. 1 # 1376019 v. 6 The Fund is currently using several methods to reduce the risk of market timing. These methods include: seeking the cooperation of Insurers and funds of funds to assist the Fund in identifying potential market timing activity; committing staff to selectively review on a continuing basis recent trading activity in order to identify trading activity that may be contrary to the Fund’s Market Timing Trading Policy; monitoring potential price differentials following the close of trading in foreign markets to determine whether the application of fair value pricing procedures is warranted; and seeking the cooperation of financial intermediaries to assist the Fund in identifying market timing activity. Though these methods involve judgments that are inherently subjective and involve some selectivity in their application, the Fund seeks to make judgments and applications that are consistent with the interests of the Fund’s shareholders. There is no assurance that the Fund or its agents will gain access to any or all information necessary to detect market timing in Insurers’ separate accounts. While the Fund will seek to take actions (directly and with the assistance of Insurers) that will detect market timing, it cannot represent that such trading activity can be minimized or completely eliminated. Revocation of market timing trades. Transactions placed in violation of the a Fund’s Market Timing Trading Policy or exchange limit guidelines are not necessarily deemed accepted by the Fund and may be cancelled or revoked by the Fund, in full or in part, as soon as practicable following receipt by the Fund and prompt inquiry of the intermediary. Involuntary Redemptions The Fund reserves the right to close an account (and involuntarily redeem any investment) if it is deemed to have engaged in activities that are illegal (such as late trading) or otherwise believed to be detrimental to the Fund (such as market timing), to the fullest extent permitted by law and consistent with the best interests of the Fund and its shareholders. Thus, for example, if upon inquiry the Fund and insurance company identify a contract owner that has engaged in late trading or market timing activities, the Fund may advise the insurance company that it will not accept future investments, or is redeeming any investment related to that contract owner. Involuntary redemptions may be in cash or in kind. Fund Account Policies CALCULATING SHARE PRICE When they buy and sell shares, the Fund’s shareholders pay and receive the net asset value (NAV) per share. The value of a mutual fund is determined by deducting the fund’s liabilities from the total assets of the portfolio. The NAV per share of a class of the Fund is determined by dividing the net asset value of the Fund’s share class by the applicable number of shares outstanding of that share class. The Fund’s NAV does not include any fee or sales charge imposed by variable insurance contracts for which the Fund is an investment option or funds of funds that purchase shares of the Fund. Investors should consult the contract prospectus, disclosure document or Fund of Funds prospectus for more information. The Fund calculates the NAV per share each business day as of 1 p.m. Pacific time which normally coincides with the close of trading on the New York Stock Exchange (NYSE). The Fund does not calculate the NAV on days the NYSE is closed for trading, which include New Year’s Day, Martin Luther King Jr. Day, President’s Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. If the NYSE has a scheduled early close or unscheduled early close, the Fund’s share price would still be determined as of 1 p.m. Pacific time/4 p.m. Eastern time. 29 # 1376019 v. 1 # 1376019 v. 6 When determining the NAV, the Fund values cash and receivables at their realizable amounts, and records interest as accrued and dividends on the ex-dividend date. The Fund generally utilizes two independent pricing services to assist in determining a current market value for each security. If market quotations are readily available for portfolio securities listed on a securities exchange (including exchange-traded funds), the Fund values those securities at the last quoted sale price or the official closing price of the day, respectively, or, if there is no reported sale, within the range of the most recent quoted bid and ask prices. The Fund values over-the-counter portfolio securities within the range of the most recent bid and ask prices. If portfolio securities trade both in the over-the-counter market and on a stock exchange, the Fund values them according to the broadest and most representative market. Generally, trading in corporate bonds, U.S. government securities and money market instruments is substantially completed each day at various times before the close of the NYSE. The value of these securities used in computing the NAV is determined as of such times. Occasionally, events affecting the values of these securities may occur between the times at which they are determined and the close of the NYSE that will not be reflected in the computation of the NAV. The Fund relies on third party pricing vendors to monitor for events materially affecting the value of these securities during this period. If an event occurs, the third party pricing vendors will provide revised values to the Fund. To the extent that the a Fund is invested in one or more open-end investment management companies (mutual funds), a mutual fund’s net asset value is calculated based on the net asset value of the mutual fund last determined by the mutual fund, as described in its prospectus. FAIR VALUATION - INDIVIDUAL SECURITIES Since the Fund may invest in securities that are restricted, unlisted, traded infrequently, thinly traded, or relatively illiquid, there is the possibility of a differential between the last available market prices for one or more of those securities and the latest indications of market values for those securities. The Fund has procedures, approved by the board of trustees, to determine the fair value of individual securities and other assets for which market prices are not readily available (such as certain restricted or unlisted securities and private placements) or which may not be reliably priced (such as in the case of trade suspensions or halts, price movement limits set by certain foreign markets, and thinly traded or illiquid securities). Some methods for valuing these securities may include: fundamental analysis (earnings multiple, etc.), matrix pricing, discounts from market prices of similar securities, or discounts applied due to the nature and duration of restrictions on the disposition of the securities. The board of trustees oversees the application of fair value pricing procedures. The application of fair value pricing procedures represents a good faith determination based upon specifically applied procedures. There can be no assurance that the Fund Funds could obtain the fair value assigned to a security if it they were able to sell the security at approximately the time at which the a Fund determines its NAV per share. SECURITY VALUATION - U.S. PASS-THROUGH SECURITIES, CMO, ABS, MBS Mortgage pass-through securities (such as Ginnie Mae, Fannie Mae and Freddie Mac), other mortgage-backed securities (MBS), collateralized mortgage obligations (CMOs) and asset-backed securities (ABS), generally trade in the over-the-counter market rather than on a securities exchange. The Fund may value these portfolio securities by utilizing quotations from bond dealers, information with respect to bond and note transactions and may rely on independent pricing services. The Fund’s pricing services use valuation models or matrix pricing to determine current value. In general, they use information with respect to comparable bond and note transactions, quotations from bond dealers or by reference to other securities that are considered comparable in such characteristics as rating, interest rate, maturity date, option adjusted spread models, prepayment projections, interest rate spreads and yield curves. Matrix pricing is considered a form of fair value pricing. SECURITY VALUATION - CORPORATE DEBT SECURITIES Corporate debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund may value these portfolio securities by utilizing quotations from bond dealers, information with respect to bond and note transactions and may rely on independent pricing services to assist in determining a current market value for each security. The Fund’s pricing services uses independent quotations from bond dealers and bond market activity to determine current value. SECURITY VALUATION - OPTIONS SENIOR SECURED CORPORATE LOANS 30 # 1376019 v. 1 # 1376019 v. 6 Senior secured corporate loans with floating or variable interest rates generally trade in the over-the-counter market rather than on a securities exchange. The Fund may value these portfolio securities by utilizing quotations from loan dealers and other financial institutions, information with respect to bond and note transactions and may rely on independent pricing services to assist in determining a current market value for each security. These pricing services may utilize independent market quotations from loan dealers or financial institutions and may incorporate valuation methodologies that incorporate multiple bond characteristics. These characteristics may include dealer quotes, issuer type, coupon, maturity, weighted average maturity, interest rate spreads and yield curves, cash flow and credit risk/quality analysis. SECURITY VALUATION – MUNICIPAL SECURITIES – MATRIX PRICING (FAIR VALUATION) Municipal securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund’s pricing services use valuation models or matrix pricing to determine current value. In general, they use information with respect to comparable bond and note transactions, quotations from bond dealers or by reference to other securities that are considered comparable in such characteristics as rating, interest rate and maturity date. Matrix pricing is considered a form of fair value pricing. SECURITY VALUATION - OPTIONS The Fund values traded call options at their market price as determined above. The current market value of any option the Fund holds is its last sale price on the relevant exchange before the Fund values its assets. If there are no sales that day or if the last sale price is outside the bid and ask prices, the Fund values options within the range of the current closing bid and ask prices if the Fund believes the valuation fairly reflects the contract’s market value. VALUATION - FOREIGN SECURITIES - COMPUTATION OF U.S. EQUIVALENT VALUE The Fund generally determines the value of a foreign security as of the close of trading on the foreign stock exchange on which the security is primarily traded, or as of the close of trading on the NYSE, if earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE (generally 1:00 p.m. Pacific time) on the day that the value of the foreign security is determined. If no sale is reported at that time, the foreign security will be valued within the range of the most recent quoted bid and ask prices. Occasionally events (such as repatriation limits or restrictions) may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the board of trustees. VALUATION – FOREIGN SECURITIES – POTENTIAL IMPACT OF TIME ZONES AND MARKET HOLIDAYS Trading in securities on foreign securities stock exchanges and over-the-counter markets, such as those in Europe and Asia, may be completed well before the close of business on the NYSE on each day that the NYSE is open. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign portfolio security held by the Fund. As a result, the Fund may be susceptible to what is referred to as “time zone arbitrage.” Certain investors in the Fund may seek to take advantage of discrepancies in the value of the Fund’s portfolio securities as determined by the foreign market at its close and the latest indications of value attributable to the portfolio securities at the time the Fund’s NAV is computed. Trading by these investors, often referred to as “arbitrage market timers,” may dilute the value of the Fund’s shares, if such discrepancies in security values actually exist. To attempt to minimize the possibilities for time zone arbitrage, and in accordance with procedures established and approved by the board of trustees, the investment managers monitor price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts (ADRs), futures contracts and exchange-traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that might call into question the availability (including the reliability) of the values of foreign securities between the times at which they are determined and the close of the NYSE. If such an event occurs, the foreign securities may be valued using fair value procedures established and approved by the board of trustees. In certain circumstances these procedures include the use of independent pricing services. The intended effect of applying fair value pricing is to compute an NAV that accurately reflects the value of the a Fund’s portfolio at the time that the NAV is calculated, to discourage potential arbitrage market timing in Fund shares, to mitigate the dilutive impact of such attempted arbitrage market timing and to be fair to purchasing, redeeming and existing shareholders. However, the application of fair value pricing procedures may, on occasion, worsen rather than mitigate the potential dilutive impact of shareholder trading. 31 # 1376019 v. 1 # 1376019 v. 6 In addition, trading in foreign portfolio securities generally, or in securities markets in a particular country or countries, may not take place on every NYSE business day. Furthermore, trading takes place in various foreign markets on days that are not business days for the NYSE, and on which the Fund’s NAV is not calculated. Thus, the calculation of the Fund’s NAV does not take place contemporaneously with the determination of the prices of many of the foreign portfolio securities used in the calculation. If events affecting the last determined values of these foreign securities occur (determined through the monitoring process described above), the securities will be valued at fair value determined in good faith in accordance with the Fund’s fair value procedures established and approved by the board of trustees. SHARE CLASSES Class 2 and Class 5 shares of the Fund are identical except that Class 2 and Class 5 each have a distribution plan or “rule 12b-1” plan, as described below for Class 5 shares and in the prospectus for Class 2 shares. Subject to applicable law, the board of trustees may from time to time, without the approval, vote or consent of shareholders of the Fund or any class, combine, merge or otherwise consolidate the shares of two or more classes of shares of the Fund with and/or into a single class of shares of the Fund, with such designation, preference, conversion or other rights, voting powers, restrictions, limitations as to dividends, qualifications, terms and conditions of redemption and other characteristics as the board of trustees may determine. Such transactions may be effected through share-for-share exchanges, transfers or sales of assets, shareholder in-kind redemptions and purchases, exchange offers, or any other method approved by the board of trustees. Distribution and service (12b-1) fees Class 5 has a distribution plan, sometimes known as a rule 12b-1 plan, that allows the Fund to pay distribution fees to those who sell and distribute Class 5 shares and provide services to shareholders and Contract Owners. Because these fees are paid out of Class 5’s assets on an on-going basis, over time these fees will increase the cost of an investment, and may cost you more than paying other types of sales charges. The maximum amount payable under the Fund’s Class 5 rule 12b-1 plan is 0.15% per year of the Fund’s Class 5 average daily net assets. A portion of the fees payable to Franklin Templeton Distributors, Inc. (Distributors) or others under the rule 12b-1 plan may be retained by Distributors for distribution expenses. ADDITIONAL POLICIES Please note that the Fund maintains additional policies and reserves certain rights, including: The Fund may restrict, reject or cancel any purchase orders, including an exchange request. At any time, the Fund may establish or change investment minimums. The Fund may make material changes to or discontinue the exchange privilege on 60 days’ notice to insurance company or Fund of Fund shareholders, or as otherwise provided by law. Purchases of shares of the Fund (including the purchase side of an exchange) may be made only when such shares are eligible for sale in the appropriate state or jurisdiction. In unusual circumstances, we may temporarily suspend redemptions or postpone the payment of proceeds, as allowed by federal securities laws. For redemptions over a certain amount, the Fund may pay redemption proceeds in securities or other assets rather than cash if the investment manager determines it is in the best interest of the Fund, consistent with applicable law. To permit their investors to obtain the current price, participating insurance companies and funds of funds are responsible for transmitting all orders to the Fund promptly. Questions More detailed information about the Trust and the Fund’s account policies can be found in the Fund’s SAI. If you have any questions about the Fund, you can write to us at One Franklin Parkway, P.O. Box 7777, San Mateo, CA 94403-7777. You can also call us at 1-800/362-6243 (a toll-free number). For your protection and to help ensure we provide you with quality service, all calls may be monitored or recorded. 32 # 1376019 v. 1 # 1376019 v. 6 For More Information For information on the Fund, including a free copy of the Fund’s prospectus and Statement of Additional Information, and the Fund’s Annual and Semiannual Reports, contact your financial advisor or the insurance company offering your Contract. Shares of the insurance funds of Franklin Templeton Variable Insurance Products Trust (FTVIPT) are not offered to the public; they are offered and sold only to: (1) insurance company separate accounts to serve as the underlying investment vehicles for variable contracts; (2) certain qualified plans; and (3) other mutual funds (funds of funds). Not all Funds and classes are available in all Contracts. For information on the terms of investment in a Contract, please consult the Contract prospectus that accompanies this Fund prospectus. You can learn more about the Fund in the following documents: Annual/Semiannual Fund Reports to Shareholders Include a discussion of recent market conditions and Fund strategies that significantly affected Fund performance during its last fiscal year, financial statements, detailed performance information, portfolio holdings and, in the annual report only, the Independent Registered Public Accounting Firm’s report. Statement of Additional Information (SAI) Contains more information about the Fund, its investments, policies, and risks. It is incorporated by reference into (is legally a part of) this prospectus. You also can obtain information about the Fund Funds by visiting the SEC’s Public Reference Room in Washington, DC (phone 1-202/551-8090) or the EDGAR Database on the SEC’s Internet site at http://www.sec.gov. You can obtain copies of this information, after paying a duplicating fee, by writing to the SEC’s Public Reference Section, treet, N.W., Washington, DC 20549-1520 or by electronic request at the following email address: publicinfo@sec.gov. Investment Company Act file #811-05583 © 2015 Franklin Templeton Investments. All rights reserved. VIP5 P 05/15 33 # 1376019 v. 1 # 1376019 v. 6 Franklin Templeton Variable Insurance Products Trust Franklin VolSmart Allocation VIP Fund (formerly, Franklin Managed Volatility Global Allocation VIP Fund) SUBJECT TO COMPLETION, PRELIMINARY STATEMENT OF ADDITIONAL INFORMATION THE INFORMATION IN THIS STATEMENT OF ADDITIONAL INFORMATION IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SEC IS EFFECTIVE. THIS STATEMENT OF ADDITIONAL INFORMATION IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Class 2 and 5 Statement of Additional Information May 1, 2015 Franklin Templeton Variable Insurance Products Trust (Trust) consists of multiple series. This Statement of Additional Information (SAI) pertains only to the Franklin VolSmart Allocation VIP Fund (Fund). The Fund offers Class 2 shares and Class 5 shares. The Fund is not offered to the public; it is offered and sold only to: 1) insurance company separate accounts to serve as the underlying investment vehicle for variable contracts; 2) certain qualified plans; and 3) other mutual funds (funds of funds). This SAI is not a prospectus. It contains information in addition to the information in the Fund's prospectus. The Fund's prospectus, dated May 1, 2015, which we may amend from time to time, contains the basic information you should know before investing in the Fund. You should read this SAI together with the Fund's prospectus. The audited financial statements and Report of Independent Registered Public Accounting Firm in the Fund's Annual Report to shareholders, for the fiscal year ended December 31, 2014, are incorporated by reference (are legally a part of this SAI). To obtain a free additional copy of a prospectus for Class 2 or Class 5, or an annual report, please call Franklin Templeton at 1(800) 362-6243 or your insurance company. P.O. Box 997151 Sacramento, CA 95899-7151 1(800) 362-6243 CONTENTS Introduction Fundamental Investment Policies Non-Fundamental Investment Policies The Fund – Goals, Additional Strategies and Risks Glossary of Investments, Techniques, Strategies and Their Risks Officers and Trustees Fair Valuation and Liquidity Proxy Voting Policies and Procedures Management and Other Services Portfolio Transactions Distributions and Taxes Organization, Voting Rights and Principal Holders The Underwriter Calculation of Net Asset Value Performance Miscellaneous Information Description of Ratings # 1363338 v. 3# 1376015 v. 2 Mutual funds, annuities, and other investment products: · are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other agency of the U.S. government; · are not deposits or obligations of, or guaranteed or endorsed by, any bank; and · are subject to investment risks, including the possible loss of principal. VIP SAI 05/15 Introduction The following information provided with respect to the Fund is in addition to that included in the Fund’s prospectus. In addition to the main types of investments and strategies undertaken by the Fund as described in the prospectus, the Fund also may invest in other types of instruments and engage in and pursue other investment strategies, which are described in this SAI. Investments and investment strategies with respect to the Fund are discussed in greater detail in the section below entitled "Glossary of Investments, Techniques, Strategies and Their Risks." Generally, the policies and restrictions discussed in this SAI and in the prospectus apply when the Fund makes an investment. In most cases, the Fund is not required to sell an investment because circumstances change and the investment no longer meets one or more of the Fund's policies or restrictions. If a percentage restriction or limitation is met at the time of investment, a later increase or decrease in the percentage due to a change in the value or liquidity of portfolio investments will not be considered a violation of the restriction or limitation, with the exception of the Fund's limitations on borrowing as described herein or unless otherwise noted herein. Incidental to the Fund’s other investment activities, including in connection with a bankruptcy, restructuring, workout, or other extraordinary events concerning a particular investment the Fund owns, the Fund may receive equity securities (including convertible securities, warrants and rights), real estate or other investments that the Fund normally would not, or could not, buy. If this happens, the Fund may, although it is not required to, sell such investments as soon as practicable while seeking to maximize the return to shareholders. The Fund is subject to various fundamental investment policies as described in the section entitled “Fundamental Investment Policies.” A fundamental investment policy may be changed only with the approval of the Trust’s board of trustees (board of trustees) and the approval of the lesser of: (1) more than 50% of the Fund’s outstanding shares; or (2) 67% or more of the Fund’s shares present at a shareholder meeting if more than 50% of the Fund’s outstanding shares are represented at the meeting in person or by proxy. Other investment policies and restrictions of the Fund that are not fundamental investment policies may be changed without the approval of shareholders. For more information about the restrictions of the Investment Company Act of 1940 (1940 Act) on the Fund with respect to (1) borrowing and senior securities, see "Glossary of Investments, Techniques, Strategies and Their Risks - Borrowing"; and (2) lending, see "Glossary of Investments, Techniques, Strategies and Their Risks - Corporate Loans, Assignments and Participations" below. Certain words or phrases may be used in descriptions of Fund investment policies and strategies to give investors a general sense of the Fund's levels of investment. They are broadly identified with, but not limited to, the following percentages of Fund total assets: # 1363338 v. 3# 1376015 v. 2 "small portion" less than 10% "portion" 10% to 25% "significant" 25% to 50% "substantial" 50% to 66% "primary" 66% to 80% "predominant" 80% or more Fundamental Investment Policies The Fund has adopted the following restrictions as fundamental investment policies: 1. BORROWING The Fund may not: Borrow money, except to the extent permitted by the Investment Company Act of 1940, as amended (1940 Act), or any rules, exemptions or interpretations thereunder that may be adopted, granted or issued by the U.S. Securities and Exchange
